Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 1 of 45




                EXHIBIT K
               Case 1:19-cv-03598-TJK Page
                                       Document
                                           | 1180
                                                  1-13 Filed 12/03/19 Page 2 of 45                                   Page | 1181

    IN THE MATTER OF AN ARBITRATION UNDER THE DOMINICAN
     REPUBLIC-CENTRAL AMERICA-UNITED STATES FREE TRADE              ALSO PRESENT:
      AGREEMENT, SIGNED ON AUGUST 5, 2004 ("CAFTA-DR")
                                                                              MR. JULIAN BORDAÇAHAR
                                AND                                           Secretary to the Tribunal

               UNDER THE UNCITRAL ARBITRATION RULES                     Court Reporters:
                     (AS ADOPTED IN 2013)
                    (the "UNCITRAL Rules")                                    MS. MARGIE DAUSTER
                                                                                Registered Merit Reporter (RMR)
- - - - - - - - - - - - - - - - - - - -x                                        Certified Realtime Reporter (CRR)
                                       :                                      B&B Reporters
In the Matter of Arbitration Between: :                                       529 14th Street, S.E.
                                       :                                      Washington, D.C. 20003
MICHAEL BALLANTINE, LISA BALLANTINE,   :                                      United States of America
                                       :   PCA Case No.
     Claimants,                        :     2016-17                          MR. DANTE RINALDI
                                       :                                      MR. DIONISIO RINALDI
          and                          :                                      D.R. Esteno
                                       :                                      Colombres 566
THE DOMINICAN REPUBLIC,                :                                      Buenos Aires 1218ABE
                                       :                                      Republic of Argentina
     Respondent.                       :
                                       :                                Interpreters:
- - - - - - - - - - - - - - - - - - - -x   Volume 5
                                                                              MS. SILVIA COLLA
                       ORAL HEARING
                                                                              MR. DANIEL GIGLIO
                         Friday, September 7, 2018

                         The World Bank
                         1818 H Street, N.W.
                         MC Building
                         Conference Room 4-800
                         Washington, D.C.

          The hearing in the above-entitled matter came
on, pursuant to notice, at 12:00 p.m. (EDT) before:

          PROFESSOR RICARDO RAMÍREZ HERNÁNDEZ,
            Presiding Arbitrator
          MS. MARNEY L. CHEEK, Co-Arbitrator
          PROFESSOR RAÚL EMILIO VINUESA, Co-Arbitrator




                                                      Page | 1182                                                    Page | 1183


APPEARANCES:                                                        APPEARANCES (Continued)

    Attending on behalf of the Claimants:                               Attending on behalf of the Respondent:

          MR. EDWARD "TEDDY" BALDWIN                                          MR. MARCELO SALAZAR
          MR. MATTHEW ALLISON                                                 MS. LEIDYLIN CONTRERAS
          MS. LARISSA DIAZ                                                    MS. RAQUEL DE LA ROSA
          MS. SHAILA URMI                                                     Dirección de Administración de Acuerdos y
          Baker & McKenzie LLP                                                  Tratados Comerciales Internacionales,
          815 Connecticut Avenue, N.W.                                          Ministerio de Industria y Comercio
          Washington, D.C. 20006                                              MS. PATRICIA ABREU
          United States of America                                            MR. ENMANUEL ROSARIO
                                                                              MS. ROSA OTERO
    Claimant Representatives:                                                 MS. JOHANNA MONTERO
                                                                              MS. CLAUDIA ADAMES
          MS. LISA BALLANTINE                                                 Ministerio de Medio Ambiente y Recursos
                                                                                Naturales
          MR. MICHAEL BALLANTINE
                                                                              MR. PAOLO Di ROSA
                                                                              MR. RAÚL R. HERRERA
                                                                              MS. MALLORY SILBERMAN
                                                                              MS. CLAUDIA TAVERAS
                                                                              MS. CRISTINA ARIZMENDI
                                                                              MR. KELBY BALLENA
                                                                              MS. KAILA MILLETT
                                                                              Arnold & Porter, LLP
                                                                              601 Massachusetts Avenue, N.W.
                                                                              Washington, D.C. 20001-3743
                                                                              United States of America

                                                                        Of Counsel:

                                                                              MR. JOSÉ ANTONIA RIVAS CAMPO
                                                                                                                                                       Page | 1185
                      Case 1:19-cv-03598-TJK Page
                                              Document
                                                  | 1184
                                                         1-13 Filed 12/03/19 Page 3 of 45

                               C O N T E N T S                                     1                             P R O C E E D I N G S
                                                                       PAGE        2               PRESIDENT RAMÍREZ HERNÁNDEZ:    Good afternoon.         So,
     CLOSING ARGUMENTS:                                                            3   just to give you how the Tribunal intends to proceed, we

     ON BEHALF OF CLAIMANTS:                                                       4   will hear from Claimant.        We will take the 20-minute break

       By Mr. Allison.......................................1176                   5   agreed.     We will hear from Respondent.
                                                                                   6               And after that, the Tribunal will pose questions
       By Mr. Baldwin.......................................1205
                                                                                   7   to both Parties, maybe to one so--according to the
       By Mr. Allison.......................................1241
                                                                                   8   questions.      To let you know how we'll proceed.
     ON BEHALF OF RESPONDENT:
                                                                                   9               So, Claimant, you have the floor.
       By Ms. Silberman.....................................1250
                                                                                  10                CLOSING ARGUMENT BY COUNSEL FOR CLAIMANTS
       By Mr. Di Rosa.......................................1281                  11               MR. ALLISON:     Members of the Tribunal, Counsel.
     QUESTIONS FROM THE TRIBUNAL............................1307                  12               We started this week asking why we are here.           And
                                                                                  13   now we need to ask what do we know.
                                                                                  14               We know that the Respondent can no longer pick and
                                                                                  15   choose among its many justifications for denying the Jamaca
                                                                                  16   de Dios expansion permit.        We finally heard what the real
                                                                                  17   reason is.      It's environmental fragility.     Respondent has
                                                                                  18   now seized on that phrase as the justification for why
                                                                                  19   Jamaca is the only mountain project within the La Vega
                                                                                  20   Province that cannot develop its property.         The only one.
                                                                                  21               But before we talk about environmental fragility,
                                                                                  22   let's quickly dispose of a few things.        Let's talk about
                                                                                  23   what this dispute is no longer about.       It's no longer about
                                                                                  24   slopes.     Respondent has abandoned its slope argument
                                                                                  25   despite the fact that all four rejection letters from the



                                                                                       Realtime Stenographer                             Worldwide Reporting, LLP
                                                                                       Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                    Page | 1186                                                                        Page | 1187




 1   Respondent cited that as the very first reason for why it                     1   Ballantines did not build on those slopes.
 2   was denying the Ballantines' application to expand its                        2               We see Phase 2 with slopes primarily concentrated
 3   project.                                                                      3   in two sections up at the top.        We see the land where the
 4               Respondent cannot rely on that Article anymore.                   4   road was begun to cut before Michael was fined and the
 5   Why not?     Because every mountain project in the area has                   5   project was shut down.
 6   slopes that exceed 60 percent.                                                6               Respondent ran that slope argument as long as it
 7               The Tribunal has Demonstrative 15.     The slope                  7   could.    It still tries to say that, "The Ballantines didn't
 8   percentages are uncontested.      Jarabacoa Mountain Garden,                  8   let us know that we weren't going to build on those
 9   43 percent slopes above 60 percent.       Quintas del Bosque II,              9   slopes."
10   22 percent.      Paso Alto, 17 percent.                                      10               But we've heard the statements from the
11               None of these projects were rejected because a                   11   Ballantines.      They didn't intend to develop on that land.
12   portion of their land had slopes in excess of 60 percent.                    12   And if there was any doubt, the June 13th letter
13   We heard Mr. Navarro testify yesterday that Article 122                      13   affirmatively states, "Nevertheless, according to the
14   prohibits building on land that is steeper than 60 percent                   14   aforementioned, the slopes where our project would be
15   but does not prohibit building on land with slopes of less                   15   located are under such percentage."
16   than 60 percent.                                                             16               And any doubt should have been further erased by
17               So, Article 122 cannot be the justification why                  17   Respondent's own August 2013 inspection report where the
18   86 percent of the Ballantines' Phase 2 development could                     18   findings were that a tour was made of the site where
19   not be developed.                                                            19   various slopes in the area could be seen.         They go from
20               The Tribunal has seen the slope maps for the                     20   steep to very steep.
21   Jamaca expansion request.      Navarro acknowledged that his                 21               And so GPS points were taken in the area where it
22   calculation was 19 percent and Eric Kay's was 14 percent,                    22   is intended to develop the project, and they were viewed
23   but the difference was not material to the denial.                           23   with Google Earth.        The same Google Earth technology that
24               This is the map.   We've seen it before.      We've              24   Respondent questioned Michael Ballantine using in
25   seen Phase 1 with the steep slopes in the middle.          The               25   connection with his first reconsideration request was used



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                   Page | 1188                                                                        Page | 1189
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 4 of 45
 1   by the Respondent in response to the fourth reconsideration                  1               There are four separate denial letters that all
 2   after they had received inquiries from the U.S. Embassy and                  2   cite Article 122 as the first basis to deny the expansion
 3   from their own Center for Foreign Investment.                                3   request.     They're in September 2011, March 2012,
 4               Those five Google map slope readings were appended               4   December 2012 and, finally, the last denial in January 24
 5   to the report, and the Tribunal saw them.      Not one of them               5   that also included the Baiguate Park.
 6   showed a slope in excess of 60 percent where it is intended                  6               Mr. Navarro's catalog of issues:     Altitude, soil
 7   to develop the project.                                                      7   issues, runoff, landslides, rainfall, cloud forest.            All
 8               But it wouldn't have mattered if those readings                  8   those issues combine to make Jamaca de Dios Phase 2
 9   did.    Navarro has now said, in his sworn testimony, that as                9   environmentally fragile.
10   long as a developer can find 5 percent of a lot that has a                  10               So, let's look at them.     First, it's too high.
11   slope less than 60 percent, that lot can be developed and a                 11   It's the altitude.        At the time Jamaca was repeatedly
12   house can be built there.      He has to say that to justify                12   denied, no Dominican law addressed development at a
13   the approval of 115 lots in Jarabacoa Mountain Garden.                      13   specific altitude.
14               And so we come to environmental fragility.       What           14               Even now, Dominican law does not prohibit
15   does that mean?       It's not defined anywhere in Dominican                15   development below 1300 meters above sea level.          Just as
16   law.    And so Mr. Navarro insists that it means several                    16   with the slope law, you can't develop above 1300 meters,
17   things.                                                                     17   but you can develop below 1300 meters, and Jamaca Phase 2
18               The Tribunal has noted that the August 23rd                     18   is below that, as is the recently approved La Montaña.
19   inspection report had some inconsistent findings and made                   19               Altitude is not mentioned once in any of the many
20   no recommendations.       Claimants invite and encourage the                20   inspection reports.        Not once.   Those reports have meaning,
21   Tribunal to review the multiple inspection reports to see                   21   and Respondent cannot now claim that altitude was a
22   if any of the issues that Navarro now identifies are                        22   critical factor when it didn't rely on altitude in its
23   reflected in those reports or to see if there were any                      23   multiple denials.
24   studies that were made with those reports that would                        24               As I mentioned, La Montaña has a permit to build
25   support any of the claims that Mr. Navarro now makes.                       25   to 1300 feet.       Paso Alto has a permit to build to



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                   Page | 1190                                                                        Page | 1191




 1   1190 meters.      And Rancho Guaraguao was allowed to build up               1   argue that it rained more at Jamaca de Dios than at other
 2   to 1890 meters above sea level without a permit in a                         2   projects within a few kilometers.        But his support for that
 3   national park.                                                               3   was a map he put in his report that makes no mention of
 4               So, it can't be the altitude.    So, it must be they             4   rainfall, and then he later agreed that it rains in the
 5   were in the cloud forest.      They're a little related; you go              5   area 1600 to 1800 meters per year.
 6   high and you're in the cloud forest.                                         6               Again, none of the inspection reports or rejection
 7               First, this issue does not appear in this case                   7   letters make any issue of rainfall as a factor that
 8   until the Respondent's Rejoinder.      The phrase "cloud                     8   justified refusal of the permit, and Dominican          regulations
 9   forest" does not appear in any denial letter, any                            9   don't address now, and they didn't address then, rainfall
10   inspection report, or even the original Statement of                        10   as a factor in consideration of mountain projects.
11   Defense.     This is all after the fact.                                    11               The soil is unstable.      We heard this one a lot.
12               And Mr. Navarro deferred to his former colleague,               12   And while we don't hear anything about soil stability at
13   Professor Martínez, on this point.       And Professor Martínez             13   the time, the phrase "clayey soil" does appear in one of
14   confirms that the cloud forest starts at 800 meters above                   14   the inspection reports, and so Respondent pounces.
15   sea level.      He confirms that in both his Witness                        15               But what are "clayey soils"?     We heard from
16   Statements.                                                                 16   Mr. Deming at Slide 4.       "Residual Soil in a Project 3 Cloud
17               And, indeed, Respondent's expert, Mr. Booth, in                 17   Forest:     A cloud forest provides year-round moisture, which
18   his PowerPoint yesterday, confirmed that the cloud forest                   18   accelerates decomposition.       Special engineering
19   in the Dominican Republic begins as low as 350 meters above                 19   considerations are needed for stability in the cloud forest
20   sea level.                                                                  20   horizon because of the more clayey soil type and the higher
21               But even if we use Martínez' more conservative                  21   moisture content."
22   level, every mountain project at issue here, with the                       22               And so Respondent's own soil stability expert
23   exception of Mirador del Pino, is in the cloud forest.            So,       23   confirms that it's the cloud forest that impacts the soil
24   it can't be the cloud forest.                                               24   in Jamaca, and it impacts all cloud forest projects.
25               But it rains too much.    And Navarro first tried to            25               And Mr. Navarro also confirms that the MMA never



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                    Page | 1192                                                                     Page | 1193
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 5 of 45
 1   did any specific soil test, measurements or diggings at                       1   addressed in mountain developments.      That's not an issue.
 2   Jamaca as part of its many inspections.                                       2   All developers have to deal with the possibility that
 3               At the end, try as it might, Respondent can point                 3   erosion will occur.
 4   to no evidence in the record to support the notion that the                   4               But there is no evidence that erosion issues were
 5   soil at Jamaca de Dios is any different than the soil at                      5   considered by the MMA at the time the Ballantines' permit
 6   any other project, and its experts don't even try.                            6   was denied.
 7               Navarro confirmed that mountains in and around                    7               And evidence of erosion or concern about runoff
 8   Jarabacoa have Class VII soils.        And no other mountain                  8   was expressly mentioned in the consideration of multiple
 9   project has been rejected or even altered on the basis of                     9   mountain projects in La Vega that were later permitted for
10   its soil issues.                                                             10   development.
11               Navarro confirmed at 764 and 765:     "Just so the               11               The JMG original denial letter.   "Movement of the
12   record is clear, you didn't see any communications from the                  12   earth would be needed to carry out the project, which could
13   MMA to the Ballantines at any point in which they said,                      13   potentially lead to erosion of the soil and, hence,
14   'How do you plan to deal with soil stability at your                         14   sedimentation in the water basin."
15   expansion project'?"                                                         15               Indeed, Mr. Navarro himself observed landslides
16               "The letter provides an option to them of                        16   and took pictures of them when he went to visit Jarabacoa
17   relocating the project."                                                     17   Mountain Garden before approving its permit.
18               "I understand the letter says you can submit some                18               The actual permit for Alta Vista, in December of
19   different property.        I'm asking with respect to the                    19   2012, says:      "Given the topical characteristics of the
20   property they had submitted, did the MMA ever write to them                  20   terrain, particularly the phenomena of soil erosion at the
21   and say 'What is your plan with respect to soil                              21   project site, plot division work on the land, the design
22   stability'?"                                                                 22   and future construction of the project, while bearing in
23               "I have no knowledge of a letter of that nature."                23   mind the potential risks of mass landslides and subsidence.
24               But with unstable soil, there can be runoff or                   24   Therefore, future houses must have lightweight structures
25   landslides.      Earth movement is an issue that must be                     25   according to the load-bearing capacity of the soil."



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                          Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                          info@wwreporting.com




                                                                    Page | 1194                                                                     Page | 1195




 1               La Montaña, it's now permitted.    "The soil has                  1   to support any contention that the--Jamaca is more
 2   developed on metamorphic igneous rock with high elevations                    2   ecologically diverse than other mountain projects.
 3   exposed to mass erosions due to the high local                                3               Mr. Booth, who testified about the ecology at
 4   precipitation of 1600 millimeters on the range."                              4   Jamaca de Dios, confirmed that he hadn't visited any other
 5               Sierra Fría, rejected first and then given Terms                  5   projects in the area.
 6   of Reference.       "The construction of the project would cause              6               So, Respondent contends, instead of
 7   soil erosion and acidity."                                                    7   environmentally, that the houses at Phase 1 were just too
 8               Navarro confirmed.                                                8   nice.    They say the homes violated the promises made in the
 9               "Did you ever see a letter to Jamaca that said,                   9   Environmental Impact Study presented by Jamaca de Dios that
10   'How do you plan to address water runoff at your expansion                   10   they would build mountain villas or cabins.
11   project'?"                                                                   11               We had some debate about what those terms meant.
12               "I did not."                                                     12   But, again, Respondent can point to no contemporaneous
13               "Did you ever see a letter that said exactly                     13   expression of concern to the Ballantines about the style of
14   specifically, 'Where do you plan to build the road to                        14   the homes that were climbing up the hill at Jamaca de Dios.
15   minimize the earth movement that we're concerned about'?"                    15   There's no post-permit inspection complaints about the
16               "I did not."                                                     16   house.    No conditions were placed on the renewal of the
17               Water and biodiversity, these were justifications                17   Phase 1 license when it was granted in 2013, and there was
18   that Respondent has offered at some point for their denial,                  18   no response to any of the many ICA reports submitted by
19   and it remains unclear whether it's still an issue when                      19   Claimants every six months.
20   there's a hydrological basis for the denial.                                 20               Ultimately, Navarro is left to insist that the
21               But if we look at the very first inspection team                 21   Ballantines could not build their road to the top of
22   note when they went to visit JDD, they noted there was no                    22   Phase 2.     This despite the quality of the Phase 1 road of
23   active water.       "Bodies of water inside the project area or              23   which the Tribunal has seen the video evidence.        This is
24   less than 2 kilometers away:       None observed."                           24   another new argument, although one rejection letter does
25               It's also plain that there's nothing in the record               25   mention the road and calls it a path.



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                          Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                          info@wwreporting.com
                                                                    Page | 1196                                                                         Page | 1197
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 6 of 45
 1               But Respondent's expert, Mr. Deming, does not                     1   lines.    Here they are blown up in color for the Tribunal's
 2   contend that the Phase 2 road was unbuildable.         He contends            2   convenience.
 3   that it would have environmental impact, although his views                   3               Now, the grade proportions of these roads, which
 4   on that are overstated as he projected a 10-meter wide road                   4   Navarro called "the roads cut by farmers," would have to be
 5   and not the 6-meter wide road that the Ballantines planned                    5   astonishing.      He says a 7 percent grade is best, and
 6   and had built in Phase 1.                                                     6   nothing over 15 percent would be safe.          Portions of those
 7               You heard Mr. Kay's testimony that the Phase 1                    7   roads, simple mathematics in that chart, show that these
 8   road could be extended into Phase 2.                                          8   roads would have grades well above 15 percent.
 9               Now, the road would have impact.    There's no doubt              9               Despite that, Mr. Navarro now claims that no road
10   about that.      But not any greater impact than any other                   10   can be built in Jamaca Phase 2 because, "The only path to
11   mountain road.       Mr. Navarro himself in his Report states,               11   get to the upper portion of the mountain is by breaking the
12   "In general, mountain projects require a great deal of work                  12   contour line."       But it's simple physics.    You must break
13   to make all the areas accessible."                                           13   and cross contour lines in order to climb a road up a
14               Mr. Navarro confirms there was no specific plan                  14   mountain.     The road is another new argument.
15   for the JDD road he was evaluating.       But he now says the                15               So, why are we here?      Ultimately, Respondent's
16   road must be totally vertical, and by contrast, Mr. Navarro                  16   defense is built on the notion that Jamaca somehow, despite
17   apparently liked what he claimed was the preexisting,                        17   similar projects within a few miles, was so ecologically
18   non-permitted road at JMG, even though the records reflect                   18   unique that only its development needed to be completely
19   that only 25 percent of that road had been built.          The               19   halted, completely shut down.         Not modified, not
20   Tribunal should review and recall the testimony of                           20   conditioned, not restricted, not limited; halted, while at
21   Mr. Navarro with respect to the JMG road.                                    21   the same time, every single other mountain development was
22               We saw the site plan.    The shaded gray areas are               22   permitted or allowed to develop without a permit.
23   where the slopes at Jamaca de Dios exceed 60 percent.                        23               That notion defies common sense, and Respondent's
24   Excuse me.      Mountain Garden.   We see the contours and the               24   experts were clear.          They made no analysis of any other
25   approved roads, and we see that the roads cross contour                      25   projects other than Jamaca and, thus, couldn't provide an



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                    Page | 1198                                                                         Page | 1199




 1   opinion as to whether Jamaca was different than any other                     1   modified the Master Plan pursuant to the guidelines and
 2   mountain projects with respect to the road, with respect to                   2   suggestions of the Ministry," Jarabacoa Mountain Garden.
 3   the biodiversity, with respect to the ecology recovery                        3   It was rejected.          It asked for reconsideration, and it was
 4   analysis.     Nothing.                                                        4   approved.     In that sense, and assuming the execution of the
 5               Ultimately, compelling evidence exists in the                     5   previous suggestions, the commission deems it
 6   absence of evidence.       The lack of communication and                      6   environmentally viable.
 7   collaboration between the Ballantines and the MMA is stark                    7               Mirador del Pino, permit approved in 2012.          In
 8   and unavoidable.                                                              8   order to approve the Project Mirador, it is suggested to
 9               We've seen the evidence of the MMA working                        9   include the follow dispositions.
10   cooperatively with other developers to facilitate the                        10               This is ultimately where Respondent's efforts to
11   issuance of their permits.      It did not do so with Michael                11   make the Jamaca permit review seem like any other
12   and Lisa Ballantine.                                                         12   evaluation falls apart.          It didn't explain its rejections.
13               It did not write letters asking them to submit a                 13   It didn't offer suggestions or modifications, and it
14   redesign of its site plan like it explicitly did for Sierra                  14   continues to rely on ambiguous, nontransparent
15   Fría at A-32, QDB2 at C-116, and Mirador del Pino at R-167.                  15   articulations of fragility and risk.
16   Instead, it told them to buy another site.        We heard                   16               It did not issue Terms of Reference to establish a
17   Mr. Navarro say that several times.                                          17   framework for a dialogue, and yet all the permitted
18               "So, they asked them to move the project.        But             18   projects, even those that were originally denied, received
19   they didn't say, 'You need to redesign the project within                    19   Terms of Reference.
20   the area you're submitting'; correct?"                                       20               And so did Sierra Fría, who was rejected for the
21               "Correct."                                                       21   very same reason as Jamaca.          The letter to Sierra Fría:
22               The evidence is plain, and I just want to                        22   "The project is located in an environmentally fragile area.
23   highlight a few documents on this point.       La Montaña.                   23   The project is located on a slope of more than 60 percent."
24   After rejection, the developer asked for reconsideration,                    24   After this denial letter was sent, it's been issued Terms
25   and it was granted.       He has a permit.   He states, "I                   25   of Reference, and they're under consideration by the MMA.



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                    Page | 1200                                                                         Page | 1201
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 7 of 45
 1               We've heard the testimony, unrebutted, of                         1               We're here to see how Jamaca de Dios was treated
 2   Claimants' witnesses who have said the owner of that                          2   as opposed to Dominican-owned projects that are
 3   project has confirmed that he's going to get his license in                   3   comparators.      These are all of them.     We've heard evidence
 4   2018.                                                                         4   about all of them.         We've seen documents about all of them.
 5               Now, we received this letter because we asked the                 5   We marched through them with Mr. Navarro.          We presented
 6   Respondent to produce any letter in which they had denied a                   6   them in the opening.         They're in our submissions, but I
 7   project for slopes of more than 60 percent.        They produced              7   want to highlight just a few.
 8   a letter, this letter.      It's almost verbatim of the letter                8               La Montaña.      Permit was approved for 25 lots
 9   that came to the Ballantines the first time.                                  9   earlier this year.         Less than four miles from Jamaca with
10   "Environmentally fragile.      Slope of more than 60 percent.                10   slopes that exceed 60 percent.
11   Look, we've got a letter that shows they're not alone."                      11               We saw how and why the project was originally
12               So, why are we here?   Here are the projects.         Here       12   rejected.     Mass erosion due to the rainfall.       Slopes
13   are the comparators.       Let's just talk about a few of them.              13   between 36 and 60 percent.          A series of streams having
14               I do want to say that it's important to know that                14   clear and constant flows.
15   we're here to talk about all these projects because                          15               If the project were to be carried out, it would
16   Respondent wants the Tribunal to consider this issue in a                    16   include construction of an access road running
17   vacuum.     They want you to consider their treatment of the                 17   approximately 7 to 8 kilometers from Pinar Quemado to the
18   Ballantines as if you only have to look at them.          They want          18   planned project site, as well as the construction of main
19   to say, as we saw in their opening as they marched through                   19   roads, internal roads, up to 130 meters above sea level.
20   the request, the denial, the inspection, the second                          20               Therefore, cutting and removing and moving soil
21   request, the denial, inspection, four requests,                              21   material does not guarantee final disposal according to
22   five inspections, four denials, "Look, we did it by the                      22   circumstances and operationality that would affect the
23   book."                                                                       23   drains, depressions and natural and nascent undulations of
24               But you can't look at Jamaca de Dios in a vacuum.                24   streams that, when there is runoff and infiltration, may be
25   That's not why we're here.                                                   25   altered and contaminated.



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                    Page | 1202                                                                         Page | 1203




 1               So, we have soil, we have rains, we have slopes,                  1   impact in order to appreciate the beauty of the area.
 2   we have water.       We have the road.   Sounds environmentally               2               "The aforementioned project will protect the
 3   fragile.                                                                      3   entire area that borders and forms part of the buffer zone
 4               The impacts:   Loss of a forested area, loss of                   4   for the Baiguate Park."          And his permit was granted.
 5   biodiversity, loss of species' habitat, possible                              5               Rancho Guaraguao.      Developed without a permit at
 6   disappearance of the El Rancho stream and the unidentified                    6   the same time as Jamaca de Dios.         It's in the Valle Nuevo
 7   stream.     Should the project be implemented, it would                       7   National Park.       It's located in Constanza, the second
 8   considerably and negatively affect the dynamic of the                         8   tourism pole created by the Dominican Republic, with
 9   ecosystems that interact for the conservation of the                          9   52 homes up to almost 1900 meters.          It too is an ecotourism
10   forest, especially the area's flora and fauna.                               10   project that received a fine earlier this year after it was
11               The detail contained in the La Montaña inspection                11   identified as a comparator by Claimants in this proceeding.
12   report, the identification of the concerns, dwarfs anything                  12               We've seen pictures of the project.       We can see
13   we saw with respect to Jamaca de Dios.                                       13   the cloud forest in the pictures.         We can see construction
14               We have the minutes of the Technical Committee.                  14   in the pictures.          We can see a development with a
15   Rejected.     23 streams flow from the zone, which are the                   15   basketball court and a tennis court.         We see homes on the
16   primary source of the Jarabacoa aqueduct.                                    16   mountain.
17               But the developer wasn't phased.    He appealed.         He      17               Indeed, the Ministry of Tourism paved a road to
18   wrote a letter.       He said, "We have the best intentions of               18   the front gate of Rancho Guaraguao, but now the MMA has
19   sustainably using the areas of that property and,                            19   come out and said, "You must halt construction."
20   therefore, contributing to the conservation of the                           20               Jarabacoa Mountain Garden.      This contemporaneous
21   mountains of the La Vega Province and the Jarabacoa                          21   comparator and the disparate treatment it received compared
22   Municipality.                                                                22   to Jamaca is stunning.         The MMA didn't care about
23               "I envision the La Montaña ecotourist project as                 23   identified environmental concerns that are in the record.
24   offering a unique vacation option in Jarabacoa with the                      24   They ignored a change in the pattern of the runoff into the
25   lowest density in all the national territory and minimal                     25   Baiguate River.       They ignored property on slopes in excess



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                      Page | 1204                                                                       Page | 1205
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 8 of 45
 1   of 60 percent.       They ignored the road steepness and direct                 1   to be good.      He submitted a descriptive report about his
 2   cuts across contour lines.                                                      2   project, and it's from Santiago Duran.       And he says:
 3               They ignored active water on the property.          In              3   "Taking advantage of the avenues that already exist, the
 4   fact, during the tour, they found ravines with permanent                        4   owners of the land has had a vision of dividing the land
 5   water, and they had pipes in them.                                              5   into lots and bringing sources of revenue into the area by
 6               We asked, "What was the objective of the pipes?"                    6   promoting a lot division tourism--a lot division project
 7   But they did not know the explanation.          It's unclear                    7   with ecotourism characteristics."
 8   whether anyone did get an explanation.                                          8               We heard a lot of confusion from Respondent about
 9               They ignored the ecological destruction that would                  9   "What does this vision mean?"      It's apparently the same
10   occur.    Intervention on this land means the destruction of                   10   vision that Jarabacoa Mountain Garden's owner had and the
11   the habitat due to the elimination of the vegetation, the                      11   vision that we heard José Roberto Hernández testify to
12   migration of the species of fauna associated with such                         12   yesterday.
13   vegetation, and contamination of the water.                                    13               Respondent is still accepting that--excuse me.           He
14               It ignored the visual evidence of erosion and                      14   made another promise.      He said, "Despite its mountainous
15   landslide that were photographically attached to the                           15   characteristics, it has a high percentage, 60 percent, of
16   inspection reports.                                                            16   mild slopes, slopes of less than 15 percent.        The steeper
17               And indeed, it only looked at 5 percent of the                     17   slopes are intended to be left as areas of protection and
18   project.     "It should be noted that the tour took in                         18   beautification of the surroundings."
19   5 percent of the total surface area of said land due to the                    19               We've now seen Mr. Navarro's slope map that
20   fact that topography is irregular, which is why we decided                     20   identifies the slope percentages for Jarabacoa Mountain
21   to leave.     As was said before, the land could be                            21   Garden.     We discussed it yesterday, and he confirmed
22   impossible--impassable."                                                       22   78 percent of the slopes of Jarabacoa Mountain Garden were
23               But apparently the topography is not too irregular                 23   in excess of 40 percent.
24   to build a series of roads totaling 4.5 kilometers.                            24               The developer here is saying 60 percent of my
25               The MMA accepted the promise of this developer too                 25   slopes are less than 15 percent.      And it appears the



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                      Page | 1206                                                                       Page | 1207




 1   Respondent is still accepting that promise today.                               1   vacationers and tourists.
 2               In Mr. Navarro's report he quotes from this letter                  2               JMG is a perfect example.    That same report we saw
 3   and cites to it.          "The developers of this project agreed to             3   yesterday describes the facilities that are going to be
 4   limit development to areas with soft slopes, about                              4   offered in the project.       Lot sizes, 2000 square meters,
 5   60 percent of the land, and to maintain areas with stronger                     5   electricity, water, guarded entry, 24-hour security, common
 6   slopes as protection areas and beautification of the                            6   areas for recreation, common green areas, maintenance of
 7   environment."                                                                   7   the hillsides and erosion control, individualized property
 8               Either Mr. Navarro believes that anything less                      8   deeds; a description of facilities that sounds almost
 9   than 60 percent slope is a soft slope, or he was simply                         9   identical to what was offered at Jamaca de Dios.
10   parroting the letter that Mr. Canela Duran wrote.                              10               Aloma Mountain we can be brief on.     We had a lot
11               We have it again here.       This is the site plan.                11   of testimony about whether there was still a development at
12   All of these lots have slopes in excess of 60 percent, and                     12   Aloma Mountain or whether there wasn't development or only
13   we learned that that doesn't matter.         We learned if you can             13   three houses or structures built in violation of the permit
14   find a small area in any of these lots where you can put a                     14   matter.
15   house that takes up 5 percent of that lot, you can build                       15               As to Aloma Mountain, we have this picture.         We
16   there.    It doesn't matter.        These slopes don't matter.                 16   have the picture of the mountain in December 2015, and we
17               They mattered to the MMA when they denied Michael                  17   have the picture of the mountain in September 2017.           The
18   Ballantine.                                                                    18   mountain has been deforested.      Aloma Mountain doesn't have
19               Let's talk a little bit about comparators.          These          19   a permit, and it's developing.
20   projects are all comparators.         Respondent says there's only             20               We know why.   We saw this email.   It's a political
21   one real comparator, it's Aloma Mountain next door.                            21   bout now, as laws can always justify an argument depending
22               But as the promoters' descriptions of these                        22   on the agenda.
23   projects make plain, as we see in the documents that have                      23               So, why are we here?   We're here to look at the
24   been submitted, they're all trying to sell subdivided                          24   comparator projects.       Respondent doesn't want to look at
25   mountain lots for residences in gated communities for                          25   the comparator projects.      You didn't hear much about them



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                     Page | 1208                                                                         Page | 1209
                      Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 9 of 45
 1   in their opening.         I expect you're going to hear more about             1   mentioned anywhere in the text of that decree.           The Mogote
 2   Mr. Ballantine and questions about his vision and                              2   System does not appear in the decree, and it does not
 3   intentions than you will about these projects.          But that's             3   appear in the 2013 survey of the Park that recommended
 4   what this case is about.                                                       4   expanding the Park to actually including the namesake
 5               Let's talk about the Baiguate National Park.           It          5   Baiguate River and the Falls.
 6   was enacted in 2009 as part of a--32 protected areas that                      6               You can search that entire document.        The Mogote
 7   were created in a one-year span.                                               7   System doesn't appear.         The Mogote System doesn't appear
 8               Mr. Martínez said it was intended to act as a                      8   anywhere in the Baiguate Park management plan.
 9   bridge to connect to other protected areas, although the                       9               Respondent produced no field notes, no technical
10   Baiguate Park connects to no other park.                                      10   dossiers and no maps about how they defined, articulated,
11               The decree that establishes the Park is                           11   created the Park.
12   unambiguous.      It "Creates the Baiguate National Park, with                12               Indeed, you saw, on redirect, the single document
13   the aim of preserving the vast carpets of pine trees and                      13   that supports the creation of the Park was an article from
14   beautiful gallery forests, which combine in the middle                        14   the year 2000 about vegetation and flora on the Mogote
15   course of this river, where the walnut tree still appears                     15   Mountain.
16   as a species."                                                                16               So, this is the map.      We went over it yesterday.
17               But we know that the Baiguate River, the Baiguate                 17   And we see the Baiguate River flowing out of the Park and
18   Falls and the beautiful gallery forests that climb up from                    18   continuing up to the falls between the Baiguate Park, the
19   the river are not protected.                                                  19   Jimenoa monument, and the Ebano Verde Reserve.
20               Professor Martínez now insists that the real                      20               But Martínez says he protected the river and the
21   purpose of the Park is to protect what he's defined as the                    21   falls with the boundaries he created.         He said what's
22   Mogote System.       That's his three-mountain system that                    22   important to protect is that the source of the river is
23   includes Loma Mogote, Loma Peña, and a third mountain I                       23   protected.      This despite that the last 3 miles of the river
24   won't try to pronounce.                                                       24   don't have protection.         Martínez admitted runoff from
25               But none of these mountains or the system are                     25   either side of the Baiguate will end up in the river.               And



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                     Page | 1210                                                                         Page | 1211




 1   the MMA now admits that the Park should be extended to                         1   different story.          The boundaries of the Park border both La
 2   include the river and the falls.                                               2   Montaña and QDB.          We know that because we've seen the
 3               We saw the recommendation.      Extending the Park                 3   communication between those property owners and the MMA
 4   would actually create the ecological corridor described in                     4   about how close they can get to the buffer zone.
 5   the Gap Analysis and create the bridge to the Salto Jimenoa                    5               And we saw the map.      It's Martínez' own map, and
 6   National Monument just across the Baiguate River.           But                6   he described the hydrological umbrella created by the
 7   nothing has been done in the five years since the                              7   Park's borders because the borders are on the ridgeline,
 8   recommendation was made to expand the Park.                                    8   and a bowl of protection is created.
 9               Most tellingly, Mr. Martínez could not answer why                  9               But when the Park comes to its northern edge near
10   the Salto Jimenoa Monument boundaries exactly trace the                       10   Loma Peña and Jarabacoa and Jamaca de Dios, it drops down
11   borders of Paso Alto.        This despite the fact that the                   11   from the ridgeline.          That's because we have to protect the
12   ridgeline of Loma Barrero is above Paso Alto and when so                      12   Yaque River, the most important river in the country.
13   many of the Park borders follow the ridgeline of the                          13               We see it in Martínez' map.      The boundary cuts
14   mountains, except when they come sometimes to projects.                       14   across halfway down the mountain, goes directly through
15               He did say, "I didn't work on that map."        And it's          15   Jarabacoa Mountain Garden.         Mr. Martínez says, "I was
16   true that this map is not his.         But the border map is, and             16   protecting the Yaque River."         But if we look, Quintas del
17   the preferential boundaries of Paso Alto are as plain as                      17   Bosque is almost on the Yaque River, and it was left out of
18   day.                                                                          18   the Park.
19               He insists no property interests were considered                  19               At the end of it all, it doesn't make sense.            The
20   when the boundaries were drawn.         He didn't know where                  20   borders of the Park don't match the purported
21   anybody was.      He had never heard of Jamaca de Dios.                       21   justifications for the Park.         Dominican projects are out of
22               But if we look at where the boundaries of                         22   the Park, and Jamaca de Dios is in the Park.
23   La Montaña, Quintas del Bosque, Paso Alto and Jarabacoa                       23               And so what does that mean?      What does it mean to
24   Mountain Garden and the influential property owners that                      24   be in the Park?       We still don't know whether development is
25   abut the river, Mr. Compagniet, Mr. Valerio.         That tells a             25   or is not permitted in the Park or what development is or



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                      Page | 1212                                                                        Page | 1213
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 10 of 45
 1   isn't permitted in the Park.                                                    1   zoned for ecotourism and was defined by the MMA as an
 2               The week began with the Tribunal asking a question                  2   ecotourism project as of 2014.       So, counsel was right, it
 3   to Respondent during opening.         "So, just to make sure I                  3   is not a simple answer.
 4   understand the facts correctly, is there a prohibition on                       4               Ultimately we do know that the Ballantines' permit
 5   all development due to the status of the Baiguate National                      5   request was rejected for the very first time in
 6   Park, or, under some circumstances, can you still build in                      6   January 2014 on the basis that their expansion project was
 7   the National Park?"                                                             7   located in the Baiguate Park.
 8               "That's something I'd like to consult with the                      8               We do know that the Ballantines learned of the
 9   team regarding, and it's for the following reason.             I know           9   Park in September 2010 but had no reason to believe that it
10   that sounds like a very simple question to answer."                            10   would limit their development because it was not mentioned
11               It's not.      And the conflicting testimony from                  11   by the Respondent in any communication with the Ballantines
12   Respondent's witnesses and a lack of response from                             12   over the next 3 1/2 years until January 2014.          This
13   Respondent's counsel still haven't answered the question.                      13   included a renewal of the Phase 1 permit in which part is
14               What does it mean to be in the Park?                               14   in the Park.
15               Well, we do know that the Baiguate Management Plan                 15               When the Park was used to deny their permit in
16   does not define what ecotourism activities will be allowed                     16   2014, the Ballantines first suffered harm from its
17   in the Park.      We do know that no Dominican regulation has                  17   discriminatory and arbitrary borders.      And they suffered an
18   been passed defining ecotourism, although Professor                            18   indirect appropriation for which they are entitled to
19   Martínez insisted that the country was bound by the U.N.                       19   compensation--expropriation for which they are entitled to
20   resolution on that issue.                                                      20   compensation.
21               We do know that the Respondent has specifically                    21               And that's why Respondent calls the issue of the
22   defined development limitations in other parks, including                      22   Baiguate Park a red herring, because it knows it's an
23   density restriction, limits as to house size, and                              23   expropriation, and it doesn't want to pay the Ballantines.
24   permissible construction materials.                                            24               Thank you.
25               And we do know that the Ballantines' property is                   25               PRESIDENT RAMÍREZ HERNÁNDEZ:   Ready?      Oh, sorry.



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                      Page | 1214                                                                        Page | 1215




 1               MR. BALDWIN:      Good morning, Mr. President, Members              1               The question is whether that effect is similar,
 2   of the Tribunal.          I'm going to talk briefly about the                   2   the same, less than the other properties.         In particular,
 3   environmental experts and then talk about jurisdiction, and                     3   with regard to whether or not the decision to deny the
 4   then Mr. Allison will finish up with the damages                                4   Ballantines and allow the others amounts to discrimination,
 5   discussion.                                                                     5   arbitrary, any other of the things we've discussed under
 6               So, I have here what's pulled up from Page 1149 of                  6   the minimum standard.      Expropriation also has, of course, a
 7   the transcript, and this is a question that Mr. Herrera                         7   discrimination element to it, and, of course national
 8   asked yesterday to Mr. Booth.         And I found this a very                   8   treatment.
 9   striking exchange.         And I think this question, not the                   9               So these other properties are key here.        And the
10   answer--we'll get to the answer.         But this question                     10   fact that the Respondent only suggested to these experts to
11   perfectly summarizes what Respondent is hoping to do in                        11   look at that really makes both Mr. Deming and Mr. Booth's
12   this case and its strategy.                                                    12   reports irrelevant.       But just to make sure, we're just
13               And it also shows the flaw in the strategy because                 13   going to talk about them for a moment.
14   I think Mr. Herrera only asked Mr. Booth one question, and                     14               I seem to be having some computer problems here,
15   this was the question:         "Is it important to have visited                15   so just give me a moment.      I'm going to put this on
16   other projects to determine the environmental impact of the                    16   Mr. Allison's computer.      Hold on.   Okay.   We'll try this
17   expansion project?"                                                            17   and see how it goes.
18               Of course, if you're looking at the environmental                  18               So Mr. Deming.   As we stated, Mr. Deming did not
19   impact of one property, why look at the others?            However,            19   give any other information about other projects.           You could
20   it's not the answer that's wrong, it's the question that's                     20   tell from his testimony.      He admitted that, you know, he's
21   wrong.    Because the question here is not whether or not                      21   a U.S. guy.      He's talking about what you might do when you
22   that the development of the Ballantines' property would                        22   build such a road in the United States.         Nothing about how
23   have some effect on the environment.         Any rational person               23   one gets built in other places, nothing about the Dominican
24   would say yes, of course it would have some effect on the                      24   Republic.
25   environment.                                                                   25               If you look at Mr. Deming's Report, he never



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                    Page | 1216                                                                            Page | 1217
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 11 of 45
 1   viewed possible routes for the road.      I mean, that seems to               1               So when you see something has 60-percent slopes,
 2   be key.     If you're looking at what the road is going to do,                2   it doesn't state whether or not every piece--every, you
 3   why wouldn't you map out some routes to see whether a road                    3   know, square meter of that--of that section has a 60-degree
 4   is feasible.                                                                  4   slope.    Because it's not even.        The mountains were not, you
 5               He never even saw--he talked about development in                 5   know, created that way.          Geological forces don't work in
 6   slopes over 60 percent.       And we've shown that there's--all               6   perfect harmony.          So this is what you have.
 7   these other projects have roads.      In Mr. Kay's Report,                    7               Now, I do want to talk about the route he used.
 8   Appendix A to his Second Report, he shows that all these                      8   Because you can see Phase 2 is pretty big.            And Mr. Deming
 9   roads had--all these projects had slopes over 60 where they                   9   only decided to go where the yellow is.          And if you look to
10   were building.                                                               10   the right, we have Demonstrative 01.
11               But Mr. Deming never bothered to find out whether                11               You can look that Mr. Deming decided to go and
12   or not such a road could be built on Jamaca Phase 2.            And,         12   look and basically pretty much follow the areas of the
13   in fact, it was Mr. Kay's testimony--and, you know, he                       13   heavy slopes as you see outlined there, or the slopes that
14   wasn't asked about this by Respondent--that you could have                   14   are more than the other slopes.
15   avoided slopes over 60 percent in building the Phase 2                       15               So I would say that, you know, we all know what
16   road.    And I want to explain one thing about that.        Because          16   the slopes are.       And I think this shows what--I think this
17   you look, and you can see the map of the project, and you                    17   shows what Respondent was doing at Jamaca, in addition to
18   can see there's the black that shows the slopes over                         18   the fact they didn't look at anything else.
19   60 percent.                                                                  19               Now, let's talk about Mr. Booth's report.             He said
20               But those slopes are based on contours.      So within           20   that-you know, he admitted, too, that he had no information
21   a certain segment of land, let's say 20 meters, a pretty                     21   about other properties.          Even my own client said "Asked and
22   common contour.       If you take that 20 meters from top to                 22   answered," when I asked about the fifth time about
23   bottom, it may have a 60-percent slope.       But in that                    23   different things.         So he didn't have any information about
24   20 meters, you may have flatter portions that are below 60,                  24   that.
25   and then you may have other portions that are above 60.                      25               If you look through Mr. Booth's Report--and I



     Realtime Stenographer                           Worldwide Reporting, LLP          Realtime Stenographer                                 Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com            Margie Dauster, RMR-CRR                                 info@wwreporting.com




                                                                    Page | 1218                                                                            Page | 1219




 1   didn't spend time with him on this because he didn't have                     1   And he says, "Maintaining these bird populations is
 2   information about other properties.       It didn't matter.        But        2   important not only for their contributions to the
 3   if you actually look at the Report, he makes a lot of                         3   ecosystem, but also because unique bird species bring
 4   discussions about development in a wooded area has an                         4   ecotourism dollars to the neighboring region from bird
 5   effect.                                                                       5   watchers eager to add species to their lifetime list."
 6               He talks about, "Well, there's loss of bird                       6               Now, anybody that reads this would have to have my
 7   habitats.     There's soil erosion that happens when you cut                  7   affinity for Mr. Booth.          Because what he's essentially
 8   down trees."                                                                  8   saying is, you know, "Maybe you should think about not
 9               A lot of it had to do with cutting down trees.                    9   developing any of your wooded areas so that you can take
10   You know, when you cut down trees, there's a negative                        10   advantage of the lucrative bird-watching industry tourism."
11   effect on the environment.      Again, that's true.     But,                 11   So--but it's not relevant to this case.
12   again, that is meaningless in this case unless you look at                   12               And then just to put here, he does mention of the
13   it compared to the other properties.      So, yes, we agree                  13   20 bird species identified at Jamaca de Dios by
14   that cutting down trees and developing can have an effect                    14   Mr. Richter, none, just for what it's worth, were the ones
15   on the environment, which is essentially what Mr. Booth                      15   that are actually threatened.         So it's not even an issue
16   says.                                                                        16   with the birds.
17               Now, I just pulled this out because this is one                  17               I took this one picture from Mr. Booth's Report.
18   example.     And Mr. Booth, who I have to admit to having a                  18   It's on Page 55.          And he has several pictures.      But if you
19   certain affinity for, he talks a lot about how these                         19   look at his description here in Photo 3, he says, "Panorama
20   projects affect climate change and everything else.          Again,          20   looking down-slope and generally to the north showing
21   all true.     But, you know, whether or not it's helpful to                  21   mosaic of highly disturbed areas with no trees to
22   the Tribunal is a different question.                                        22   grassy/pasture areas to the forest," et cetera.
23               But this is one of his opinions where he talks                   23               What's interesting is he's on Phase 2 taking this
24   about any forested area creates issues.       And he was talking             24   picture.     But if you look at what he's talking about where
25   about how chopping down trees affects the bird population.                   25   he says "areas with no trees," you can see in the--sort of



     Realtime Stenographer                           Worldwide Reporting, LLP          Realtime Stenographer                                 Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com            Margie Dauster, RMR-CRR                                 info@wwreporting.com
                                                                   Page | 1220                                                                           Page | 1221
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 12 of 45
 1   the upper part to the right of there, you can see an area                    1   But there was some questions about it from the Tribunal, so
 2   where there's a lot of trees cut down.                                       2   I want to spend more time on it now.           I will say, before I
 3               As we've seen from other pictures, that's actually               3   get into any of this, that I think the discussion of when
 4   Aloma Mountain.       So when he says here that you can see                  4   is not that important because I think that the evidence
 5   "highly disturbed areas with no trees," he's not talking                     5   shows--and we're going to go through it--that the
 6   about Phase 2.       He's talking about that area up there,                  6   Ballantines, Michael and Lisa, each were--have always been
 7   which is Aloma Mountain, which Mr. Richter reports--or                       7   dominant and effective U.S. nationals.            But let's talk
 8   states in his Report that when he was there in August of                     8   about this since Respondent spent a lot of time on it in
 9   2017, the cutting down of those trees was occurring at that                  9   their opening statement.
10   time.                                                                       10               First off, there's been discussions of Nottebohm.
11               Now, Respondent didn't--did not cross-examine                   11   And, certainly, those things have relevance to the
12   Mr. Richter or Mr. Potes, both of whom submitted a Report                   12   analysis.     What they don't have relevance to is the
13   with a Reply.       I'm not going to go into those now.     But I           13   framework.      Because Nottebohm, for example, arises in the
14   just--I would ask that the Tribunal look at those.          Because         14   context of investor--or I'm sorry, in the context of
15   both Mr. Richter and Mr. Potes talk about the other                         15   diplomatic protection, a State invoking its sovereign
16   projects.     They did have some access to the other projects.              16   rights on behalf of an investor.           Those arise from a set of
17   So if the Tribunal actually wants an expert opinion that                    17   international law that, you know, has--that has changed
18   both looked at Phase 2 and looked at those other projects,                  18   since Nottebohm I'm sure, but that arises from
19   then I suggest Mr. Richter's.      And he makes, you know,                  19   international law.
20   observations about Aloma Mountain, Jarabacoa Mountain                       20               CAFTA, we have to look at the text.         The text of
21   Garden, Quintas del Bosque, and--all of which are--and                      21   CAFTA is what matters.        Now, international law has things
22   Rancho Guaraguao, all of which are highly relevant here.                    22   to say when the text is not clear, but it is the textual
23               So let's talk about jurisdiction again.      Now, I             23   analysis that we need to do.          So we're going to do that
24   didn't spend really any time talking about the--just                        24   now.    We talked about this before.          We talk about this is
25   briefly talking about when the nationality issue matters.                   25   the definition of "investor of a Party."           And this is the



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com




                                                                   Page | 1222                                                                           Page | 1223




 1   only place--the only place in CAFTA, in Chapter Ten, where                   1   is a definition, every time that definition appears
 2   this dual nationally dominant and effective appears, and it                  2   somewhere else, what Respondent is essentially saying is
 3   relates particularly to this definition.                                     3   you have to do the same nationality test every time.
 4               Now, the CAFTA drafters could have put this                      4               So every time it appears, you do the same
 5   definition when they talk about what it means to be a                        5   nationality test.         Right?   Okay.
 6   Claimant.     They could have put it when it talks about the                 6               Now--so I took a look at the CAFTA text, and I
 7   scope section, when they talk about when you actually have                   7   said, "Let's take the Respondent's approach of
 8   a claim.     They could have made it clear in the text that                  8   incorporating the entire definition and doing what the
 9   you have to maintain dominant and effective at particular                    9   requirements of that definition are and let's do it to
10   points, but they didn't.       They put it in one place, and                10   other portions of Chapter Ten."
11   that's the investor of a Party.                                             11               So let's look at this.         CAFTA's definition of
12               So it's our view that this dual national provision              12   "investment" is--"investment" means “every asset that an
13   speaks to the definition of "investor of a Party."          When            13   investor owns or controls directly or indirectly.”               “Owns
14   you meet that description--in other words, when you are                     14   or controls.”       Okay.    So the question is, is--the term
15   attempting to make an investment, you are making an                         15   "investment" appears all through Chapter Ten, of course.
16   investment, or you have made an investment--if at that                      16   Because, in fact, Chapter Ten is the investment chapter.
17   time, your dominant and effective locks in to where you                     17               So if we take this, this means that to be a
18   are.    So this says to us that that this is what it means.                 18   Claimant--and as they point out, you only become a Claimant
19               Now--but what Respondent says is--Respondent--I'll              19   when you submit the arbitration.           To be a Claimant, it
20   get to the slide in a second.      But Respondent does its                  20   means an investor of a Party that is a Party to an
21   nesting dolls, and the U.S. submission does the nesting                     21   investment dispute.         An investment dispute.
22   dolls too, the Russian nesting dolls, and basically says,                   22               And I think we would all know--I mean, it's sort
23   you know, you have to take--you take investor of the Party,                 23   of so basic, I'm embarrassed to say it, but I think it does
24   and then every time that word "investor of the Party" is in                 24   need to be recalled.         In order to bring an investor-State
25   another provision of CAFTA--so if "investor of the Party"                   25   treaty claim, you have to have an investment.             Okay?



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com
                                                                     Page | 1224                                                                          Page | 1225
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 13 of 45
 1               Now--but if we take this definition of                             1               The scope and coverage.      So the idea of--the idea
 2   "investment" to mean something owned or controlled and we                      2   of this chapter applying, the scope and coverage of the
 3   read it in and we do our--I'm not going to do the nesting                      3   entire chapter applying, it applies to covered investments.
 4   doll thing that the Respondent did when they did theirs.                       4   If the investment is taken away, you don't even have an
 5   But if we do it, we can say, "Claimant" means “an investor                     5   investment--you may not--I'm going to give an example of
 6   of a Party that is a Party to a dispute over an asset that                     6   this.    You may not have an investment even--you may not
 7   the investor owns or controls with the other Party.”             Okay?         7   even have an investment where--at the time that the claim
 8   You can read that in.                                                          8   arises.
 9               Now, what about when the State deprives--what                      9               Now, you say, "Well, how can you not have an
10   about if you had a case here where you had a Respondent                       10   investment at the time the claim arises?"           Because if the
11   that actually followed expropriation rules and they come in                   11   government comes in and they take your property, then when
12   and they take physical title to your property.           They take            12   they took the property, the claim arose, and so you have
13   physical dominion, take physical property.         As a legal                 13   one if the claim arises.
14   matter, you have no ownership, no control over that                           14               But let me give an expropriation example.           Let's
15   investment.                                                                   15   say we had a Respondent that respected private property and
16               Now, under this nesting doll approach that                        16   they come in and they expropriate your property, take
17   Respondent and the U.S. has advocated, you couldn't be a                      17   title, take possession of that property.        Okay?       And they
18   Claimant because you don't have an investment dispute.                        18   give you a judgment that you go--you know, you basically go
19   Because at the time you submit the claim to arbitration,                      19   to court, like in the U.S.        You know, when property gets
20   you don't have an investment because you don't own or                         20   expropriated in the U.S., the government will give you
21   control that asset.       Okay?                                               21   their estimation.         You can go to the Court and you can get
22               The same--and you can see the submission of the                   22   a proper--if you don't agree, you can get a proper
23   claim to arbitration.       It says, "In the event that a                     23   expropriation amount.
24   disputing Party considers that an investment dispute cannot                   24               Now, let's say that happens in the U.S. and your
25   be settled."      "Investment" appears again.                                 25   property gets taken away, you lose it.         You don't own or



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                     Page | 1226                                                                          Page | 1227




 1   control it anymore.                                                            1   text says one thing.         International law also doesn't
 2               So what happens?      You go to the court.    You get a            2   require that you have to be a--you know, dual nationality,
 3   judgment of a certain amount of money.         Now, let's say that             3   that you have you to be dominant and effective at the time
 4   judgment is prompt, adequate, and effective.         So you get                4   that you submit the claim to arbitration.
 5   the money, but now you have a judgment.         You get this                   5               And just to give an example of that, the U.S.
 6   judgment.     But you can't collect on the judgment.        The                6   Claims Tribunal--what the U.S. Claims Tribunals looked at
 7   government you won't pay.         It decides not to pay.                       7   was--they said okay.         You had to be when the--you had to be
 8               CAFTA states that a court judgment is not an                       8   a dominant and effective when the claim arose, and you had
 9   investment.      So now you're stuck with a court judgment.                    9   to be dominant and effective on the effective date of the
10   The claim arises when the government won't pay this court                     10   Algiers Accord, which was 19 January 1981.
11   judgment.                                                                     11               Now, Parties could bring claims after the Accord.
12               But under this nesting doll thing, you can't even                 12   They had until 1982 and sometimes even longer to bring
13   bring--you don't even have a claim.         Because at the time               13   these claims to the U.S. Claims Tribunal.           So, if you
14   the claim arose when the government had it, you don't have                    14   brought a claim in 1982, that would be okay because they
15   an investment.       Your investment is gone if you incorporate               15   would look back and say, "Were you dominant and effective
16   that definition of "investment" in it.                                        16   in 1981?" and not even look at 1982.        So it's not as if
17               So what the U.S. is suggesting, what Respondent is                17   there's some universal concept of international law that
18   suggesting is, in essence, ways--that there are many                          18   requires this outside the text.         Also, this just makes
19   examples if you do this nesting doll approach where you're                    19   sense.
20   not going to have an investment.         And you can see the                  20               Okay.    Chapter Ten is about investment.        The idea
21   Russian word for "disaster" over there, "catastrophe," over                   21   is to encourage foreign investment.         Okay.    And that means
22   on the side.      That's what you would have if you followed                  22   that you look at the dominant and effective nationality at
23   this type of logic.                                                           23   the time the investment is made.
24               Now, as we've stated that the--it's--you know,                    24               Here you have the type of situation where
25   the--in addition to the--you know, we've seen the CAFTA                       25   Respondent's formulation and the U.S. formulation would



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                      Page | 1228                                                                           Page | 1229
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 14 of 45
 1   mean that you could have situations where you have a purely                     1   should be four years.        It says five.   But you don't destroy
 2   domestic investment.         I invest in the United States, okay,               2   a lifetime of attachment in five years.         That's just silly,
 3   as a U.S. citizen.         Five years later, four years later,                  3   as we like to say on our side.
 4   whatever, I move to Canada.          I become a dominant and                    4               Now, why did Lisa Ballantine take Dominican
 5   effective Canadian, which I've thought about before, and                        5   nationality.      On rebutted testimony, she says, "I became a
 6   then I sue the U.S.          And I sue the U.S. over a domestic                 6   citizen of the D.R. to protect our investment.             I was
 7   investment because that's what it was when it was made.                         7   concerned our children could lose it."         Unlike Michael,
 8               Now, let's then get to the evidence here.          Because          8   Lisa took Dominican citizenship only so that her children
 9   I said I don't think it matters very much.          I think the                 9   would not lose her investment.        That was the reason.
10   evidence of dominant U.S. nationality for both Michael and                     10   Nothing about "I just felt this--you know, I felt like I
11   Lisa is pretty substantial.                                                    11   had to be Dominican and didn't want to associate with the
12               So when did they become Dominican citizens?           That         12   United States anymore."        She did it for--purely for
13   matters.     The Ballantines were in their 40s when they                       13   economic reasons, protection reasons.
14   became dual nationals.         Lisa was 42.   Michael was 45.       The        14               Now, why did Michael Ballantine take Dominican
15   first denial--and they became citizens in 2010.            Thank you.          15   nationality?      This was in his examination.       He says, "I
16   I knew that.        But in 2010.                                               16   obtained dual nationality because I was concerned about our
17               Now, the first denial--when you're aware the claim                 17   family and the investment.       And in case of my demise or
18   arose--happened in 2011.         So they spent 45 years in the                 18   Lisa's, I felt like that would be a better process to leave
19   United States.       Okay.    They're here for a year.     Do they             19   with my children in terms of probate."
20   all of a sudden become that?         The claim is filed in 2014.               20               And this is where he differs partly from Lisa.
21   Still, four years after they move--or after they become                        21   "And I had faced discriminatory treatment prior to that and
22   Dominican citizens.          In those four years, was that 45-year             22   some people wouldn't buy because I was an American, and I
23   history and connection and cultural attachment to the U.S.                     23   thought that would help for business purposes."
24   lost for this?       No.                                                       24               So it was a commercial thing so that the people he
25               You don't destroy a lifetime of attachment in--it                  25   was dealing with economically in the Dominican



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com




                                                                      Page | 1230                                                                           Page | 1231




 1   Republic--not government officials--that's not what this                        1   because it's a big emotional decision?         No.     They do it
 2   testimony says--would do it.                                                    2   because they say, "Look, I have family here.            I don't want
 3               He talked about how, you know, "Nobody wants to                     3   to risk having some drunk driving issue and then being
 4   buy from a gringo who is not even going to stick around.                        4   forced to never see my family again in the United States or
 5   We want someone that's going to be there."                                      5   being forced to leave the United States personally."
 6               That's why he did it.       Again, no attachment.       And         6               I bring that up just to say there's lots of
 7   they haven't stated any other thing to state there was any                      7   reasons that people take it.        And it's not always--not
 8   attachment.                                                                     8   always an emotional issue.
 9               Now, why does one take another nationality?                         9               As far as personal attachment goes, Michael
10   Mr. President on that second day, you know, was asking                         10   Ballantine testifies that they never assimilated
11   Mr. Ballantine a question.         And getting a naturalization,               11   culturally.      This is a supplement statement at 4.
12   it's a--it's, for many people, a big step.          It's like                  12   "Although we always tried to be respectful of Dominican
13   having another flag.         It has a lot of emotional--you know,              13   culture and its people, we did very little to assimilate in
14   it entails an important decision.                                              14   the Dominican culture.       We never felt like we were
15               Okay.    Now, I'm not sure that applies all across                 15   Dominicans, never acted like Dominicans, and nobody
16   the board.      And I'll just give an example.      Again,                     16   perceived us at Dominicans."
17   Mr. Allison made me promise I wouldn't bring up Haitians.                      17               And there is--I would challenge--you know, say is
18   But I do want to bring up immigration law.          Because in the             18   there anything in the record to contradict this?              Now,
19   U.S., if you're a permanent resident, you can be a                             19   there's social media posts.        There's exuberant statements
20   permanent resident for 30 years.         And if you have a drunk               20   that are made.       But this does not mean    that they had
21   driving accident that ends up hurting somebody, or                             21   assimilated into the culture.
22   sometimes even it doesn't, or a low-level battery even, you                    22               And when Lisa Ballantine says, "I'm a Dominican
23   can be deported for that crime.                                                23   now," that's not an assimilation statement.            That's a
24               Now, does that mean that permanent residents of                    24   statement of fact.        But actual assimilation evidence, I
25   the United States that take U.S. nationality all do it                         25   don't see any.



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com
                                                                          Page | 1232                                                                        Page | 1233
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 15 of 45
 1               Now, we're going to--we talked about the social                         1   her return to the Dominican Republic."         That one was in
 2   media things that are whimsical and everything else.                  But           2   2013, I think.
 3   there are several letters in the record that are important                          3               And Michael Ballantine, as I mentioned, wrote to
 4   because--excuse me.          They're emails.   People don't really                  4   his father and told him that he "couldn't wait to get out
 5   write letters anymore.         There are several emails in the                      5   of this place."       And that's in Exhibit C-166.     And you see
 6   record.     And these are emails where Michael Ballantine is                        6   the other exhibit numbers up there.
 7   writing to his father.         Lisa Ballantine is writing to a                      7               Now, Mr. Di Rosa asked Mr.      Ballantine a couple of
 8   close friend.                                                                       8   questions.      And, you know, Mr. Ballantine says, "Oh, we
 9               We would suggest that instead of social media                           9   didn't have a Dominican home."         Mr. Di Rosa, says, "Well,
10   posts, it's these letters--these emails--excuse me--that                           10   what do you mean?         What's a Dominican home?"   You know, I
11   are relevant.       Because they're personal things said to                        11   think he probably had a lot of expectation for that
12   close friends that better--contemporaneously that better                           12   question.
13   express the thing.                                                                 13               Because you go--like you see somebody say,
14               So here's Lisa in 2003 (sic).        "I haven't really                 14   "Dominican home."         You're, like, "Oh, they don't--well,
15   made friends here in the D.R.         It is a different culture to                 15   there's no Dominican homes.         They're just homes."
16   connect with, and I am an outsider."           This isn't done for                 16               But this is Mr. Ballantine's answer.       "Dominican
17   the arbitration.          This is her talking to a friend.                         17   homes are often designed where there is a separation where
18   "There's a nice expat community"--so she's dealing with                            18   there's a maid--separation where there's a maid and
19   expats--"but they are very transitory.           I am pretty lonely.               19   servant's area."
20   I work a lot, run a lot, knit a lot."                                              20               And I apologize for this transcript.       I don't know
21               There are other emails to close friends.             This one          21   if Respondent had the same problem.         But the final version
22   where Michael Ballantine, at C-63, refers to the D.R. as a                         22   on the second day was missing this national--this
23   "foreign country."                                                                 23   nationality stuff, but I think they're fixing it.
24               In 2002, "Lisa"--I'm sorry.        2012.     Thank you.                24               So I had to use the draft.      "Ours is a big
25   "Lisa Ballantine revealed to a friend that she was dreading                        25   American open floor plan.        We speak English.    We made food.



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                          Page | 1234                                                                        Page | 1235




 1   We entertained like Americans.          The food we ate.        Our home            1   of different cultures and backgrounds.
 2   was totally American.         And it was an obstacle to sell it                     2               Of course, people--of course, there's a way that
 3   because it was constructed differently."                                            3   different people act.        It doesn't mean everyone acts that
 4               And there's testimony in the record that Lisa                           4   way, but there's a way--you know, there's particular ways
 5   Ballantine designed the home.         In fact, that testimony is                    5   that, you know, Japanese people tend to act versus the way
 6   used to show a connection to the Dominican Republic by                              6   a Turkish, you know, businessperson might act.          So this is
 7   Respondent in their opening that Lisa Ballantine--in                                7   just common sense.
 8   their--in their Rejoinder where, you know, Lisa Ballantine                          8               Let's look at the center of the Ballantines'
 9   designed that home.                                                                 9   economic, social, and family life, and let's look at family
10               Again, Mr. Ballantine had written in his thing                         10   first.
11   that they didn't act Dominican.          We saw that a minute ago.                 11               The children were born in the United States.           The
12               So Mr. Di Rosa again, "What does it mean to act                        12   children did live for a few years in the Dominican Republic
13   Dominican? You know, do you"--I mean, he didn't say this,                          13   while Michael Ballantine was developing and selling Phase 1
14   but you can imagine what--you know, what the thinking was                          14   and preparing for Phase 2.
15   there.                                                                             15               But they left in 2007 and 2010.      So the dates that
16               Well, this is what Mr. Ballantine said.             "Well, on          16   Respondent thinks are relevant here are--the kids weren't
17   a lot of levels, there's cultural norms and the way people                         17   even here.      They were all in the United States.       And they
18   interact with each other.         For instance, conflict, how to                   18   left to go to school.        The testimony is that the children
19   enter into a conflict, to avoid it, how to resolve it.                             19   left to go to school.
20   There are some cultural things, holidays and the way people                        20               Now, Rachel Ballantine did come back with her
21   relate.     It's a high-context culture where what's not said                      21   husband Wesley because, as we know, they were prepping and
22   is often more of the message.         Just acted like an American.                 22   sort of getting the stuff that they needed done for the
23   I would confront things head on."                                                  23   construction operation because Wesley was going to manage
24               Now, all of us in this room deal with                                  24   the construction operation.         So they were in town in 2013
25   international issues.         We deal with different--from people                  25   for a short period of--relatively short period of time.



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                   Page | 1236                                                                       Page | 1237
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 16 of 45
 1   But besides that, everybody gone.                                            1               Personal tax returns.     They filed personal tax
 2               And I--you know, we've looked at this slide                      2   returns in the U.S. every year.        Every year.   They listed
 3   before.     But just, again, it's not only the children.         It's        3   U.S. addresses as their residence.        Now, the Respondent
 4   everyone else.       No connection to the D.R. in terms of                   4   takes issue about them, you know, being in an airport
 5   family at all.                                                               5   hangar.     But the fact of the matter is, they
 6               Now, what about economic connections?     Well, the              6   didn't--there's lots of expats.        There's expats who file
 7   economic connections are to the United States, not to the                    7   U.S. tax returns, and they don't have a U.S. residence.
 8   Dominican Republic.       The Ballantines always had U.S. credit             8   And that--you know, there's ways to do that on a tax form.
 9   cards.    They never had Dominican credit cards.                             9   The Ballantines did not do that.        And, also, they haven't
10               Now, again, people that travel know when you use a              10   filed personal Dominican tax returns.
11   credit card--when I go and use a U.S. credit card overseas,                 11               Lisa Ballantine's economic connections.       Let's
12   it's extra, you know, money that's associated with it.                      12   look at that first.        Lisa was involved in a non-profit.
13   There's transfer issues.       You know, it creates an issue.               13   Now, Respondent in the--as I mentioned in the opening, in
14   It would be nice to have a credit card from every single                    14   the "no good deed goes unpunished" category, tries to go,
15   place that you go.                                                          15   "Oh, look, you know, she's got this non-profit.          She's in
16               Never bothered to get a Dominican credit card.                  16   the Dominican Republic.        That's a Dominican connection.
17   They used their U.S. credit cards.       They always had bank               17   You know, that's some connection to the Dominican
18   accounts in the United States.       Always maintained bank                 18   Republic."
19   accounts in the United States.                                              19               Well, that's not entirely true.     As you see from
20               Michael Ballantine had an IRA account from 2009                 20   Lisa's Reply Statement here at Paragraph 4, the non-profit
21   onwards in the U.S.       And they had 529 college savings                  21   was actually headquartered in the United States, not in the
22   plans, which I would advise to anybody to get if you're in                  22   Dominican Republic.
23   the United States because it allowed their children to                      23               And she says here, "I had established and was
24   leave college debt free which, in this day and age, is                      24   running a non-profit organized in and based out of the
25   quite a miracle.                                                            25   United States called FilterPure.        In the D.R., I was



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                   Page | 1238                                                                       Page | 1239




 1   working and partnering with local NGOs to develop their                      1   you're probably not going to have any economic ties other
 2   water programs."                                                             2   than that investment itself with that host state.
 3               She was working with people, NGOs and others in                  3               But what happens when you're in the host state
 4   the D.R.     But the entity was in the United States.       And she          4   managing the investment, totally managing it, and it's the
 5   also states here in Paragraph 5--she states, "99 percent of                  5   type of investment, a housing project with a restaurant, an
 6   donations came from U.S. donors, so much of my time was                      6   HOA, and everything else that you have to be there for?
 7   spent in the U.S."                                                           7   Well, you're going to have economic ties to that country.
 8               So her economic--I mean, first off, there's a                    8               So, yes, you're doing to do loan agreements.
 9   question as to whether or not a non-profit is even an                        9   You're going to do contracts.       You're even going to have
10   economic connection.       The Tribunal can make that                       10   bank accounts because you need bank accounts to be able to
11   determination.       But let's put that to the side and just                11   do business there.        And because you're living there, you
12   hypothetically state that it is, her economic connection in                 12   need a bank account just for the sake of living there.
13   this case is to the United States, even if some of that                     13               Any managing investor, not a passive investor.
14   work is done in the--even if, you know, that work is                        14   Any managing investor would have these same--there is no
15   done--part of that work is done in the Dominican Republic.                  15   economic connection that I see in anything that Respondent
16               Economic connections to the Dominican Republic.                 16   says.    Nothing that is different than any managing investor
17   Michael Ballantine's economic connections to the Dominican                  17   that had to be on-site for their investment would have.
18   Republic--and we're going to get into some of these in a                    18   Nothing else besides those things related to this.
19   moment--are loan agreements, contracts, bank accounts.                      19               So the economic connections with the D.R. should
20               Now, I think we have to think about different                   20   not even be a factor.        Why should those factor in to a
21   types of investors here.       You know, if you're an investor              21   dominant and effective nationality when he's required to
22   that has shares in a company and you're sitting in your,                    22   have those economic connections as a result of his
23   you know, nice cabana in the United States and never really                 23   investment?      Shouldn't be considered.
24   going to the foreign country because, you know, you're just                 24               Social considerations.     Let's look here at what
25   a shareholder, it's operated and managed by someone else,                   25   Lisa says in her Paragraph 7 here.        She says, "Beyond this



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                       Page | 1240                                                                           Page | 1241
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 17 of 45
 1   charitable work, my cultural connection to the D.R. was                          1   churches in the United States.
 2   limited."     She had American friends with whom she was part                    2               So it's not as if you go to a place like the
 3   of a Bible study group.          This is in the D.R. she's talking               3   Dominican Republic you can't have an American church.                 If
 4   about.    "And Michael and I had American friends with whom                      4   you have Americans there and they sort of form a church and
 5   we socialized frequently."                                                       5   most of the people are American and they do it in the style
 6               She goes on to say, "I had few Dominican friends."                   6   of an American church, that's an American church.
 7   That's what she says.         Her friendships and their--and she                 7               Connections with groups.      Okay.    As far as the
 8   wasn't called.       This is unrebutted testimony.       So the                  8   Dominican Republic goes, Michael was connected with the
 9   friendships she had were mainly with U.S. people and a few                       9   U.S. Chamber of Commerce--the American Chamber of Commerce,
10   Dominicans.      And that's nothing--that doesn't say anything                  10   AmCham.     Lisa, none.      None in the D.R.     And yet she was
11   about Lisa.      It's because there is a cultural divide.            It's       11   still involved in the rotary group in the U.S.             So her
12   hard to bridge that cultural divide.                                            12   connections with clubs or groups was the U.S.
13               When you're an outsider, as she says she felt, and                  13   Nothing--unrebutted testimony--nothing with the Dominican
14   you go into a foreign country--and it's a--really a lot                         14   Republic.     No clubs.      No cultural attachments related to
15   different culture than you're used to, it is going to be                        15   clubs.
16   hard to have those kind of close friends and close                              16               What about other attachments?         Now, the--you know,
17   connections.                                                                    17   I didn't want to put them all here and bore the Tribunal
18               The Ballantines attended American church.           Lisa            18   with a long, you know--you know, a long reciting of the
19   says in the same paragraph here--she says, "We attended an                      19   different places.         But, obviously, they're in the Witness
20   American church in Jarabacoa when we were in town."                             20   Statements.      They're in our papers.     So I won't go over
21               Now Respondent's counsel on opening day says, "Oh,                  21   them again.      But here's two big ones, I thought.
22   American church.          What is an American church?    How do you             22               One is maintaining U.S. health insurance.
23   have an American church in a place?"                                            23   Obviously, an expensive venture, maintaining U.S. health
24               Well, let me say that my mother is Lebanese.                        24   insurance the whole time.         Also having a gym membership the
25   She's a Maronite.         When growing up, we went to Maronite                  25   whole time.      If you were moving to a country permanently,



     Realtime Stenographer                               Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                               info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com




                                                                       Page | 1242                                                                           Page | 1243




 1   not really having any connection to the former country, why                      1   they have it already set to go.         They're going to put up a
 2   would you, you know, want to have a gym membership?              They            2   thing where the Ballantines say, "Oh, we're"--not the
 3   probably use their gym membership more in the U.S. while                         3   Ballantines.      But there's a report and, you know, other
 4   being in the D.R. than I do my gym membership here in the                        4   things that are said.         And they go, "Oh, we're selling our
 5   United States.                                                                   5   possessions and going to the Dominican Republic."
 6               Now, let's talk about use of the U.S. passport for                   6               What you won't see in that statement--even
 7   travel.     And Respondent admits this too.       If you look at                 7   assuming that the statement--you know, the statements can
 8   Respondent's opening slide, they state that the--that the                        8   be interpreted in that manner, what you don't see is
 9   Ballantines used the Dominican passport for coming into the                      9   another part of that which is "never to return."
10   Dominican Republic.                                                             10               "I'm selling my possessions and moving to Hong
11               So--but, as has been testified to, the U.S.                         11   Kong."    Does that mean that I am not going to come back to
12   passport was used when traveling anywhere outside of the                        12   the United States?         No.   It's a statement of what you're
13   Dominican Republic.          That includes the United States, but               13   doing.    You're moving to the place.
14   it also includes the international destination.             And the             14               They don't say in there, "And we're never coming
15   D.R. passport, as Respondent admits, is only used when                          15   back to the United States because we have this strong
16   coming into the Dominican Republic.                                             16   cultural connection to the Dominican Republic, a place that
17               Now, you can argue about, you know, different                       17   we know relatively very little about."            That's not what
18   things.     But, you know, every time--they made 30 trips in                    18   they did.
19   and out of the United States in those years of 2010 to                          19               It was an exciting time.      We're moving to a
20   2014.    $10 each.        You can do the math.   That probably saved            20   different place.          We're going to, you know--you know, start
21   them alone the cost of their citizenship just by saving                         21   a new venture.       You know, we're going to start an
22   that money and using that passport when they came in.                           22   investment, an enterprise.         That's what those statements
23               Now, the Ballantines have stated that they always                   23   are meaning.
24   intended to return to the United States.          That it was never             24               And, in fact, they did return.        Not into the
25   their intention--Respondent is going to put up--I'm sure                        25   situation they wanted to, but they did actually end up



     Realtime Stenographer                               Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                               info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com
                                                                     Page | 1244                                                                        Page | 1245
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 18 of 45
 1   returning.      As soon as the commercial project was over and                 1               They met their neighbors.     They met their--I mean,
 2   they could do all the things they needed to unwind and make                    2   what a, you know, Dominican attachment is that, that you
 3   sure the homeowners were protected, they got out of there.                     3   met your neighbors?       They made friends, a lot of American
 4               Let's look at Respondent's evidence for a moment.                  4   friends, as Lisa Ballantine testified.        But they made
 5   This is going to, you know, perhaps seem like a little bit                     5   friends.
 6   of hyperbole.       But there's very--when you really get down                 6               This is overwhelming?    Respondent thinks this is
 7   to it, there's very little evidence in Respondent's                            7   overwhelming evidence of Dominican connections.          They
 8   evidence that actually has any probative meaningful value                      8   joined a church, an American church, and they enrolled
 9   to this Tribunal, and certainly in connection with the real                    9   their children in a local school?       I don't--I mean, Lisa
10   questions at issue here.        So let's look at it.                          10   did homeschool the children for a while, but I don't know,
11               Respondent's evidence of the Ballantines'                         11   when your children are there, how you do anything other--if
12   attachment to the Dominican Republic was explained in its                     12   you're not going to homeschool them, then enroll them in a
13   opening, and we're going to go through these.                                 13   school.
14               They say:     And then, upon arriving in the                      14               And they created a charitable venture designed to
15   Dominican Republic, here's what the Ballantines did."                         15   help their new community.      So, again sort of implying that,
16               Now, what do you think they did?     Do you think--a              16   well, Dominican people--such a connection to them, that
17   little bit of anticipation here.        Did they become Taíno                 17   this charitable thing was designed to help the new
18   shaman?     Did they do some other thing?      What did they do?              18   community.      This is the evidence.
19               Well, they built a house.      So people moving to the            19               We're going to look at a couple of these.
20   Dominican Republic built a house.       I mean, I guess that's                20               First, the Ballantines built a house.      They did,
21   good, because they needed a place to live.                                    21   in fact, build a house.       That's a picture of it.     But--and
22               They opened bank accounts.     You're in a place                  22   this is C-180--they also decided to sell their house in
23   where you're going to be staying.       You open a bank account.              23   2012.    Not 2014, when they left, but they started the
24   I still don't see any connection--any particular attachment                   24   process to sell their house in 2012, you know, evidencing a
25   to the Dominican Republic.                                                    25   desire to leave and to cut the connection even as of 2012.



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                     Page | 1246                                                                        Page | 1247




 1               They did meet their neighbors.     That's, in fact,                1               But their section on dominant and effective
 2   true.    And I give Respondent credit for the truth of this                    2   nationality is replete with documents and so-called
 3   statement.      And here's what is said.                                       3   evidence that is just describing the legal steps the
 4               The quote--the citation to that on the slide that                  4   Ballantines did to get that nationality.       And here it all
 5   was used for this was to Michael Ballantine's statement at                     5   is.
 6   13, and he says, "To be good neighbors, we immediately                         6               They renewed their permanent residency, they
 7   allowed the landowners to our west--members of the                             7   emailed the attorney about Dominican passport, applied for
 8   Rodriguez family--to use this 2005 Road to access their                        8   naturalization, gathered and submitted document.          This is
 9   farms.    We let the Rodriguezes use the 2005 Road without                     9   all from Respondent's papers in their opening.
10   issue for six years."        This is meeting the neighbors.                   10               Sworn statement of domicile required.      They
11               They made friends.     We've talked about this                    11   identified Dominican references.        They passed a Dominican
12   already.     A lot of American friends, a few Dominican                       12   history exam.       They passed a Spanish proficiency exam.
13   friends.     They joined a church.     It's an “American church,”             13   They swore an oath.       Respondent spends lot of time talking
14   U.S. church, I would say.                                                     14   about they swore an oath to be faithful to the Dominican
15               Now, the President mentioned this the other day.                  15   Republic.     Yes, dual nationality is assumed before you
16   And that is that the steps that were taken to acquire the                     16   undertake a dominant and effective nationality test.
17   dual nationality should have no place in the evaluation of                    17               Now, here's another thing.     So--there was a
18   whether there's a dominant and effective nationality.                         18   question too about contracts.       And the issue was--this was
19   Because it is that dual nationality that triggers the                         19   taken from Respondent's opening, Slide 32.        And in that
20   examination, but it is not the examination.                                   20   slide, okay, there's a--the quotes--the material in quotes
21               In other words, in order to acquire the dual                      21   up here is what Respondent said.        And they said, "Look at
22   nationality, it's already assumed that you're going to have                   22   how many times the Ballantines"--not both the Ballantines.
23   to take the legal steps to acquire this dual nationality.                     23   And you see when it's both the Ballantines or only Michael.
24   So we're going to look at the sites here that Respondent                      24   They say, "Look at how the Ballantines used their Dominican
25   uses.    And I didn't even include them all.                                  25   nationality."



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                   Page | 1248                                                                     Page | 1249
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 19 of 45
 1               So I just wrote after the quote "in the D.R."                    1   national.
 2   Okay?    So they voted.    Yes, they voted, but they voted in                2               Now, you'll recall that Michael Ballantine
 3   the D.R.                                                                     3   testified that one of the reasons he did, so that he wanted
 4               Now, the one where the quote is allowing the whole               4   the commercial aspects, the people he was dealing with for
 5   thing is they do admit that they used the Dominican                          5   the project, to see him as a Dominican.     It didn't work.
 6   nationality when they entered the D.R.       So if you look at               6   We've seen the gringo video.     But that's what he wanted.
 7   Slide 32, you'll see respondent admitting that when they                     7   He wanted that to happen.
 8   used the Dominican nationality for passport purposes, it                     8               So, what is this contract with the daughter that
 9   was to enter into the D.R.                                                   9   is talked about here?     Well, it's a power of attorney where
10               They used it to bring legal claims in the D.R.                  10   Rachel Ballantine is giving Michael Ballantine power of
11   There's no evidence that they brought a legal claim in                      11   attorney with respect to Aroma de la Montaña.       Okay?     And
12   Chicago and used their Dominican nationality for that legal                 12   it's to acquire things for the company, obtain, receive.
13   claim.    And they used it to apply for a business license in               13               Now, we all know what a power of attorney is used
14   the D.R.     And they used it to enter into contracts and loan              14   for.    Is this some private contract that's used between
15   agreements in the D.R.     And these are all Michael--the last              15   Rachel and Michael that no one else will see?       No.    This is
16   three are Michael only.                                                     16   what Michael Ballantine needs to bring to vendors, to
17               And, again, I think these--these things, or the                 17   businesses, to everybody else, to be able to show that he
18   last three particularly, are not relevant.       Because they're            18   has power to deal with the things.
19   what needs to happen for Michael to manage his investment.                  19               He's not bringing these to people in the U.S.
20   The investment is assumed in a CAFTA dispute.                               20   He's bringing these to Dominicans, to that.      So that's why
21               I'm almost there.                                               21   his Dominican nationality is used in here.      This isn't a
22               So what about the contracts with the daughter?                  22   private contract.
23   There was a lot of mention about, well, it wasn't only with                 23               Social media postings are not probative.      They
24   the local people in town.       He made a contract with his                 24   express whims or satire.     And, you know, as the President
25   daughter that--also where he said he was a Dominican                        25   of--the Prime Minister of Nepal can attest, they are not



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                          Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                          info@wwreporting.com




                                                                   Page | 1250                                                                     Page | 1251




 1   always entirely serious.      And, in any event, Lisa's social               1   is the lost profit from the Phase 2 lot sales.       We've seen
 2   media posts show a repeated reference to the U.S. as being                   2   discussions of this.      They were going to put 70 lots over
 3   her true home.                                                               3   283,000 square meters, which would leave 25 percent of the
 4               Respondent's evidence of family ties.     Children               4   land for the road, for green space, and for the hotel they
 5   left in 2007 and 2010.     No others.                                        5   planned.     Now, we've heard a lot about whether or not the
 6               Habitual residence is discussed in the things, but               6   projections that Mr. Farrell made with respect to the
 7   at all relevant times, according to Respondent's relevant                    7   Phase 2 lot sales were accurate.     But as the documents in
 8   times, they had residences in both the U.S. and the D.R.                     8   evidence before the Tribunal show, the Ballantines had
 9               And so I will pass it back to my colleague,                      9   Phase 1 lot sales in Zone C, which is the higher part of
10   Mr. Allison, who has a very short presentation on damages,                  10   the mountain, between $78 and $107 per square meter
11   but I can assure you we will be under our time.                             11   between 2012 and 2014.
12               MR. ALLISON:   Mr. Chairman, Members of the                     12               Mr. Farrell, using his altitude analysis, started
13   Tribunal, we've had four expert reports and two witnesses                   13   the Phase 2 lot sales at only $64 per square meter.         He
14   who have debated damage.      So I will endeavor to be brief.               14   then described how he applied an 8 percent altitude
15   I simply wanted to discuss a few issues about quantum.                      15   adjustment as you went from Zone D to E and Zone E to F,
16               We've seen the standard that Metalclad v. Mexico                16   and he had price appreciation over the five years he
17   puts forward in which the award in investor-state                           17   projected for the sale of those 70 lots.     Infrastructure
18   arbitration should wipe out the consequences of the illegal                 18   costs, cost of sales, subtracted from that, and he
19   act.                                                                        19   discounted the stream of that revenue back to present value
20               And, of course, other Tribunals have said there's,              20   at $12.75 million.
21   of course, uncertainty in projections of future profits.                    21               Now, you heard a lot from Mr. Hart about the tax
22   They're inherent, and it's inevitable, but they need to be                  22   contracts and the real contracts.     And I expect we may hear
23   based on informed estimation.      Those citations, of course,              23   some more about that as we go on today.
24   are in our pleadings.                                                       24               But one of the things Mr. Hart didn't like was
25               So the first element of the Ballantines' damages                25   that the real contracts were presented to the Tribunal as



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                          Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                          info@wwreporting.com
                                                                   Page | 1252                                                                       Page | 1253
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 20 of 45
 1   an exhibit to this proceeding as opposed to an exhibit to                    1   report's calculations when he said he heard the testimony
 2   Mr. Farrell's report.       And he and counsel were hoping to                2   that the higher-priced contracts were, indeed, the real
 3   play gotcha and claim after all the submissions were in                      3   contracts that reflected the consideration that was
 4   that they had never been submitted in evidence, and thus,                    4   actually exchanged between the buyer and the seller.
 5   there was no proof that the contracts really existed.                        5               All of his analysis relies almost exclusively on
 6               But they are in evidence, as is the schedule of                  6   the numbers that are in those tax documents and the Jamaca
 7   the lot sales that Mr. Farrell used to perform the analysis                  7   financial statements that reflect them.        The financial
 8   that's comprehensively described in this document and is                     8   statements flow throughout his report, but it's undisputed
 9   attached to his expert report.       You've seen it.    Schedule 1           9   that the financial statements include the lower tax
10   to his report goes through his analysis.                                    10   document numbers.
11               The Claimants encourage the Tribunal to review                  11               He continues to make statements about the
12   Exhibit C-162, which is every contract that's written on                    12   historical performance of Jamaca de Dios based on the tax
13   that schedule.       The schedule is the last three pages of the            13   numbers that he knows are not the actual cash flows that
14   contract.     It identifies a zone analysis undertaken by                   14   Jamaca received.
15   Mr. Farrell.      It identifies the contracts, and shows the                15               He's right.     In accounting, on Page 17, he says,
16   contracts for the Phase 1 lot sales, every contract.                        16   "There can only be one actual transaction and only one real
17               Mr. Hart's report and his PowerPoint yesterday, of              17   contract."      And here, there is only one real contract.         And
18   course, were filled with references to the tax documents.                   18   Mr. Farrell used the appropriate contract when he did his
19   And now it's not disputed that the Ballantines submitted                    19   analysis, and Mr. Hart used the tax contract when he did
20   different contracts to the Dominican tax authorities.                       20   his analysis.
21               The affidavit of Mr. Balbuena spoke to Dominican                21               Lost profits from the Phase 2 home construction.
22   custom in that regard.      We heard the testimony of Michael               22   The testimony is unrebutted.        We heard about Wesley Proch
23   Ballantine with respect to that.       The Respondent chose to              23   coming to the Dominican Republic to act as the construction
24   withdraw their request to cross-examine Mr. Balbuena.                       24   manager.     Jamaca de Dios was going to be the general
25               But Mr. Hart didn't withdraw or change any of his               25   contractor on the Phase 2 homes.        The evidence of their



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                   Page | 1254                                                                       Page | 1255




 1   experience is in the record, what they did to create that                    1   without financing.        They had Phase 2 lots ready to be sold
 2   plan.                                                                        2   across the street from Phase 1, and they had a waiting list
 3               Mr. Farrell took those projections, imputed                      3   of 100 people.
 4   overheard costs, and cited all the inputs that he put into                   4               Paso Alto.     We heard the testimony of Michael
 5   his report using local comparables, discounted that back to                  5   Ballantine about his intention to buy Paso Alto.          We also
 6   present value, $5 million.                                                   6   have the unrebutted Witness Statement of Omar Rodriguez in
 7               Now, Mr. Hart says Jamaca would have needed                      7   the record, who made clear that he and his partners were
 8   financing to fund the construction of these homes.          And              8   looking forward to co-venture with Michael and the Jamaca
 9   thus, he didn't--Mr. Farrell didn't include any financing                    9   brand.
10   in his projections, and thus, they're unreliable and need                   10               This was an already permitted development.        We've
11   to be tossed out.                                                           11   seen a lot of testimony about Paso Alto, a beautiful
12               Now, Mr. Hart acknowledges the vast majority of                 12   property that spans the ridgeline of Loma Barrero.           It has
13   the capital expenditure expenses he uses in his report                      13   lots on both sides of the mountains, beautiful views, and
14   come--relate to the home construction.       And he acknowledges            14   it had 52 lots available for sale.
15   that the buyers would ultimately pay for the construction                   15               Now, because it was not as developed as Jamaca de
16   of these homes, but his analysis inappropriately delays the                 16   Dios and didn't have the Jamaca de Dios brand associated
17   receipt of those construction cash flows by a year beyond                   17   with it, Mr. Farrell used much more conservative pricing
18   what's already in Mr. Farrell's Report in order to create                   18   despite the fact that it was at the top of the mountain.
19   and magnify the cash flow deficit he projects.                              19   He starts his lot sales at Paso Alto at only $30 per square
20   Mr. Farrell's report already delays construction cash flows                 20   meter and rising to $60 per square meter.
21   for 18 months from the date of the lot sale.                                21               Again, infrastructure costs and the costs of sales
22               Mr. Hart confirms he performed no analysis as to                22   associated with those lot sales are subtracted from his
23   what financing costs may have been, if they were needed.                    23   Report.     And the evidence is plain that Jamaca did not move
24   But they weren't needed.       The Ballantines had cash from                24   forward with that transaction because their Phase 2 permit
25   Phase 1 performance.       They funded the entirety of Phase 1              25   was denied.



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                      Page | 1256                                                                      Page | 1257
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 21 of 45
 1               We heard about two standalone buildings.          The               1               A few other contentions from Mr. Hart, just
 2   Mountain Lodge, we saw the beautiful pictures from the                          2   briefly.
 3   marketing brochure of the Mountain Lodge.         Also in the                   3               Mr. Hart, I don't think, has an agreement with the
 4   record are the engineering drawings and the architectural                       4   "but for" causation analysis that Mr. Farrell stated in his
 5   plans that were fully developed for that.                                       5   report that he used and then repeated with Mr. Di Rosa that
 6               David Almanzar described the soil tests.          There             6   he used, but he simply has a different view as to what
 7   was a soil test in this case, but it had to do with the                         7   damages flow but for the denial of the permit.        That's his
 8   soil at the Mountain Lodge and how they were going to                           8   opinion.     He's entitled to present it.
 9   ensure that it was appropriate for the condominium                              9                Mr. Hart believes that damages are speculative,
10   building.                                                                      10   but all defense damages experts do, and his opinions are
11               They wanted to build it.      It was ready to be                   11   largely based on his overwhelming reliance on the tax
12   built.    They couldn't get an approval to the modification                    12   documents.      He uses those to apparently now claim that
13   of their Phase 1 permit.         Phase 1 was already permitted.                13   prices don't rise as one goes up the mountain, which, of
14   There were two lots the Mountain Lodge was going to be on                      14   course, is a counterintuitive assertion and not reflected
15   that were approved for development.          But to get the                    15   in the actual documents of the real contracts.
16   modification to the permit in order to build a different                       16               Mr. Hart also believes the Ballantines failed to
17   structure, they went to the MMA and they said, "Can we have                    17   mitigate damages but confirmed before the Tribunal that he
18   our permit?"      The evidence of the purgatory that that                      18   was offering no opinion about certain factual events that
19   application fell into is in the record.                                        19   he had to assume to make his contentions.
20               Two elements of loss related to these projects:                    20               Largely, he wants to contend that the Ballantines
21   Not only the lost sale revenue of the units, but also lost                     21   didn't have the land that they--shouldn't have bought the
22   rental revenues from a rental management program that                          22   land that they had for Phase 2 because the Park was decreed
23   Jamaca had established, had a contract with HMS, and the                       23   in 2009.     We've heard a lot of testimony about when the
24   revenue from that plan discounted back forward                                 24   Ballantines learned of the Park and when the Ballantines
25   2.93 million.                                                                  25   should have known that they weren't going to be able to



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                      Page | 1258                                                                      Page | 1259




 1   build in the Park.         We still don't know whether or not they              1               Thank you.
 2   can build in the Park.                                                          2               PRESIDENT RAMÍREZ HERNÁNDEZ:    Thank you,
 3               The prejudgment interest and the discount rate                      3   Mr. Allison.
 4   disputes between the Parties are modest.         The quantum                    4               So, let's reconvene at 2:15.
 5   summary is attached to the Report of Mr. Farrell.             This is           5               (Brief recess.)
 6   from his Reply Report, with the only change being the                           6               PRESIDENT RAMÍREZ HERNÁNDEZ:    So, ready?
 7   prejudgment interest that has been updated as to                                7               MS. SILBERMAN:    Thank you, Mr. President.
 8   September 1st, 2018, at $8.722 million.          The dispute as to              8               CLOSING ARGUMENT BY COUNSEL FOR RESPONDENT
 9   prejudgment interest is a slight dispute as to the                              9               MS. SILBERMAN:    Good afternoon to you and to the
10   appropriate rate and as to how it is compounded.            This               10   Members of the Tribunal.
11   doesn't include the moral damages or the fees and costs.                       11               Over the course of this proceeding, the Dominican
12               The evidence here of discrimination, we believe,                   12   Republic has taken the Ballantines' assertions seriously.
13   is overwhelming.          Claimants affirm their application for               13   It has engaged with their assertions, analyzed their
14   moral damages based on the evidence of the treaty                              14   arguments, and it has refuted them carefully, meticulously,
15   violations they faced and the emotional toll that they                         15   and always with evidence.
16   endured as individuals here.         They were subject to                      16               But no matter what the Dominican Republic
17   harassment, mob action, death threats, property                                17   establishes, explains, or demonstrates, the Ballantines
18   destruction, and the loss of reputation.         That evidence is              18   have refused to adapt their narrative, even when that
19   in the record and in the Witness Statements, and it's                          19   narrative is demonstrably false.
20   before the Tribunal.                                                           20               Just this morning, the Ballantines' attorneys
21               The Claimants affirm their request for attorneys'                  21   asserted yet again that "Altitude is not mentioned once in
22   fees and cost, which will be submitted at the instruction                      22   any of the main inspection reports.      Not once."
23   of the Tribunal.          And the Claimants would like to thank the            23               You know this is false.   I showed you on Monday.
24   Tribunal, opposing counsel, the PCA, and all Parties for                       24   And if you want to see--if you have your slide deck from
25   their effort and participation this week.                                      25   Monday, just turn to Slide 37--137.      There's a reference to



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                   Page | 1260                                                                         Page | 1261
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 22 of 45
 1   altitude right there on the page in a quote from Exhibit                     1   something that we already discussed on Monday.           There are
 2   R-4 which is the very first inspection report that the                       2   two that you need to focus on.          The first is, did the
 3   Dominican Republic submitted to the Ballantines before this                  3   Ballantines qualify as Claimants when they submitted their
 4   Tribunal was even constituted.                                               4   claim to arbitration; and, second, did the Section A
 5               Now, the Ballantines' steadfast refusal to accept                5   obligations apply toward the Ballantines at the time of the
 6   reality is something that the Ministry of Environment has                    6   alleged breaches?
 7   now had to experience twice over, first in the permit                        7                 I showed you on Monday how these questions derived
 8   application process and now again in this proceeding.            But         8   from Article 10.16.1 of DR-CAFTA and won't be going through
 9   this has gone on long enough.      It has cost the State far                 9   that again today.          But I did want to respond briefly to the
10   too much money.       This practice has to end today, here with             10   Ballantines' counsel's argument that "It's not as if
11   this Tribunal.                                                              11   there's some universal concept of international law1 that
12               Now, as Mr. Di Rosa will explain in just a little               12   requires this outside the text."
13   bit, the Ballantines have no real case.       All of the                    13                 He was referring to the notion that the
14   hallmarks of a true legal case are missing.       And so today,             14   Ballantines need to meet the nationality requirements of
15   instead of responding to these inconsistencies or the                       15   the treaty at the time of submission of the claim to
16   repeated misstatements, we're going to focus on the                         16   arbitration.        And there is, in fact, an international
17   questions that the Tribunal has been raising over the                       17   concept that requires this outside of the text of the
18   course of this past week.      We'll begin, though, with a few              18   treaty.       And we have explained this in our pleadings.
19   fundamental tenets that govern this proceeding.                             19                 So, for example, how Respondent's legal authority,
20               The first is that Chapter Ten tribunals are                     20   Number 19, which is Achmea v. Slovak Republic, in Paragraph
21   tribunals of limited jurisdiction, and the Ballantines bear                 21   267 states, "It is an accepted principle of international
22   the burden of proof.       The third is something that the                  22   law that jurisdiction must exist on the day of the
23   Ballantines' own counsel said in opening, which is that                     23   institution of proceedings."
24   analysis should be based on truth.
25               Now, the relevant questions on jurisdiction are                      1   English Audio Day 5 at 02:23:00




     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                   Page | 1262                                                                         Page | 1263




 1               As stated by the ICJ, "The Court recalls that                    1   Party.
 2   according to settled jurisprudence, its jurisdiction must                    2                 And the Ballantines say that this is relevant
 3   be determined at the time of the act instituting                             3   because, according to them, the vast majority of the land
 4   proceedings was filed."                                                      4   at issue in this investment dispute was acquired well
 5               Now, these questions ultimately turn, first of                   5   before the Ballantines became dual citizens.
 6   all, on dominant nationality as of 11 September 2014, which                  6                 The problem, though, is that when Mr. Ballantine
 7   is the date on which the Ballantines submitted their claims                  7   was testifying the other day, he changed and corrected one
 8   to arbitration.       And the second question turns on the                   8   of his statements, and ultimately it has a bearing on this
 9   Ballantines' dominant nationality between the 12th of                        9   assertion here.         Now, this assertion is flawed from a legal
10   September 2011, which was the first alleged treaty                          10   perspective.        The theory cannot be squared with the text of
11   violation not barred by the three-year time limitation set                  11   DR-CAFTA.       But since we went through that in the opening on
12   forth in Article 10.18.1.                                                   12   Monday, I won't go through it again now unless you have any
13               And the second date of March 11, 2014, which, as                13   questions.       So I just want to alert you to the portion of
14   we've explained multiple times and the Ballantines have                     14   the transcript in which Mr. Ballantine addresses this
15   never contested, is the latest possible date on which any                   15   point.
16   event giving rise to a claim could have occurred in                         16                 So he says, "I would add as well, we didn't even
17   accordance with Article 10.16.3 of the treaty.                              17   have titles to this property."
18               Let's turn briefly to the Ballantines' theories on              18                 "I'm sorry, say that again?"
19   jurisdiction.       You heard some of these again today.     For            19                 "I would add, we did not have titles to this
20   example, they asserted yet again that an assessment of                      20   property."
21   dominant nationality is unnecessary.       And their theory is              21                 "You didn't have titles?"
22   the same one that had been advanced in the pleadings, is                    22                 "We gained titles actually in August of 2010,"
23   that dominant and effective nationality becomes relevant                    23   which is six months after the Ballantines naturalized in
24   only if the investor has dual nationality at the time that                  24   the Dominican Republic.
25   the investor has made an investment in the territory of a                   25                 Mr. Ballantine continues, "Without a title, you



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                       Page | 1264                                                                      Page | 1265
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 23 of 45
 1   don't actually own the property."                                                1   Iran--during the relevant period from the date the claim
 2               So there goes the first theory.                                      2   arose until 19 January 1981.       Those two dates are
 3               Now, their second theory is that there are no                        3   determinative of the jurisdiction of the Tribunal.
 4   critical dates.       You heard this one again today.       The                  4               It continues.   "Obviously, to establish what is
 5   Ballantines assert that the Tribunal should examine their                        5   the dominant and effective nationality at the date the
 6   entire life, which for some reason is singular despite all                       6   claim arose"--so as of a specific critical date--"it is
 7   of the references to the Ballantines being separate people.                      7   necessary to scrutinize the events of the Claimant's life
 8   And for the record, we agree that the Tribunal needs to                          8   proceeding this date."
 9   evaluate each of the Ballantines' dominant and effective                         9               And then you get to the passage quoted by the
10   nationalities separately.                                                       10   Ballantines.
11               The Ballantines say that Tribunals have made it                     11               Now, earlier this week, the Tribunal had a
12   clear that it's important to look at a Claimants' entire                        12   question.     It stated that at the end of this proceeding, it
13   life in evaluating its truly dominant nationality.                              13   will need to come up with a test that it will need to
14               I mentioned this in the opening and wanted to just                  14   apply.    And the idea was to help the Tribunal identify what
15   show you on a screen.         So this is the slide that the                     15   this test would be, first of all, for determining dominant
16   Ballantines showed you in their opening.         I believe it was               16   and effective nationality and then dominant nationality
17   Slide 10.     And you can see that the sentence sort of starts                  17   itself.
18   in the middle there.         It says, "this date," "indeed," and                18               It appears that the Parties agree that dominant
19   there's something else highlighted.                                             19   and effective nationality are two different concepts and
20               On the next slide, you see the quotes that I read                   20   the Ballantines haven't contested that "effective
21   to you the other day, which explain that in this particular                     21   nationality" means "genuine nationality."      This is
22   case--it was an Iran-U.S. Claims Tribunal case--the                             22   something that the Dominican Republic has stated in its
23   Tribunal had confirmed that it only had jurisdiction when                       23   Statement of Defense and also in its Rejoinder, and the
24   the dominant and effective nationality of the Claimant is                       24   Ballantines haven't refuted that.
25   that of the United States--this was a case against                              25               So the issue then is, what does "dominant



     Realtime Stenographer                              Worldwide Reporting, LLP          Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com            Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                       Page | 1266                                                                      Page | 1267




 1   nationality" mean?         And the Parties generally seem to agree               1   soil is not consolidated.      Because of the elevation, the
 2   on this as well.          The issue is, is the dual national                     2   slope has more pressure from the top.      And so the soil has
 3   foreign enough to render international a dispute with the                        3   no capacity to withstand a deep and significant
 4   Respondent State?                                                                4   intervention.       When we combine this with the meteorological
 5               I believe the Ballantines put it in their                            5   conditions, the rainfall, the soil in that area is more
 6   Rejoinder on Jurisdiction as what the Tribunal needs to                          6   fragmented by the chemical action of the water.         And
 7   determine is whether the Ballantines were foreign                                7   because of the physical water action, we see landslides in
 8   investors.      Were they foreign to the Dominican Republic?                     8   the area."
 9               Now, in analyzing this, the primary question to be                   9               He continued, "The vegetation is typical of the
10   asked is what nationality is indicated by the applicant's                       10   rainforest, and that means that the area always has
11   residence or other voluntary associations.                                      11   moisture, humidity, regardless of the fact that it is
12               As mentioned, this comes from the U.S. Digest                       12   vertical raindrop or not.      And in the case of Jamaca, you
13   of--it comes from the State Department's Digest of U.S.                         13   have a combination of clay and meteorized rock, rock that
14   Practice in International Law.                                                  14   has been impacted by rainfall, so it's very loose.          Clay is
15               What we really want to focus on today is merits                     15   unstable.     You cannot put any civil works on top of it.          So
16   issues.     First on the questions posed by the Ballantines,                    16   clay absorbs water and it expands.       And it also releases
17   some of which the Tribunal has asked us over the course of                      17   water when it dries out.       So, this soil cracks and this
18   the week, and then questions that must be posed to the                          18   creates landslides.       So, there's a combination there of
19   Ballantines.      But I'll start with the former category.                      19   limestone and clay.       The soil in Jamaca is very unstable
20               So the first question is:       Why was it not possible             20   for civil works to be constructed on it."
21   for the Ballantines to build a real estate project on their                     21               Now, in addition to these natural limitations,
22   site?    There were several reasons for this.                                   22   there are also various legal limitations.      These were
23               First of all, there were natural limitations.             And       23   mentioned to the Ballantines in the--each of the
24   you heard Engineer Navarro explaining some of these during                      24   reconsideration responses that they received, but I'll
25   his testimony this past week.         He said, "Jamaca de Dios'                 25   mention just the two principle ones here.



     Realtime Stenographer                              Worldwide Reporting, LLP          Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com            Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                    Page | 1268                                                                       Page | 1269
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 24 of 45
 1               First of all, there was Article 122 of the                        1   the Environmental Law, and this was a question that was put
 2   Environmental Law, which was a law that was promulgated in                    2   to Engineering Navarro.      And the question was:     So under
 3   the year 2000 and predated any investment or any                              3   Article 122, you are not allowed to build whenever this is
 4   acquisition of ownership or title of this land by the                         4   a slope that exceeds 60 percent.       Does that imply that
 5   Ballantines.                                                                  5   automatically you can build whenever this is no slope that
 6               And it states that "intensive tillage, or any                     6   is above 60 percent?
 7   other work which increases soil erosion and sterilization,                    7               Here's what he said:
 8   is prohibited on mountainous soil where slope incline is                      8               "The answer is no.     The environment is analyzed
 9   equal to, or greater than, 60 percent."                                       9   based on several variables.        If I have a high level of
10               Now, the second principle legal limitation is the                10   rainfall, clay soil, and slope, and there the determining
11   existence of the Baiguate National Park, which was created                   11   factor would be gravity, the more slope you have, the more
12   by means of Decree Number 571-09 in August of 2009 and                       12   influence gravity will have.       But if I have those
13   Article 14 of that decree states, "That the Baiguate                         13   conditions, I need to analyze that altogether to be able to
14   National Park is created and that this conservation unit of                  14   determine if an area that has less slope has the same risk
15   the National System of Protected Areas shall be thoroughly                   15   as an area that has more slope."
16   studied in order to develop its potential in the areas of                    16               The risk can still exist.
17   culture, recreation, and biodiversity, with a view toward                    17               Now, another question we've heard come up a lot is
18   outfitting its bathing sites, and making use of those                        18   why was the Park, Baiguate National Park, not mentioned in
19   places with the best conditions for being earmarked for                      19   certain correspondence to the Ballantines.        The answer is
20   mountain ecotourism and scientific research in addition to                   20   that it didn't need to be.       There were all of these other
21   other activities that are compatible with its management                     21   problems that rendered the project not viable.         And so just
22   category"--it's a Category II park, which means that it                      22   as this Tribunal would not need to go into all of the many
23   protects biodiversity--"and the main vocation of its                         23   flaws in the Ballantines merits case, if it ultimately were
24   resources."                                                                  24   to determine that it lacked jurisdiction to hear those
25               Now, just a clarification regarding Article 122 of               25   merits claims, the Ministry is not required to identify



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                    Page | 1270                                                                       Page | 1271




 1   every single defect in a project when it communicates its                     1               Now, the fact that the Park wasn't mentioned in
 2   decision to the applicant.                                                    2   certain correspondence doesn't mean that the Park wouldn't
 3               And incidentally, the Ballantines' own witness,                   3   be an obstacle to approval.        So if Terms of Reference had
 4   Mr. Graviel Peña, explained to you earlier that he wrote                      4   been issued, the Park still could become an obstacle to
 5   the inspection form that was used in the site visit.            That          5   getting a final permit during the course of the
 6   was Exhibit R-108.        You'll remember and can see on the                  6   Environmental Impact Assessment.       Because one of the things
 7   screen--this is the five-page printed form with handwritten                   7   that needs to be addressed in an Environmental Impact
 8   notes by Ministry technicians.        It poses 39 separate                    8   Assessment is whether or not the area falls within any
 9   questions about different environmental issues.          And there            9   protected area and, if it does, if it complies with the
10   were some annotations in the Spanish version that may not                    10   management plan for that protected area.       So not mentioning
11   have registered.                                                             11   the Park doesn't mean this would have been okay.
12               What's interesting about this document is that it                12               Now, why did the Ministry not propose that the
13   goes through in order and it starts with topography of the                   13   Ballantines change the project?       Because it's not the
14   land.    The very first question that it asks is how steep                   14   Ministry's job.       The Ministry's job is to evaluate the
15   the slopes are.       After that, there's a question about how               15   projects that come in.      And the presumption is that the
16   much earth removal will be carried out in the construction                   16   project is not going to be approved.       The onus is on the
17   phase, the magnitude of the impacts of the                                   17   applicant to overcome that presumption, which is part of
18   construction/facility, and whether the project will                          18   the precautionary principle, and it needs to prove to the
19   contaminate the soil or subsoil.                                             19   Ministry that what the applicant would like to do is
20               It's only in Question Numbers 24 and 25 that you                 20   environmentally sound.
21   get to protected areas.        So it seems to be entirely                    21               Remember, the presumption is that there should be
22   appropriate that the Ministry would consider these issues                    22   no intervention unless the applicant can prove that it's
23   first before getting to the Park.       And, notably, this                   23   safe.    Now, this is explained both in Mr. Navarro's First
24   doesn't say that the Park was not an issue.        This just                 24   Statement that the Ministry's decisions relate to the
25   flags it for later, additional consideration.                                25   specific project as submitted, and also in Article 40 of



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                      Page | 1272                                                                    Page | 1273
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 25 of 45
 1   the Environmental Law, which focuses on the project, not a                      1               So, if the Ministry knows in advance that the
 2   specific site.                                                                  2   project isn't going to be viable, it says the project is
 3               So it says, "Any project, infrastructure                            3   not viable at this site, which is what the Ministry did
 4   construction, industry or any other activity which, due to                      4   here.
 5   its characteristics, might affect the environment and                           5               Now, if there is a doubt as to the magnitude of
 6   natural resources in one way or another shall obtain the                        6   the impact the project will cause, the project moves to the
 7   environmental permit or license from the Ministry of the                        7   next phase and Terms of Reference are issued for an
 8   Environment."                                                                   8   Environmental Impact Assessment to be conducted and
 9               Now, when the Ministry receives a first request                     9   presented to the Ministry.    And both Zacarías Navarro and
10   from an applicant that wishes to pursue a project that may                     10   José Roberto Hernández, who was an applicant--he was the
11   have some sort of environmental impact, the first step in                      11   developer from Quintas del Bosque--they testified that the
12   the environment permitting process is to request Terms of                      12   Ministry may and sometimes does establish limits on the
13   Reference.      The Ministry then conducts a preliminary                       13   project.
14   analysis to determine the category of project that should                      14               Further, after the Environmental Impact Assessment
15   be assigned or to determine if the project is unviable and                     15   is filed with the Ministry, the Ministry may impose
16   will not continue at all in the permitting process.            Two             16   additional restrictions to the project that can be
17   days ago, Zacarías Navarro explained that if there's                           17   developed.
18   certainty that a project cannot be approved, it's rejected                     18               It is testified in Mr. Navarro's First Report at
19   in the prior analysis phase.                                                   19   Paragraph 35, "It must be clarified here that the Ministry
20               Now, in a way, that benefits the applicant because                 20   evaluates and decides in an integral manner on projects
21   putting together a lengthy Environmental Impact                                21   submitted to the Ministry.    In practice, no partial
22   Assessment--as you saw, the one that the Ballantines                           22   authorizations are issued.    A developer has the possibility
23   submitted was 119 pages and took them more than a year to                      23   to submit a proposal that meets the environmental
24   complete--I guess exactly a year to complete--it costs a                       24   conditions and the appropriate land use for the area.          The
25   lot of money.                                                                  25   Ministry can then establish more explicit restrictions and



     Realtime Stenographer                             Worldwide Reporting, LLP          Realtime Stenographer                         Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com            Margie Dauster, RMR-CRR                         info@wwreporting.com




                                                                      Page | 1274                                                                    Page | 1275




 1   if the developer meets them, then the Terms of Reference                        1   not involve intensive tillage or otherwise increase soil
 2   can be issued."                                                                 2   erosion.     So that would be the issue with Article 122 of
 3               So it's not a matter of the Ministry coming up                      3   the Environmental Law.    But, again, the idea of the
 4   with suggestions for what the project should be.           The                  4   Ministry is not to go and tell a person what they can do.
 5   Ministry is either saying there is no way this entire                           5               If someone wants to build a skyscraper in the
 6   project can go forward, which is what happened with the                         6   middle of Central Park and that's not environmentally
 7   Ballantines' Project 3, or it can impose restrictions on                        7   viable for whatever reason, the Dominican Ministry were
 8   what the applicant wants to do and say, "We're willing to                       8   deciding on that application, it wouldn't go back and say,
 9   hear a bit more about this, but you still need to prove to                      9   "You can open up a food truck."     That's not the Ministry's
10   us that the application can be granted."                                       10   job.
11               Now, the real estate project wasn't viable on this                 11               Now, what should the Tribunal make of the
12   particular site, the proposed Project 3 site.          And the                 12   Ministry's correspondence with other projects?      Well, all
13   president of the Tribunal put this question to Mr. Navarro.                    13   of the instances of alleged cooperation between developers
14               He said:      "What you're saying is that there was no             14   in the Ministry that the Ballantines have cited have to do
15   possibility whatsoever here with this proposal?"                               15   with limitations that are placed on the project as they
16               And Mr. Navarro answered: "Yes, with that                          16   were advancing in the evaluation process.
17   proposal, there was no possibility for approval."                              17               And as you look at this correspondence--first of
18               Now, that doesn't mean that all development                        18   all, you should look at it.     You should review it in
19   possibilities were necessarily out.         Ms. Cheek, you asked               19   context.     Review it chronologically and bear in mind what
20   about this the other day.        So on this particular land,                   20   the correspondence says.     Is there a suggestion that's
21   there could have been recreational activities, which would                     21   being made from the developer to the Ministry, as there
22   include ecotourism or any other activity that can be                           22   was, for example, in Quintas del Bosque II?     Is there a
23   conducted without endangering biological wealth, the                           23   question to which the Ministry responds?     What's the date?
24   particular type of biological wealth that the park                             24   Is it after the March 2014 deadline that I mentioned
25   preserves.      In addition, there could be activities that do                 25   earlier?



     Realtime Stenographer                             Worldwide Reporting, LLP          Realtime Stenographer                         Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com            Margie Dauster, RMR-CRR                         info@wwreporting.com
                                                                      Page | 1276                                                                        Page | 1277
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 26 of 45
 1               And then as you review it, ask yourself, have the                   1               You've seen the emails.
 2   Ballantines told me enough about this that I can conclude                       2               "Mr. Ballantine, as agreed, I attached the map of
 3   (A) that there was differential treatment of like situated                      3   the location of the protected areas in the area surrounding
 4   projects and (B) that this differential treatment was                           4   Jamaca de Dios.       Lots 67 and 90, as you may observe, are
 5   unjustified?                                                                    5   located within the protected area that's called the
 6               As the U.S. stated in its non-disputing party                       6   Baiguate National Park."
 7   submission, the Ballantines bear the burden of proof in                         7               Mr. Ballantine then responds asking about the
 8   both of these respects.                                                         8   coordinates of the Park.         He's given the decree.
 9               Now, that brings me to the merits questions for                     9               "Mr. Ballantine:     The boundaries of the Park are
10   the Ballantines.          These are things that haven't been asked             10   provided by Decree Number 571.09 signed by Leonel
11   and that the Ballantines can't really answer.                                  11   Fernández.”      There was no notice issued.    The environmental
12               So, first, why did the Ballantines purchase land                   12   consultants were able to find the decree and determine the
13   before confirming with the Ministry that that land could be                    13   coordinates.
14   used for a real estate project?                                                14               And then:     "Good afternoon everyone, I have
15               You heard from Mr. Hernández yesterday that he had                 15   followed attentively the queries that you have concerning
16   done something like this.         He entered into a contingent                 16   the declaration of protected area, Baiguate Park, which
17   agreement with the landowner.         He said, "I will purchase                17   affects the Jamaca project."
18   this land, but I'm going to make this contingent upon                          18               Why didn't the Ballantines mention this?        Why
19   receiving a permit from the Ministry.         Why spend the money              19   didn't they mention it to the Ministry?        They knew that it
20   if your project can't be approved?          It only seems prudent."            20   affected the Park?        Their environmental consultants told
21               Why did the Ballantines wait for the Ministry to                   21   them so.     They just--they didn't raise it.      Why did the
22   mention the Park?         As you'll recall, the Ballantines were               22   Ballantines fail to propose an amended project?
23   informed by their environmental consultants in September of                    23               You've seen them insist time and again in the
24   2010 that the Baiguate National Park could have been an                        24   pleadings that they were willing to do anything--anything
25   issue.                                                                         25   the Ministry said.



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                      Page | 1278                                                                        Page | 1279




 1               So why not propose an alternate plan?        Why insist             1   permit.     Especially an environmental permit.      You need to
 2   every single time even after being told about the existence                     2   obtain permission and to prove that that permission is
 3   of the Park under the exact same project?         Why not ask the               3   warranted.      Why did the Ballantines neglect to quote
 4   Ministry if there was anything that could be approved?                          4   Article 122 of the Environmental Law even once in this
 5   You've heard about this Mountain Lodge, for example.              But           5   proceeding?
 6   the Ballantines didn't even ask the Ministry for Terms of                       6               It wasn't in any of their pleadings, not even the
 7   Reference.                                                                      7   Notice of Intent.         Didn't appear in their opening
 8               They've stated that they couldn't because                           8   statement.      They haven't quoted it at all.     And yet they
 9   supposedly they hadn't gotten the no-objection letter from                      9   purported to tell you what it says.
10   the Municipality.         But that didn't hold them up in                      10               Why did Michael ultimately--only learn of such
11   connection with Project 2.                                                     11   article when his permit application was rejected?           This
12               For Project 2, they applied to the Ministry first.                 12   came out on cross-examination too.
13   And as Michael Ballantine explains in his First Witness                        13               The question was:     "At what point did you become
14   Statement, it was after that that the no-objection letter                      14   seized of Article 122 of the law?"
15   came in.                                                                       15               And he says:     "September 12th, 2011."
16               So why didn't they do it?       Why did the Ballantines            16               Which was the date of the rejection letter.          Why
17   refuse to consider another site?         This came up during                   17   didn't he know about that before then?
18   cross-examination.         Mr. Di Rosa put it to Mr. Ballantine                18               Other local developers were familiar with this
19   that, "You know, you could have bought land somewhere else,                    19   law.    You heard testimony again from José Roberto
20   right?"                                                                        20   Hernández.
21               Mr. Ballantine said he was not going to bring the                  21               He says, "In 2007 we delivered the request for the
22   mountain to Mohammed.                                                          22   Environmental Impact Assessment."
23               But it would seem that he's the mountain in this                   23               And then he was asked by the Ballantines' counsel,
24   scenario, the one who was supposed to move.          And that's                24   "When you built these houses in 2007, were you familiar of
25   just not correct.         No one has a right to a governmental                 25   the law--the Environmental Law that governs, let's say, for



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                     Page | 1280                                                                        Page | 1281
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 27 of 45
 1   example, the slopes?"                                                          1   supposedly a licensed engineer recognized by the Dominican
 2               "I did.       I knew of the law."                                  2   Republic, and an American engineer whose name is Chad
 3               Why did the Ballantines fail to proffer testimony                  3   Wallace.     They were the ones who built the road, according
 4   from their Dominican environmental lawyer?         This too came               4   to Mr. Ballantine's testimony.
 5   out on cross-examination.                                                      5               That was the first time we had heard about them.
 6               The question was, "Is there a reason that your                     6   They weren't mentioned in any Witness statement, and they
 7   lawyer, Freddy González, the one who said that the road                        7   didn't provide any testimony in this proceeding.
 8   would have the biggest environmental impact--was there a                       8               There was testimony from Mr. Kay.      But Mr. Kay, as
 9   reason that he didn't provide a witness testimony in this                      9   you'll recall, revealed that he's not an engineer despite
10   proceeding?"                                                                  10   the fact that Mr. Ballantine in his statements and the
11               "Well, we brought forth 20 witnesses."                            11   Claimants in their pleadings referred to him repeatedly as
12               "So you thought the headmaster of the school where                12   "the Ballantines' engineer."
13   your children went was the more relevant witness than your                    13               When asked, "Are you an engineer?" he said, "I am
14   environmental lawyer?"                                                        14   not.    I'm a facilitator."
15               Why did the Ballantines fail to proffer testimony                 15               "What sort of academic training do you have?"
16   from any of their environmental consultants?                                  16               "Not all that much."
17               "None of your environmental consultants, either                   17               So have the Ballantines established any of their
18   Empaca Redes people or Antilia people, are among the 20                       18   treaty claims?       The answer is no.   You need to have
19   witnesses that you presented?"                                                19   evidence to establish treaty claims.        You need to have a
20               "No."                                                             20   consistent story.         You need to have more than your friends
21               Why was there no testimony from any of the                        21   testifying on your behalf creating an echo chamber about
22   Ballantines' engineers?                                                       22   any documents or any basis to back it up.        And as you
23               "Did you have an engineer involved in the                         23   consider these issues and try to evaluate what little
24   construction of the first road?"                                              24   evidence there is, here's some things that you should bear
25               Well, there was a man named Rafael Peralta, who is                25   in mind.



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                     Page | 1282                                                                        Page | 1283




 1               First of all, in the environmental context, the                    1   unique about the Jamaca de Dios site that the government
 2   absence of scientific certainty is not a valid basis for                       2   had to step in and say nothing can take place here?
 3   attacking the propriety of a measure intended to prevent                       3               And, again, the government wasn't saying nothing
 4   environmental harm.                                                            4   can take place.       It was saying that this particular project
 5               So, you've heard all sorts of arguments,                           5   could not take place.
 6   especially through cross-examination of the experts, trying                    6               Now, this argument doesn't work in the
 7   to attack them.       Are you sure a landslide is going to                     7   environmental context for the following reason, which is it
 8   happen?     How can you be certain that this is different from                 8   leads to the tragedy of the commons.        If everyone says "No,
 9   one project or another?                                                        9   no, no.     My property isn't unique.      You don't need to do
10               This is the precautionary principle that we've                    10   anything here," then we no longer will be able to have any
11   been explained and emphasizing over and over again.            The            11   resources to protect.
12   idea is that the absence of absolute scientific certainty                     12               So I continue quoting the Stanford law professor.
13   is not enough to say that you cannot take this measure that                   13   "Anyone who has studied the environment for very long
14   is intended to prevent environmental harm.         We act                     14   understands the tragedy of the commons.         The idea is that
15   cautiously.      We assume that there is risk unless it can be                15   when a resource is freely available to everyone in common,
16   proven that no risk exists.                                                   16   everyone has an incentive to take as much of that resource
17               Now, another important consideration is that--and                 17   as they want, even though the collective result may be the
18   I'm quoting from a Stanford law professor--"Many people                       18   destruction of the resource itself.         Society as a whole
19   have an amazing ability to shove their environmental values                   19   would be better off restraining consumption and preserving
20   into a remote corner of their conscience when their                           20   the resource.       But the rational action for each individual
21   economic interests are at stake."                                             21   is to consume to her heart's content.        Because no one can
22               You've heard a lot of sort of "not in my backyard"                22   bind anyone else's actions, not consuming simply makes one
23   arguments.      These are arguments about: Why do I have to be                23   a patsy.     To each individual, moreover, her own actions
24   the one to bear the brunt of environmental protection?              Why       24   seem insignificant."
25   am I the one that's affected?         What possibly could be so               25               And then there is the problem that "holding back



     Realtime Stenographer                             Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                             info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                   Page | 1284                                                                          Page | 1285
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 28 of 45
 1   will lead to a marginal improvement, if any, in the                          1               On top of that, the Ministry duly conducted five
 2   condition of the resource.      So there's this sense that the               2   different site inspections, went out whenever the
 3   high road leads to nowhere and the cumulative results of                     3   Ballantines asked, and had three different ministers
 4   reasonable individual choices is a collective disaster."                     4   involved in the approval--sorry--the review of this
 5               This is why we have environmental regulation.                    5   particular permit request and had 21 technicians go out and
 6   This is why in the Dominican Constitution natural resources                  6   review.
 7   are a constitutional right of every Dominican citizen,                       7               If there were a problem with the Ballantines, why
 8   including the Ballantines.      They're a shared resource that               8   waste all of those resources?         It just doesn't make sense.
 9   the government protects.       And the government is there to                9               Now, I showed you this chart again on Monday.
10   say, "No environmental impact unless a person can prove                     10   Nothing has changed.         When you compare the treatment that
11   that it's going to be safe."                                                11   was granted to Jamaca de Dios Project 3 and its only
12               Now, importantly, despite all of the things that                12   genuine comparator, which was Aloma, you see that it's the
13   you have heard about the various names that the Ballantines                 13   same.
14   throw out, they cannot establish nationality-based                          14               So for Project 3, the developers were the
15   discrimination.       I showed you this conclusion on Monday in             15   Ballantines, were dual nationals of the Dominican Republic
16   the opening, and the Ballantines haven't said anything to                   16   and the United States.         The location of the proposed
17   refute it.                                                                  17   project site was in the Cordillera Central Mountain Range,
18               The problem with Project 3 was with the proposed                18   right next to Aloma.         The altitude was 820 to 1260 meters
19   site and the project that the Ballantines wanted to conduct                 19   above sea level.          The slope distribution was that
20   on that site.       It did not have anything to do with the                 20   18.7 percent of the land exceeded 60 percent.            The soil
21   Ballantines themselves.                                                     21   type: igneous, volcanic and metaformic.           The site was
22               The evidence of this is that the Ministry invited               22   inside the Baiguate National Park.          A permit was requested.
23   the Ballantines on two different occasions to propose an                    23   Permit was denied.
24   alternate site for the project.       And in addition, in                   24               For Aloma.       Juan José Domínguez, who's a Dominican
25   parallel, the Ministry renewed the Project 2 permit.                        25   national, son of the Mayor of Jarabacoa and brother-in-law



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                   Page | 1286                                                                          Page | 1287




 1   of a former president, had the land right next door.           The           1               So there are some other problems with this.            The
 2   altitude was 990 to 1220 meters above sea level.         Slopes              2   Ballantines' maps, their pictures, don't take account of
 3   were slightly lower, only 4.89 percent of the land exceeded                  3   time.    So, for example, La Montaña asked for Terms of
 4   60 percent.      The soil type was exactly the same.     It too              4   Reference in the year 2016, which was seven years after the
 5   was inside the Baiguate National Park.       Permit was                      5   Park was created.         And it's only logical that because La
 6   requested and permit was denied.                                             6   Montaña knew of the boundaries of the Park that it would
 7               Now, Mr. Dominguez had a reconsideration request.                7   request to go right up to the buffer zone, right up to the
 8   It was denied.       The Ballantines had three reconsideration               8   permitted edge.
 9   requests that were duly evaluated.       And in addition to                  9               So if you look at La Montaña on a map, you think,
10   this, when the Aloma permit was requested, the Ministry                     10   "Oh, this is close, and maybe that was included in the Park
11   went out to conduct its site inspection and found that                      11   for some reason or another."
12   Mr. Dominguez had opened up a road and fined him for this.                  12               La Montaña came afterwards.      You don't see that on
13   Fined him--it was either $6,000 or $7,000, and the                          13   their map or their pictures.
14   Ballantines were fined $1,300 for opening a road without a                  14               Quintas del Bosque I.       That's separated from the
15   permit.                                                                     15   Park by a road.       Mr. Hernández explains that in Paragraph
16               Now, just to give you a flavor of some of the                   16   20 of his Witness Statement.         Quintas del Bosque II also
17   issues with the other projects that are related to the                      17   asked for Terms of Reference in 2014.           So, again, it seems
18   Park.    The Ballantines have a timing problem.      They keep              18   only logical that Quintas would request a permit to create
19   directing your attention toward the map.      I showed you the              19   a housing project outside of the Park, and that's why its
20   other day that they were directing you toward the flat                      20   boundaries would not be comprised within the Park.
21   version of the map.       And when you look at the version that             21               And you will find that in the Quintas del Bosque
22   shows the ridges of the mountains, you can understand why                   22   II Request for Terms of Reference, which is dated
23   someone seemingly next door to a different project may have                 23   February 25, 2014.         It's Exhibit C-13.
24   been included, may not have been included.       It's because               24               Jarabacoa Mountain Garden asked for Terms of
25   they're on one side of the mountain or the other.                           25   Reference in 2012.         Again, seems only logical that it would



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                      Page | 1288                                                                      Page | 1289
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 29 of 45
 1   request a permit outside of the National Park.           And then               1   testimony now from the Ballantines' own witness.
 2   Paso Alto is separated from the Monumento Natural Salto                         2               So the question was put to Mr. Peña whether there
 3   Baiguate by a road.        And that very road is what is                        3   was any real estate development.
 4   mentioned as a border in the actual text of the decree.                         4               "Have new how houses been built in Aloma?"
 5               Part of Paso Alto is comprised within the buffer                    5               "There's a house that belongs to the owner of the
 6   zone of the Monumento Natural Salto Baiguate.           But the                 6   development."
 7   project existed since 2006.       So much like the original                     7               Then we tried Mr. Kay.
 8   Jamaca de Dios project, Project 2, it already received a                        8               "Mr. Kay, there is only this housing construction
 9   permit when the monument was created and it's partly                            9   in Aloma Mountain; correct?"
10   included in the monument's buffer zone.                                        10               "As far as I know, correct."
11               You'll find that on Page 15 of the First Martínez                  11               "And, Mr. Kay, What you have here are basically
12   Statement, and there's also a map at Annex B of                                12   the same structures taken from different angles; correct?"
13   Mr. Navarro's statement, and Exhibit R-77 is the decree.                       13               So they were referencing photos.
14               Now, the contention regarding Paso Alto would have                 14               "That would be correct."
15   to be that the Dominican Republic not only created the                         15               Now, the fact that there is no nationality-based
16   Parque Nacional Baiguate as part of a conspiracy against                       16   discrimination is really important.       Because it's only
17   the Ballantines, but also modified the borders of the                          17   nationality-based discrimination claims that are permitted
18   Monumento Natural Salto Baiguate to affect Paso Alto.                          18   under Chapter Ten of DR-CAFTA.       Both the United States and
19               Now, Mirador del Pino is in a completely different                 19   Costa Rica explained this in their non-disputing party
20   mountain across the Jarabacoa Valley.       It asked for Terms                 20   submissions, and it is the only reading of the treaty that
21   of Reference in 2010.       That's Exhibit C-45.                               21   follows the principles of treaty interpretation.
22               But back to Aloma, which is the only genuine                       22               So the treaty, as you know, has a most-favored
23   comparator.      The Ballantines showed you the same pictures                  23   nation clause, and it has a national treatment clause.
24   again that they have shown many times before that we have                      24   These are two specific types of discriminatory treatment,
25   disproven with the Google Earth images, and we also have                       25   both of which are based on nationality.       And pursuant to



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                      Page | 1290                                                                      Page | 1291




 1   the principle of expresiones exclusio alterius--sorry, I                        1               So we want to walk you through a few broad
 2   can't do it with Latin--it means that the listing of                            2   conclusions that can be drawn from the testimony this week
 3   certain factors means necessarily the exclusion of others.                      3   and in general from the evidence in this case.        The first
 4               So, the identification of a most-favored nation                     4   conclusion is that the Ballantines are not entitled to a
 5   clause or a most-favored nation obligation and of a                             5   favorable award for the various reasons that I will
 6   national treatment obligation means that all other types of                     6   discuss.     But I want to start with this quote from the
 7   discriminatory treatment are excluded from the other                            7   Maffezini v. Spain Case.      And I'm quoting here.
 8   obligations set forth in CAFTA.                                                 8               "The Tribunal must emphasize that Bilateral
 9               Now, to continue analyzing the Ballantines'                         9   Investment Treaties are not insurance policies against bad
10   claims, I'm going to pass the microphone over to                               10   business judgments."
11   Mr. Di Rosa who will walk you through the many reasons why                     11               And that's exactly what the Ballantines are trying
12   these claims fail.                                                             12   to use this treaty for.       It was their own bad judgment that
13               MR. Di ROSA:    Mr. Chairman and Members of the                    13   caused them to generate the problem that they now have.
14   Tribunal, good afternoon.       This morning the Claimants said,               14   You heard Mr. Ballantine in his testimony say that he had
15   "We expect the Respondent will want to talk mainly about                       15   no background whatsoever in real estate business, no
16   the Jamaca project, and they will mainly want to talk about                    16   background in construction, no background in any sort of
17   Mr. Ballantine," as if, you know, we're skirting the issue.                    17   project of this nature.       His entire experience was in the
18   And that's precisely what I plan to talk about because this                    18   printing industry, which has absolutely nothing to do with
19   case is about their project.       It's not about everybody                    19   this project.       He had never done any business abroad.       He
20   else's project.                                                                20   had never lived abroad.       But he said he went to the
21               Like a magician whose art is the art of                            21   Dominican Republic, and he had a vision when he saw this
22   misdirection, they say, "Don't look at this--don't look at                     22   mountain.
23   this project," which is the one that matters, "but look at                     23               And we asked him, "Did you--did you check with
24   all these other projects."       And that's something that is                  24   anybody whether you could do anything with this property?"
25   entirely designed to mislead the Tribunal.                                     25   And he happily admitted that he had not done any



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                        Page | 1292                                                                          Page | 1293
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 30 of 45
 1   feasibility study, that he had not hired any environmental                        1   a property on which--on which they could build the type of
 2   consultants, that he had not done any commercial                                  2   project that they had in the lower mountain.
 3   feasibility study, that he had not engaged any lawyer, had                        3                 And you heard Mr. Ballantine say that he wanted to
 4   not--done no legal due diligence or any due diligence of                          4   put 70 of those houses up on the top of the mountain.                And
 5   any sort really.          He just decided--and he said this.                      5   the Ministry decided that simply was not going to be safe
 6               He said, "I had a vision like Walt Disney.                            6   for all the reasons that you heard.
 7   I"--you know, "I thought it would be fun.         I thought it                    7                 So what the testimony this week has exposed is
 8   would be an adventure.         I decided to go for it."                           8   that this is a problem of the Ballantines own making.                The
 9               These are all his own expressions.                                    9   case has also exposed that this is really abusive2 misuse of
10               And in those circumstances, how can he possibly                      10   an investment treaty.           Investment treaties simply are not
11   expect the Dominican Republic to now pay for his own                             11   designed to address this type of situation.           We'll come
12   business misjudgment, his own lack of due diligence, his                         12   back to this topic, but I'd like to talk a little bit about
13   own obstinacy due to his vision?                                                 13   evidence.
14               And what he ended up constructing was hardly what                    14                 We told you at the beginning of the week that they
15   one would call ecotourism.         Now, he himself ultimately                    15   had a nice story, but they had no evidence.           And that
16   admitted that some of these properties don't really qualify                      16   became even more evident in the course of this week.               They
17   as ecotourism.       And this morning opposing counsel said that                 17   purported to challenge the methodology of the Dominican
18   the Dominican Republic is objecting because they are nice                        18   Republic's experts, which is nothing short of perverse
19   houses.                                                                          19   given that they presented an engineering expert who doesn't
20               That's not why the Dominican Republic is                             20   have more than a high school degree.          They presented an
21   objecting.      The Dominican Republic is objecting because                      21   environmental consulting expert who is a lawyer and who is
22   they were destroying the mountain and they were purporting                       22   on their payroll and who offered money to a Ministry
23   to construct on a part of the mountain that was going to be                      23   official to testify, which she declined to do.
24   extremely dangerous.         That's really ultimately what this
25   case is about, is about whether the property was, in fact,                            2   English Audio Day 5 at 03:09:22




     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                        Page | 1294                                                                          Page | 1295




 1               And you saw Mr. Farrell, their damages expert, who                    1   purport to come into an arbitration like this with evidence
 2   happily conceded that he hadn't looked at anything that's                         2   of that nature.
 3   relevant.     And they all happily conceded they don't have                       3                 It's completely making a mockery of this
 4   attachments to their--to their Expert Reports.             That's a               4   proceeding to base so much of their case as they do on the
 5   truly bizarre thing.         They have a bunch of Expert Reports                  5   issue of slopes.          And they present these photographs, many
 6   and don't have a single exhibit or very few.            There are                 6   of which Mr. Kay also happily conceded, you know, he had
 7   some photographs.         We'll come back to that.     But they don't             7   not taken himself.          And they could have been pictures from
 8   have real support.         That's like writing an entire Ph.D.                    8   Cambodia or the Congo as far as one could tell.
 9   thesis without putting a footnote in it.         How can that                     9                 In contrast, Mr. Deming, the Dominican Republic's
10   qualify as evidence?         Ultimately, their evidence consists                 10   expert, testified that he--he used a topographic map.
11   of their own testimony and of expert testimony that can't                        11   That's at Exhibit PD-006 in Slide 28 of his presentation
12   be corroborated or tested.                                                       12   yesterday.       He said that he had used--that he had measured
13               Today you saw opposing counsel cite to Mr. Farrell                   13   the slopes with an instrument called a Brunton Pocket
14   in their opening statement.         They had quotes from                         14   Transit.       He talked in his Expert Report at Paragraph 17
15   Mr. Farrell on the screen.         But Mr. Farrell on                            15   about the Brunton Pocket Transit device.          And he mentioned
16   cross-examination admitted that he had based his views and                       16   it also in the--in his testimony.          And the Ministry, for
17   his conclusions and his calculations on what Mr. Ballantine                      17   its part, used an instrument called a clinometer.
18   had told him.       So it's a completely circle--circular type                   18                 And you can see that at R-105.      There's a revised
19   of evidence, and their documentary evidence consists of                          19   version of R-105 at Page 3 where they talk about the use
20   photographs and maps.                                                            20   on-site of a clinometer to measure slopes.           And when asked
21               And the photographs you--you saw Mr. Kay, the                        21   about Exhibit 114 in his testimony this week, Mr. Navarro
22   so-called engineering expert, also admit happily that he                         22   also mentions that a clinometer had been used to measure
23   had measured some of these slopes using photographs.                And          23   the slopes.
24   the angle of the shadows is sort of like the Egyptian                            24                 So I think that the Tribunal has to ask itself:
25   sundial of clinometry.         And you can't measure things and                  25   What evidence can it possibly base this award on?



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                    Page | 1296                                                                         Page | 1297
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 31 of 45
 1               There's no real evidence that the Tribunal could                  1   showed you.      And their whole case seems to be based on that
 2   actually point to in an award to justify a decision to rule                   2   sort of strategy.         And same thing on nationality.
 3   in their favor.       The court issue, in our view, is that                   3               They say, like, "Oh, well, you know"--they focused
 4   there was no impropriety in the Ministry's decision to deny                   4   on the bank accounts.        And, you know, that can't possibly
 5   the permit.      We'll come back to that.   But the--there's                  5   signal that they're dominant and effective--I mean, that
 6   also absolutely no evidence that they were able to produce                    6   their dominant nationality is Dominican.
 7   concerning this massive conspiracy that they so fancifully                    7               And, you know, obviously, if you isolate every
 8   alleged throughout the case.        They didn't say much.     In              8   single factor that you take into account for that
 9   fact, they didn't say anything at all about it this                           9   determination, then, you know, you can easily disparage the
10   morning.     So we assume that that's been adequately                        10   argumentation.
11   dispelled.                                                                   11               But the whole point of both the nationality--the
12               They have not proven any discrimination, much less               12   dominant nationality analysis and the environmental
13   discrimination based on their U.S. nationality, which is                     13   analysis is that it doesn't lend itself to this
14   what the treaty requires, as the U.S. Government has also                    14   simplification, these binary constructs that I mentioned in
15   agreed in its non-disputing party submission.                                15   the opening statement.        They simply don't.
16               They haven't proven that there's been more                       16               And they like to say, "Well, it's convenient for
17   favorable treatment.        There's been different treatment, but            17   them now to invoke the altitude and so forth."           And, you
18   not more favorable treatment.       And the differences are                  18   know, we--the documents actually show that none of this is
19   justified for the reasons that my colleague, Ms. Silberman,                  19   an ex post facto invention as they are alleging.            But, you
20   mentioned today.                                                             20   know, they say, "Oh, now they focus on altitude and
21               They take several--you know, they cherry-pick                    21   here's"--you know, "here's what they say about altitude."
22   several issues and they isolate them.       And, you know, when              22               And nobody ever said that it's about one thing.
23   you do that, obviously, you can make it look bad.           But when         23   And that's the point that's been repeated over and over
24   you really dig under the surface, you see that there are                     24   again, is that these environmental determinations are based
25   critical differences of the sort that Ms. Silberman just                     25   on a number of factors that interrelate in very complicated



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                    Page | 1298                                                                         Page | 1299




 1   ways.    And the Claimants simply refuse to accept that.           And        1   be built of wood and lightweight materials.          That's what
 2   instead they--they reduce it to a caricature by taking                        2   they told the Ministry consistently, even as late as the
 3   these issues like the slope and so forth and just drawing                     3   Environmental Impact Assessment.
 4   these facile comparisons.                                                     4               And then they built these three-story McMansions
 5               Now, why else do the--are the Ballantines not                     5   that we showed you that even Mr. Ballantine was forced to
 6   entitled to award?        They have deceived the Dominican                    6   concede was not ecotourism in any way, shape, or form.
 7   authorities in a number of respects.        They deceived the                 7               They also deceived--ultimately, they also deceived
 8   environmental authorities.       They deceived the immigration                8   the immigration authorities because they have insisted here
 9   authorities.      They deceived the tax authorities.      And I'll            9   and they've testified under oath that the reason they
10   walk through briefly each of those.                                          10   engaged in--the reason that they acquired the Dominican
11               The documents show, and Mr. Ballantine confirmed                 11   nationality was purely for commercial reasons and purely
12   in the cross-examination, that when they applied for the                     12   for business reasons and so forth.
13   first permit, the lower road--the lower mountain road                        13               But we showed you in the opening the oath that
14   permit, they had requested permission for a road for                         14   they took of allegiance to the Dominican Republic where
15   purposes of a reforestation project.                                         15   they emphasized that they were embracing the culture of the
16               They never mentioned that they planned to do a                   16   Dominican Republic and expressing other forms of affinity
17   housing lot project, even though Mr. Ballantine knew that                    17   to the country that they now simply deny, even though when
18   from the beginning.        In fact, that was his vision from the             18   they did that--when they took that oath, presumably, they
19   get-go.     So, essentially, they got the initial permit by                  19   were supposed to tell the truth, just like they were here.
20   false pretenses.                                                             20   They both can't be--you know, they can't both be the truth.
21               Then they--once the road was already built, they                 21   So, you know, there's clearly some deception going on
22   applied for the housing lot project.        At that point, the               22   there.
23   road is already built, so the Ministry can't really do much                  23               And, finally, with the tax authorities.         We
24   about it.     And what do the Ballantines do?     They apply for             24   mentioned this point in our pleadings, and it's been
25   a--you know, a series of mountain cabins that were going to                  25   discussed by Mr. Hart as well.         We tried to address it on



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                   Page | 1300                                                                         Page | 1301
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 32 of 45
 1   cross-examination, and we were told that the Tribunal                        1   swore that they were true, and now they're swearing that
 2   didn't see the relevance.      So I want to explain what the                 2   the other contracts are true.         And, again, they can't both
 3   relevance is there.                                                          3   be true.     That's our problem with that.
 4               They are claiming in this case, based on what they               4               So they have engaged, essentially, in deception on
 5   call the real contracts, the--you know, the prices that                      5   the tax front as well because they have--you know, they
 6   they claim they sold the lots for.       Now, we're saying--and              6   have told the tax authorities one thing, and they have
 7   they say they did that--you know, that the tax                               7   paid--and this is the issue.         You know, the assessed value,
 8   contracts--the parallel contracts that were submitted to                     8   you can say--they presented an expert on this business of
 9   the tax authorities, they said, "Oh, don't worry about                       9   the--you know, of the practice--what they called the
10   those.    Everybody does that.    It's a--you know, it's a way,             10   practice of submitting these parallel contracts based on
11   essentially, that people, you know, pay taxes on the                        11   the assessed value.
12   assessed value of the--of the property."                                    12               But if you re-read Mr. Balbuena's Expert Report or
13               And our issue is twofold.    First, that they                   13   Witness Statement, whatever it is, you will see he never
14   base--they purport to base their claims--their damages                      14   says it's legal.          He just says it's a common practice.
15   claims on these contracts that they call the real                           15   Now, it's a common practice with respect to the payment of
16   contracts, but that doesn't match anything.       If you look at            16   the transfer tax.         That's what--that's what you're--you
17   all their documents that presumably are true and faithful                   17   know, you're reducing by submitting the parallel contract
18   to what actually happened, which were the contemporaneous                   18   that has the lower price.
19   documents which they swore under oath were true, like their                 19               But in your income tax return, both in the U.S.
20   financial statements, like the--their income tax returns                    20   and in the Dominican Republic and probably in every country
21   for Jamaca in the Dominican Republic and for Mr. Ballantine                 21   in the world, what you report on that income tax is your
22   in the U.S., they all match the tax contract numbers.                       22   actual revenues, your real income.
23   That's our problem.                                                         23               And they swore under oath, both to the Dominican
24               We were trying to show you that it's relevant                   24   authorities and the U.S. tax authorities, that their income
25   because at the time they submitted those tax returns, they                  25   was X, and the X matches more with the tax contract prices



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                   Page | 1302                                                                         Page | 1303




 1   than with the up--the higher contract prices.                                1               Another issue and another reason that they are not
 2               And when we tested the contract pricing, it's                    2   entitled to a favorable award is because they, again, are
 3   a--you know, it's a house of cards really, because it's                      3   abusing the system.          And in doing so, they have managed to
 4   not--there's no evidence that that was actually the income                   4   defame a lot of people.          They have managed to insult the
 5   they received.       They had the contracts, sure.   You know, a             5   entire country of the Dominican Republic.         They have
 6   contract can say anything.      But, you know, was the contract              6   misrepresented their own motives for acquiring the
 7   actually performed?       And, you know, we had slides showing               7   Dominican nationality.         You know, Claimants' counsel made a
 8   you that the contract prices weren't all actually paid.                      8   big deal today of the fact that the Ballantines were in
 9   But they don't have any systematic, you know, presentation                   9   their mid-40s when they acquired the Dominican nationality.
10   of--you know, of calculations or evidence of any sort that                  10               That's--you know, if anything, that's evidence
11   show you what the actual income that they earned from those                 11   that they truly believed in acquiring the Dominican
12   contracts.                                                                  12   nationality and embracing it.         Nobody in the Dominican
13               So all the contracts add up to a certain figure.                13   Republic asked them to do this.          There was no Dominican
14   But did they actually collect that?       They didn't.     And when         14   authority that forced them to do this and no Dominican
15   I tested Mr. Farrell on that, you know, again, he happily                   15   person at all that forced them to do this.
16   admitted that he had not tested it in any way.                              16               They voluntarily, in their mid-40s, decided to
17               You know, "Did you check these contract prices                  17   fully embrace the Dominican nationality.         They moved there.
18   against any bank accounts?                                                  18   They moved all their money there.         They started a project
19               "No."                                                           19   there.    They moved their kids there.       They acquired
20               "Did you check it against any financial                         20   permanent residency.         They then acquired the nationality.
21   statements?"                                                                21   Then they acquired their children's nationality.            And they
22               "No."                                                           22   loved the Dominican Republic, and you see that in all their
23               So it's not based on anything.    You know, it's                23   declarations.       And they loved the Dominican people.
24   just documents.       I mean, it's just words on a page.     It             24               And then what happened?      What happened is that he
25   doesn't have any support and any genuine evidence.                          25   couldn't build his--you know, his Disney World on the



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                    Page | 1304                                                                         Page | 1305
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 33 of 45
 1   mountain.                                                                     1   entitled to an award is because, if anything, they were
 2               And, you know, that's--that's something that--you                 2   treated more, rather than less, favorably than other
 3   know, it's like a child who all of a sudden isn't allowed                     3   investors and Dominican investors.
 4   to play with a toy anymore.      And so he threw the adult                    4               And let me explain why.      My colleague already
 5   equivalent of a tantrum, and he started pressing really                       5   mentioned the fact that they had multiple reconsiderations.
 6   hard for his--you know, his pet project to be approved.              He       6   Probably in large part because they were American, they got
 7   didn't want to do it anywhere else.      He wanted it exactly                 7   these reconsiderations.          I cannot image the Environmental
 8   where he wanted it because of his vision, and he would not                    8   Protection Agency or the Ministry of the Interior in the
 9   accept--he would not accept no for an answer.                                 9   U.S. sending out a team to reinspect, you know, a site--a
10               And at that point, he starts to claim that he's                  10   project site that they had already rejected, much less two
11   not Dominican anymore.      But at the relevant times, he had                11   or three times and four times with senior people going, as
12   fully embraced the nationality.      He voluntarily                          12   the Dominion Republic did.
13   consciously--you know, his U.S. nationality is something                     13               If anything, that probably reflects that they
14   that he inherited at birth.      He didn't choose that.     And              14   were--they were trying to bend over backwards to give
15   the fact that he chose it late in life, you know, if                         15   Mr. Ballantine due process, precisely because he was
16   anything, is more reflective of a true intention to acquire                  16   American.     And that resulted in five different site
17   another country's nationality.                                               17   inspections and three different reconsiderations.            And the
18               The other thing that's incredibly offensive is his               18   inspection by the Technical Evaluation Committee, which is
19   assertion that he acquired the Dominican nationality as a                    19   a highly unusual event--the whole--you know, the whole
20   souvenir.     No country's nationality is a souvenir.      I                 20   senior team from the committee went out personally to
21   assume Mr. Ballantine knows there are hundreds of people                     21   inspect the site.
22   who die every year trying to get into the United States to                   22               And that, you know, if anything, reflects more
23   give their children the U.S. nationality.     Nationality is                 23   favorable treatment.         You know, they did do a management
24   not a joke.      It's not a souvenir.                                        24   plan in the end for their property, even though, you know,
25               Another reason why the Ballantines are not                       25   the Ministry under normal circumstances would not have done



     Realtime Stenographer                          Worldwide Reporting, LLP           Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                          info@wwreporting.com             Margie Dauster, RMR-CRR                              info@wwreporting.com




                                                                    Page | 1306                                                                         Page | 1307




 1   it quite when it did.      Again, trying to work with the                     1   unless there's a genuinely compelling reason to do that.
 2   Ballantines, they did produce a management plan.                              2               And we had talked about--we had talked about
 3               They renewed the permit, as Ms. Silberman                         3   Daniel Kahneman and his book "Thinking Fast & Slow."              In
 4   mentioned.      They didn't--you know, this was in 2013.        They          4   that book, he also talks about something called "the
 5   didn't need to do that.      But they did possibly                            5   hindsight bias."          The hindsight bias is a bias where, you
 6   because--precisely because he was American.      And, you know,               6   know, in retrospect, things like look like they--you know,
 7   they could have revoked the license at that time,                             7   they should have been done differently.         But at the time,
 8   particularly given that they had misrepresented a lot of                      8   you make the best decisions with the information that you
 9   things.     And particularly, as we'll show you, there were                   9   have, and you have to weigh different considerations and
10   serious doubts about--even the lower mountain project in                     10   different--and competing priorities.
11   terms of--in terms of safety and such.                                       11               And the Ministry in developing countries like the
12               Our second conclusion--our second point in                       12   Dominican Republic don't have too many resources.            So, you
13   conclusion, I should say, is that the Ministry of the                        13   know, these things are challenging.         And there are things
14   Environment is entitled to deference.      The Ministry--and                 14   that don't get done when they need to get done.            That's
15   let me just show you a quote from the AES v. Hungary Case.                   15   normal in probably every country.         And there are certain
16               The Tribunal said, "The Tribunal has approached                  16   things that possibly don't get done perfectly.           There are
17   this question on the basis that it is not every process                      17   mistakes made, sure.         That happens in every country.       But
18   failing or imperfection that will amount to a failure to                     18   the point of this quote here is that--precisely that, that
19   provide fair and equitable treatment.      The standard is not               19   the standard can't be one of perfection for States under
20   one of perfection."                                                          20   these treaties.       Because if they did, then they would be
21               And that's an important point because                            21   unable to regulate and to act in the public good.
22   environmental regulation by its nature is difficult.            It's         22               Now, even Phase 1 posed safety risks.        And I'll
23   imperfect.      That doesn't mean that it shouldn't be                       23   explain why this is relevant.         This is an inspection report
24   undertaken.      And when it does get undertaken, it should not              24   from the Ministry that was submitted in March--in March of
25   be second-guessed by non-experts and by Tribunals and such                   25   2011.    Apologies for the duplication of the specific date



     Realtime Stenographer                          Worldwide Reporting, LLP           Realtime Stenographer                              Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                          info@wwreporting.com             Margie Dauster, RMR-CRR                              info@wwreporting.com
                                                                        Page | 1308                                                                        Page | 1309
                       Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 34 of 45
 1   there.      This is Exhibit R-004.        And in the conclusion--I'm              1                 It always was a big thing.    It was a big thing
 2   just going to read the whole thing because all of it is                           2   even for them.         In their own Environmental Impact
 3   highly relevant.                                                                  3   Assessment, they warned not just of the impact of erosion
 4                 It says, "Conclusion.       Institutional weakness and              4   but what they themselves called the high impact erosion for
 5   the voracity3 of economic interests combine to deliver a                          5   the Phase 2 project.
 6   heavy blow to nature in the Municipality of Jarabacoa, and                        6                 So you see this--they say, "There are six
 7   currently plans are in place to construct a similar project                       7   high-significant impacts, of which two are negative.             And
 8   to the one under construction, without having completed the                       8   those two are change in land use and the increased erosion
 9   one for which a permit was granted in an environmentally                          9   caused by earthmoving and vegetation removal."
10   fragile zone.        It is not necessary to be a genius in                       10                 So they themselves flagged erosion as a serious
11   environmental sciences to see this.            This zone of high                 11   problem.
12   environmental fragility and of high natural risk should not                      12                 And then they're own so-called engineer, Mr. Kay,
13   be inhabited by humans given that it is unstable and highly                      13   warned of the erosion risks for Phase 2 as well.           And he
14   dangerous."                                                                      14   said, "Miss-directed [sic] water has the potential to cause
15                 So here you have a Ministry official expressing a                  15   erosion damage and to over-saturate sensitive slopes."
16   view several months before the permit denial that they                           16                 That's exactly what Mr. Navarro was saying.        You
17   really shouldn't have even got the lower mountain permit.                        17   oversaturate a sensitive slope that has a lot of clay
18   And it's not hard to see why.            As this report stated, you              18   content in the soil and the water gets absorbed, and then
19   don't have to be a genius in environmental science to see                        19   it's susceptible to sliding, and that causes landslides.
20   why that's a problem.           And we'll show you some photographs              20   The higher up you are, the more sensitive it is, and the
21   to illustrate.         But importantly--and they keep saying,                    21   more dangerous it is if a landslide actually happens.              You
22   like, "Oh, you know, all of a sudden erosion is a big                            22   don't have to be an environmental science genius to figure
23   thing.      The soil is a big thing."                                            23   that out.
                                                                                      24                 Now, look at this property, you know, sort of
     3   English Audio Day 5 at 03:34:01                                              25   perched on the edge of a fairly steep hill.         And this one.



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com




                                                                        Page | 1310                                                                        Page | 1311




 1   It's hard to imagine that this house here is not just one                         1                 And then Mr. Kay, who also has only a high school
 2   strong hurricane away from blowing down that mountain.                            2   degree, was the person who took the rest--you know, the
 3   Again, you don't have to be--that's just common sense in a                        3   rest of the4 road project all the way through.          And that's
 4   country like the Dominican Republic that has frequent                             4   not just alarming, that's terrifying.
 5   hurricanes and increasingly powerful hurricanes, as we all                        5                 I thought I should mention that those photographs
 6   have seen recently.          And there's also a lot of seismic                    6   that I just showed you--you may have seen in the news just
 7   activity in the Dominican Republic, as Mr. Navarro                                7   in the last couple of days the landslides that took place
 8   testified.                                                                        8   in Sapporo, Japan, where houses that look very much like
 9                 So this cannot possibly be a safe structure, even                   9   this, on a mountain that looks very much like this,
10   on the lower mountain, which is what this is.             And they               10   basically got washed out down the--due to a landslide, and
11   want to put these type of structures, you know, far higher                       11   dozens of people are buried in those houses under a pile of
12   up, and not just a few of them, but 70 of them.                                  12   rubble.
13                 There's a few others.       This is the Aroma Mountain.            13                 And if you haven't seen those photos, I encourage
14   It's also perched on the edge.                                                   14   you to look at them because they--they're--you know,
15                 And the other thing that was alarming that came                    15   they're very similar to these, and they're a very strong
16   out in this testimony this week is that Mr. Ballantine is                        16   reminder of the fact that what we're talking about here is
17   the one who basically built the road himself.             He designed            17   not just legal, it's not just academic, it has very real
18   it.     Remember I asked him about, you know--he decided--he                     18   consequences for real people.
19   testified in his written testimony that he had decided that                      19                 I don't think anybody could really conclude from
20   8 percent was the right incline for the road on the                              20   the evidence that's in the record and from the testimony
21   mountain.                                                                        21   that you heard this week that the Ministry somehow acted
22                 And then when I asked him how he figured that out,                 22   irresponsibly or arbitrarily or capriciously in denying
23   he said that he had researched it.            And then when I said,              23   the--you know, the permit for the second phase, for what we
24   "What, did you Google it?"            And he said, happily, "That's
25   exactly what I did."                                                                  4   English Audio Day 5 at 03:38:49




     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                             Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                             info@wwreporting.com
                                                                  Page | 1312                                                                          Page | 1313
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 35 of 45
 1   call the Project 3.                                                         1   under the minimum standard of treatment under customary
 2               It just couldn't be done safely.   That was the                 2   international law.
 3   issue, and that's the core issue that the Claimants seem to                 3                 Now, a third point.     The Tribunal should err on
 4   be eager to avoid a discussion of instead of drawing your                   4   the side of the protection of the environment.            This is
 5   attention to the competing projects.                                        5   what the Parties to the DR-CAFTA want you to do, expect you
 6               The other important point that I wish to stress                 6   to do.
 7   before going on to the next point is that the Claimants are                 7                 And you see this in a number of provisions of
 8   the ones who have a burden of proof here.      And that's a key             8   DR-CAFTA.       You have DR-CAFTA Article 10.11, which is
 9   issue because they really haven't produced anything.          So            9   investment and5 environment.          "Nothing in this chapter shall
10   even if you have some doubt as to whether there's some                     10   be construed to prevent a Party from adopting, maintaining
11   basis on which to issue an award in their favor, they                      11   or enforcing any measure otherwise consistent with this
12   simply have not carried their burden of proof.       And as a              12   chapter that it considers appropriate to ensure that
13   result of that, that's another reason why they are not                     13   investment activity in its territory is undertaken in a
14   entitled to an award.                                                      14   manner sensitive to environmental concerns."
15               And even if the Ministry did make some mistakes,               15                 And that's exactly what we're talking about here.
16   they certainly would not rise to the level of a violation                  16   It's a measure that the Ministry took to make sure that
17   of international law.     It was the Ministry doing its job,               17   this investment that Mr. Ballantine wanted to make on the
18   and perhaps certain mistakes were made.     But on the core                18   mountain was undertaken in the manner that was sensitive to
19   issues, there's really nothing that you can seriously                      19   environmental concerns.           That's exactly what the Ministry
20   challenge.                                                                 20   was doing.       And this clause and other clauses in this
21               It certainly does not reach the level of                       21   treaty, like this one from Annex 10--did I skip one?               No.
22   impropriety that you would need to find a violation of the                 22   Annex 10-C of Paragraph 4(b), it should say at the top.
23   minimum standard of treatment, for example.      It's a very               23   Apologies for that error.
24   high threshold for a fair and equitable treatment
25   violation, even under the autonomous standard, let alone                        5   English Audio Day 5 at 03:43:07




     Realtime Stenographer                          Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                          info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                  Page | 1314                                                                          Page | 1315




 1               It says, "Except in rare circumstances,                         1   minimum, these clauses have to mean that this Tribunal has
 2   non-discriminatory regulatory actions by a Party that are                   2   to err on the side of protecting the environment rather
 3   designed and applied to protect legitimate public welfare                   3   than take--adopting a decision that ultimately would have
 4   objectives, such as public health, safety, and the                          4   an adverse effect on the environment.
 5   environment, do not constitute indirect expropriations."                    5                 If you were to--if you were to rule in favor of
 6               This is another signal from the treaty negotiators              6   the Claimants in this case, what kind of message would that
 7   telling you you can't find indirect expropriations unless                   7   send to environmental regulators, not only in the Dominican
 8   it's in rare circumstances.     In other words, they were                   8   Republic but in all of the DR-CAFTA countries?            What kind
 9   signaling the treaty should show a certain measure of                       9   of chilling effect would it have on their measures?
10   deference to governments in their regulation of certain                    10                 Why does Mr. Navarro and Mr.--why do Mr. Navarro
11   areas including the environment.     It's another way that the             11   and Mr. Martínez have to be--have to be brought here and
12   treaty negotiators were saying to tribunals such as this                   12   raked over the coals for five, six hours in a row?              Why
13   one, "Look, you know, we really want you to pay attention                  13   should these people's technical decisions be
14   to these issues and to protect our right to regulate on                    14   second-guessed.         You saw Mr. Navarro.   You saw Mr. Martínez
15   environmental issues."                                                     15   and how--how knowledgeable they are about these issues.
16               Again, the DR-CAFTA Article 17.1, a third                      16   They should be deferred to on these technical issues.
17   provision, levels of protection.     "Recognizing the right of             17                 Just a few words by way of conclusion,
18   each Party to establish its own levels of domestic                         18   Mr. Chairman and the members of the Tribunal.            While we're
19   environmental protection and environmental development                     19   on the subject of Mr. Navarro and Mr. Martínez, public
20   policies and priorities, and to adopt or modify accordingly                20   servants everywhere are generally underpaid, undervalued,
21   its environmental laws and policies, each Party shall                      21   underappreciated, but they often make enormous
22   ensure that its laws and policies provide for and encourage                22   contributions.
23   high levels of environmental protection, and shall strive                  23                 Take Mr. Navarro and Mr. Martínez.      You saw them
24   to continue to improve those laws and policies."                           24   testify this week.          You saw their Expert Reports and
25               Now, what do these clauses say collectively?        At a       25   Witness Statement.          And you saw how well prepared they are,



     Realtime Stenographer                          Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                          info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                    Page | 1316                                                                          Page | 1317
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 36 of 45
 1   how well educated, how well trained, how experienced, how                     1               Could we take a five-minute break before we start
 2   knowledgeable, how thoughtful, how articulate they were.                      2   questions, please.         So, five minutes.
 3               The Minister described--Minister Fernández Mirabal                3               (Brief recess.)
 4   described them as glorious.        And opposing counsel mocked                4                        QUESTIONS FROM THE TRIBUNAL
 5   that description, but I think it's quite apt.                                 5               PRESIDENT RAMÍREZ HERNÁNDEZ:        So, we're ready.
 6               These are the people who are genuinely doing God's                6               ARBITRATOR VINUESA:      Thank you, Mr. President.          I
 7   work by protecting the environment, devoting their lives to                   7   will formulate a few questions.         What I will do is I will
 8   protecting nature.        It is their works that the Tribunal                 8   give the opportunity--if I go to Claimants with a question,
 9   should be protecting rather than the work of a bored                          9   I will leave just a few minutes to the other party to have
10   millionaire from the United States who is searching for an                   10   some sort of comment, and the other way around, just to be
11   adventure and has a vision.                                                  11   fair and have a chance to listen to both sides.
12               The world is seeing a lot of perturbing changes                  12               I have a first question directing to Claimants'
13   and perhaps none more perturbing than climate change, and                    13   counsel, and we hear, during this week, Mr. Ballantine's
14   climate change will bring with it--is bringing with it                       14   reasons why he became a Dominican national.           And, of
15   significant and acute new environmental challenges.           And it         15   course, today we--also again Claimant was referring to
16   is precisely public servants like Mr. Navarro and                            16   that.
17   Mr. Martínez who will help us face those challenges going                    17               My question to counsel is if you could put those
18   forward.                                                                     18   reasons, which it sounds very subjective to me, within an
19               So, Mr. Chairman and Members of the Tribunal, they               19   objective legal context.         Just to make me--to make me,
20   say that the cure for an obsession is to get a different                     20   myself, clear, could you discriminate amongst subjective
21   one.    Allow Mr. Ballantine to go find a different                          21   from objective criteria.         You mentioned both, but just to
22   adventure, and let Mr. Navarro and Mr. Martinez do their                     22   have a--
23   job.    We all need that right now.                                          23               MR. BALDWIN:      Yes.   Thank you, Professor Vinuesa.
24               Thank you.                                                       24               I think that we discussed this a little bit on the
25               PRESIDENT RAMÍREZ HERNÁNDEZ:    Thank you very much.             25   first day, and I think this is a good opportunity for me to



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                    Page | 1318                                                                          Page | 1319




 1   clarify a little bit because I think that when I looked                       1   Judge Brower in his Iran Claims Tribunal book, that it's
 2   back on that answer, it wasn't as clear as I would have                       2   essentially an objective test but with subjective elements
 3   liked it to be.                                                               3   to those--to that test.
 4               If you look at the--I'm going to go to the Iran                   4               ARBITRATOR VINUESA:      Okay.   Thank you very much.
 5   Claims Tribunal because this is where we have the biggest                     5               Would you like to have a very brief comment?             Very
 6   body of these cases.        If you go and you look at the Iran                6   brief.
 7   Claims Tribunal cases, and also if you look at                                7               MS. SILBERMAN:       Yes, please.
 8   Judge Brower's, you know, very famous book on the Iran                        8               So, I understood your question slightly
 9   Claims Tribunal, you see that the test is essentially an                      9   differently.      I understood your question to be asking if
10   objective one, except that the subjective elements are                       10   the Claimants could be providing any basis for making
11   present and form part of that analysis.                                      11   objective the subjective reasons for which someone would
12               So, I think they're both essentially related.          I         12   seek Dominican nationality.
13   think that when I was talking on Monday about objectivity,                   13               And the Ballantines have asserted that there were
14   I think what I really meant to say was that a sub--you                       14   business reasons why they had obtained Dominican
15   know, that the Tribunal, when they're looking at a                           15   nationality and there was succession planning, and the
16   subjective statement, should put that in the objective                       16   Dominican Republic has pointed to the objective fact of the
17   framework of looking at the test.                                            17   Ballantines' statement in the naturalization application
18               But certainly because this has to do with                        18   that they were seeking Dominican nationality because they
19   attachments, I think, you know--just for example, to step                    19   identified closely with Dominican culture.
20   back for a moment.        Habitual residence is a pretty easy                20               Choosing one's nationality, of course, is a
21   objective standard.        Here are the facts.                               21   subjective event, but it can be corroborated through
22               I think in terms of some of the other                            22   objective evidence.          And here there's no evidence
23   things--attachments, I think that the view of the Claimant,                  23   whatsoever of--apart from testimony, of this succession
24   or Claimants in this case, is, in part, going to be                          24   planning theory.          There's no citation to any law.
25   subjective.      So, I think--and this is confirmed by                       25               The business reasons argument doesn't really make



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                      Page | 1320                                                                           Page | 1321
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 37 of 45
 1   sense because the Ballantines thereafter went on to obtain                      1   isolate defining or determining dominant and effective
 2   Dominican nationality for two of their children, and the                        2   nationality from applying international law--custom
 3   Ballantines' daughter, Rachel, is the owner of the Aroma                        3   international law.        I mean, your test will be different
 4   Restaurant and she didn't obtain Dominican nationality.                         4   from custom international law, or are you applying
 5   So, if there was a business reason for Jamaca de Dios, it                       5   something else?
 6   would seem to follow there would be a business reason for                       6               MR. BALDWIN:     I think that there's
 7   Aroma.                                                                          7   two sides--there's two parts to that, Professor Vinuesa.                    I
 8               So, the subjective reasons that have been offered                   8   think the first thing is the timing issue that we've talked
 9   to the Tribunal, out of those three, only one is really                         9   about is textual because that's the agreement.
10   corroborated, and that is the identification with Dominican                    10               I think when you get to the test itself, because
11   culture.                                                                       11   CAFTA is silent as to the test, it's at that point that I
12               The Ballantines also state on their website that                   12   think you look to customary international law and other
13   they spent a transformative year in the Dominican Republic                     13   sources of law, some soft law sources as well, to see how
14   and that they--they love Dominican culture.          So, that's the            14   that test should be conducted.
15   way that the Ballantines are putting themselves out.                           15               I think that the Parties and the Respondent will
16               ARBITRATOR VINUESA:      I have a second question for              16   correct me if I'm not right about this, but I think the
17   counsel for Claimants.       And this refers to the applicable                 17   parties have generally agreed that the factors that the
18   law to define the test of dominant and effective                               18   Iran Claims Tribunal looked at, which also were sourced
19   nationality.                                                                   19   essentially from the earlier cases, it wasn't an invention
20               And the question is:     Could you isolate dominant                20   of--it wasn't an invention of the A/18 Tribunal.              It
21   and effective nationality from applying custom                                 21   came--it was there previously.
22   international law?                                                             22               I think we agree generally on the framework.              But
23               MR. BALDWIN:   Can you say a--I got the--all up                    23   I think that framework--I think that you could maybe, you
24   until the very last part.                                                      24   know--you could maybe make some distinctions between
25               ARBITRATOR VINUESA:      I'm asking you if you can                 25   customary international law and other sources of



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com




                                                                      Page | 1322                                                                           Page | 1323




 1   international law.                                                              1   is de los suelos in Spanish, from Chapter 1 of the same
 2               But I think that the--that certainly the factors                    2   Title IV, which is named the de la norma comunes?
 3   you use aren't in CAFTA, and so I think you have to go to                       3               Should I repeat it?     Because I wrote it down.           It
 4   customary international law to find those factors.                              4   sounds rather tricky.        It's tricky, actually.
 5               ARBITRATOR VINUESA:      Any brief comment?                         5               Is it possible to isolate the application of
 6               MS. SILBERMAN:    Yes.   This, of course, is a                      6   Article 122 in Chapter 2, de los suelos, from Chapter 1 of
 7   customary international law concept that has been developed                     7   the same Title, which is on de norma comunes?               It's like a
 8   over the course of many years.         The notion of dominant and               8   chapeau from Chapter 2.
 9   effective nationality grew out of diplomatic protection,                        9               And the first part was the general context of
10   which is a customary international law issue.                                  10   Article 122 in applying and interpreting Article 122 on the
11               And to look to customary international law, it                     11   general objectives of the Environmental Law.
12   seems to be consistent with Article 10.22 of DR-CAFTA on                       12               Whoever wants to start.       No one?
13   governing law, which instructs the Tribunal to decide                          13               MR. ALLISON:     I'd be happy to start.
14   issues in dispute in accordance with DR-CAFTA itself and                       14               ARBITRATOR VINUESA:     All right.      Fine.
15   applicable rules of international law.                                         15               MR. ALLISON:     Thank you.
16               ARBITRATOR VINUESA:      All right.   Thank you very               16               ARBITRATOR VINUESA:     Thank you.
17   much.                                                                          17               MR. ALLISON:     The way I believe the Article 122 is
18               Now, I have a question to both Parties.         I would            18   both written and has been interpreted by the witness who
19   like to hear comments from both Parties in reference to                        19   testified today is that the text of the law does not
20   Environmental Law 64-00.       In relation to interpretation of                20   prohibit development on slopes below 60 percent, but it
21   application of Article 122, we think the general structure                     21   does prohibit development on slopes in excess of
22   and objectives of that law, if the Precautionary Principle                     22   60 percent.
23   is within or is not over there.                                                23               I also believe the witness testified that simply
24               And sort of second question is:       Is it possible to            24   because there are slopes less than 60 percent, Article 122
25   isolate the application of Article 122 in Chapter 2, which                     25   does not authorize construction.



     Realtime Stenographer                              Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                              info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com
                                                                        Page | 1324                                                                          Page | 1325
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 38 of 45
 1               But Article 122 is not a barrier to construction.                     1   within the Park?
 2               ARBITRATOR VINUESA:        Claimant--sorry.     Counsel.              2               And then the second question:        What development
 3   Sorry.    What I mean to ask you is how you interpret                             3   building rights have the Ballantines at the time of the
 4   Article 122 within the context of the whole Environmental                         4   Park creation, taking into account the compatibility of an
 5   Law.     This is chapeau previous to Chapter 2, which is                          5   Environmental Law application vis-à-vis the decree of
 6   Chapter 1 in Title IV.        That's what I mean.                                 6   creation of the Baiguate Park.
 7               MR. ALLISON:     Sure.     Well, Article 122 is                       7               Should I repeat it?
 8   applicable, but it is not to the exclusion of Article 1.                          8               MR. BALDWIN:     Yes, if you could.    Sorry,
 9               ARBITRATOR VINUESA:        Okay.   Thank you.                         9   Professor.
10               Do you have any comments?                                            10               ARBITRATOR VINUESA:     Yes.    Has the creation of the
11               MS. SILBERMAN:      Yes.   During your question, you                 11   Park diminish and/or destroy owner's right to the property
12   also mentioned that the Precautionary Principle wasn't                           12   within the Park?
13   stated expressly in Article 122.           It is, however, stated                13               And then what development building rights have the
14   expressly in Article 8 of the law, and Article 8 is                              14   Ballantines at the time of the Park creation, taking into
15   in--underneath the chapeau of Title 1, Chapter 1, "Basic                         15   account the compatibility or the application for
16   Principles."                                                                     16   Environmental Law vis-à-vis the decree creating Baiguate
17               So, Article 122 would be interpreted in accordance                   17   Park?
18   with these basic principles, which would include the                             18               MR. ALLISON:     We'll let the Respondent.
19   Precautionary Principle.                                                         19               ARBITRATOR VINUESA:     All right.    That's what I
20               ARBITRATOR VINUESA:        All right.   Thank you.                   20   meant.    You can take two seconds off--two minutes.
21               I have a very last question.        And it's for both.               21               MR. Di ROSA:     Mr. Vinuesa, we're having a little
22   And I think it's--I would like to hear first Respondent.                         22   bit of trouble parsing the question grammatically.              I don't
23   But whatever wants to start.                                                     23   know if you can reform--
24               And the question is:       Has the creation of the Park              24               ARBITRATOR VINUESA:     In Spanish?
25   diminish and/or destroy an owner's right to their property                       25               MR. Di ROSA:     Perhaps, or just reformulate it in



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                        Page | 1326                                                                          Page | 1327




 1   English, or whatever is comfortable for you.            I apologize.              1               As to what rights the Ballantines had at the time
 2               ARBITRATOR VINUESA:        I won't feel insulted                      2   of the creation of the Park, in 2009, at least from the
 3   actually.     I thought it was quite clear.         I would presume               3   evidence that we've seen the Claimants submit, C-31, more
 4   that you don't want to understand the question.              But I will           4   than half of the real estate that they are claiming was
 5   not go into that.                                                                 5   going to be developed in what they call Phase 2, we call
 6               What I'm asking here is whether the creation of                       6   Project 3, was not even acquired.          And they did not have a
 7   the Park itself diminished or altered the rights of those                         7   permit to develop.        So, they had no expectation that they
 8   who had property inside the Park.                                                 8   would be allowed to develop there.
 9               This is the second portion.        It's a little bit                  9               ARBITRATOR VINUESA:     All right.    Fair enough.
10   more complicated.         It would also be in Spanish.       And my              10   Thank you.      But I think it was clear in English.         I was
11   question is:      What would be the rights for the developments                  11   frightened.      I do understand it.
12   that the Ballantines would have at the time of creation of                       12               Do you need clarification?
13   the Park?     And this is linked to the application of the law                   13               MR. BALDWIN:     No, I don't think so.     I've had
14   on environment vis-à-vis the creation of the Park.                               14   three opportunities now to hear it and read it.
15               MR. Di ROSA:     Mr. Chairman, we're going to have                   15               The creation of the Park by itself caused--did not
16   our Dominican lawyer answer the questions since she's well                       16   diminish the value of the Ballantines' land at all because
17   equipped to do so.                                                               17   the creation of the Park--although the creation, as we
18               ARBITRATOR VINUESA:        All right.   Sure.                        18   argue, was discriminatory and arbitrary, the Park itself,
19               MS. TAVERAS:     Professor Vinuesa, with regard to                   19   when it was created, didn't do that, no more than when Law
20   the last question, property rights over the--whatever area                       20   122 was passed did it--I mean, the Ballantines bought after
21   is included in the Park remain.           Under Dominican law, if                21   the law--but no more than that, you know, would have
22   there is no decree of declaratoria pública, property is not                      22   diminished there.
23   lost.    And that hasn't occurred in this case.                                  23               But the issue is, is that it's the application of
24               The only thing that's limited is the use, but                        24   that National Park law, the law that created the protected
25   property rights remain.                                                          25   areas.    It's that application to the permit request of the



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                        Page | 1328                                                                          Page | 1329
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 39 of 45
 1   Ballantines that caused the loss.                                                 1               There are then--there is then a Park Management
 2               Now, there's various reasons for that.           And I                2   Plan that gives a little more granularity as to what you
 3   think the first one counsel for Respondent has stated is                          3   can do.     And we've seen that map that shows that ecotourism
 4   that there are uses for those properties.           And, in addition              4   is allowed.      It actually shows the area where you can do
 5   to the official sanctioned uses for those properties, we've                       5   the ecotourism.
 6   seen, with Rancho Guaraguao and with the development                              6               The issue here for the purposes of the
 7   activities going on on Aloma Mountain, that the--that, you                        7   Ballantines' legal claim is that Park Management Plan
 8   know, there's opportunities that are given to others to                           8   didn't come out until just very shortly before, I think,
 9   develop in these National Parks, even without a permit.                           9   the Statement of Defense.         And so it was well after the
10               So, it becomes a--it diminishes--it diminished the                   10   2014 time period when the Ballantines brought their claim.
11   value of the Ballantines' land when, in that fourth denial,                      11               So, at the time in 2014 when the Ballantines had
12   the National Park was used as a basis to deny that.                And           12   brought their claim, their property had been denied on the
13   that's when the discriminatory and the arbitrary nature of                       13   basis of National Park, and you were already five years
14   the Park sort of sprung into play.                                               14   into it with no guidance as to what can be allowed.
15               Because as the Respondent itself admits,                             15               But the critical point is the diminution of the
16   ecotourism is allowed in the Park.            So--and the                        16   value of the property did not occur until the permit was
17   Ballantines, as you'll recall, when the Empaca Redes people                      17   rejected.
18   told them--told Mr. Ballantine about the creation of the                         18               ARBITRATOR VINUESA:      Thank you very much.
19   Park, it says, you know, ecotourism project "such as yours"                      19               MR. Di ROSA:      Mr. Vinuesa, would we be able to
20   are allowed in the Park.                                                         20   respond very briefly to that?
21               And just one other point to that is that another                     21               ARBITRATOR VINUESA:      Yes.
22   thing that the Empaca Redes people told them, and                                22               MR. Di ROSA:      They raised a number of points.
23   Respondent has admitted as well, is that the defined uses                        23   First of all, when the Park was created, they did not have
24   of the area in the Park--in other words, ecotourism is                           24   any permits certainly, and they didn't even have a lot of
25   allowed in the law.                                                              25   the land.     Some of the land was purchased afterwards.



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com




                                                                        Page | 1330                                                                          Page | 1331




 1               And they--                                                            1               Let's assume for the sake of argument that through
 2               ARBITRATOR VINUESA:      Sorry.    If we can review                   2   bona fide environmental regulatory activity, the Dominican
 3   whatever so it's just--                                                           3   Republic decides that no activity can take place on this
 4               MR. Di ROSA:     My point is simply that they assumed                 4   land.
 5   the risk because they were aware of the existence of the                          5               Once the Dominican Republic decides that no
 6   Park.    They were told by their environmental consultant.                        6   activity can take place on the land, at that point is there
 7   You see that at Exhibit R-269 and Exhibit R-270.              In                  7   a diminution in value?         And if so, is there any obligation
 8   September 2010, they were already aware of the Park's                             8   to compensate for that diminution in value?
 9   creation and of its limitations.         So, you know, they can't                 9               MR. BALDWIN:      We're happy to answer for the
10   be heard to complain about it if they subsequently, you                          10   Claimants' side.          Oh, you want to wait.
11   know, were inclined to put up a project there.                                   11               MR. Di ROSA:      Ms. Cheek, our position would be,
12               They also assumed the risk that the permit would                     12   and certainly in this particular case, they would not
13   be denied.                                                                       13   be--there--they would not be entitled to any compensation
14               ARBITRATOR VINUESA:      I'm sorry.    That's out of                 14   under the treaty simply by virtue of the operation of the
15   what I was asking.        So, thank you very much.      But we have              15   three-year statute of limitations under Article 10.18 in
16   lots of material.         Do you want to comment on that?                        16   DR-CAFTA.
17               MR. ALLISON:     No.   Other than I disagree with his                17               Whether they would have a right to compensation
18   characterization of the evidence.                                                18   under Dominican law is a separate issue on which we would
19               ARBITRATOR CHEEK:      Thank you.                                    19   have to get back to you, unfortunately.           You know, we're
20               So, if I could follow up on this line of                             20   not in a position right now--since neither of the partners
21   questioning but perhaps ask, hopefully, a slightly                               21   on the team here are Dominican lawyers, we can't really
22   different question, which is that it sounds like both                            22   opine without consulting.
23   Parties are in agreement that once the Park was created,                         23               If you wish, we could consult with the environment
24   that the property rights remained and so the property still                      24   lawyers who are here, and we can try to revert to--a little
25   had value.                                                                       25   later in the session, if that would be helpful.             Thank you.



     Realtime Stenographer                                Worldwide Reporting, LLP         Realtime Stenographer                               Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                info@wwreporting.com           Margie Dauster, RMR-CRR                               info@wwreporting.com
                                                                          Page | 1332                                                                           Page | 1333
                       Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 40 of 45
 1                 ARBITRATOR CHEEK:       Okay.   Thank you.    I think                 1               And perhaps that's Article 122.       Perhaps that is
 2   that's sufficient for now.                                                          2   something else.
 3                 And did Claimant wish to comment?                                     3               MS. TAVERAS:     The main criteria that the
 4                 MR. ALLISON:      No, other than our answers to your                  4   environmental agency applies in the application of
 5   question are yes and yes.                                                           5   Law 64-00 is Article 8, which is the Precautionary
 6                 ARBITRATOR CHEEK:       Okay.                                         6   Principle.
 7                 MR. ALLISON:      Thank you.                                          7               And obviously on the basis of technical
 8                 ARBITRATOR CHEEK:       So, I did have a second                       8   considerations, then they would adopt whatever they believe
 9   question that goes to the regulatory criteria used to make                          9   is the appropriate decision.          There are also guidelines and
10   a decision that I believe--and I apologize for not using                           10   regulations.      Right now the guidelines in force were
11   the exact words of Respondent--but that there is no way                            11   adopted in 2014.
12   that the Ballantines' project for what they call Phase 2                           12               ARBITRATOR CHEEK:       And are part of those technical
13   could move forward.                                                                13   requirements, guidelines and regulations, Article 122 also
14                 And when the Ministry decided that there was no                      14   of Law 64-00?
15   way that the project could move forward--well, let me state                        15               MS. TAVERAS:     Of course.
16   one more premise, which is that also, let's accept for the                         16               ARBITRATOR CHEEK:       And what else?
17   sake of argument that there was an obligation on the                               17               MS. TAVERAS:     Article 110, which prohibits human
18   Ballantines' part to know what the criteria was that would                         18   settlements in areas of risk.
19   be applied so that they could put forward a project that,                          19               ARBITRATOR CHEEK:       So, I don't want to cut you
20   in their view at least, might meet the criteria.                                   20   off, Ms. Taveras.         But would one look, then, to the
21                 And so my question is:       Where does one look to                  21   Environmental Law as a whole to be able to identify the
22   find the criteria?          Where does the Ministry of the                         22   requirements?
23   Environment look to to identify the criteria that they will                        23               MS. TAVERAS:     Yes.
24   apply to decide that a project cannot go forward because                           24               ARBITRATOR CHEEK:       Did Claimant have any comment?
25   the risk to the environment is too great?                                          25               MR. ALLISON:     Claimant just notes that the



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com




                                                                          Page | 1334                                                                           Page | 1335




 1   guidelines referenced by the Respondent were enacted in                             1   criteria for determining whether projects are in like
 2   2014, and, thus, couldn't have been the technical                                   2   circumstances or not.
 3   guidelines used in 2011 at the time when the Ballantines'                           3               MR. BALDWIN:     I think with regard to the
 4   permit was first denied.                                                            4   Category 2 National Parks, I think you would have to--it's
 5                 MS. TAVERAS:      May I respond to that?                              5   the Dominican Republic that establishes the categories of
 6                 ARBITRATOR CHEEK:       Please.                                       6   the park.     And they've decided that Category 2 is a
 7                 MS. TAVERAS:      At the time of the evaluation of the                7   particular type of park, meaning that the characteristics
 8   project, there were guidelines.            Then, the version of 2011                8   or the manner of protection is the same.
 9   would have been in force.                                                           9               So, I think once you have that framework with
10                 And in addition to that, the law of protected                        10   regard to the--then you have to find somebody operating in
11   areas would also be applied.            Zacarías, in his Report,                   11   one or developing in one.        And then you look, and I think
12   explains the applicable guidelines.              Zacarías6 Navarro.                12   in this case you would look and say whether they're
13                 ARBITRATOR CHEEK:       Okay.   Thank you.                           13   operating with a permit--with impunity or granted a permit,
14                 And one final question.         Perhaps Claimant can                 14   I think you would look at the type of operation, and you
15   respond--oh, I'm sorry, did you--                                                  15   would do it.
16                 MR. ALLISON:      No, no, no, that's--                               16               It would be our argument that even Ocoa Bay is a
17                 ARBITRATOR CHEEK:       One further question--perhaps                17   comparator because this is tourism, this is buildings being
18   Claimant can respond to this first--which is that there's                          18   put up, anything that people--just like with the hotel and
19   been a lot of talk about comparators and relevant                                  19   the rental properties that the Ballantines were going to do
20   comparators.                                                                       20   that they're doing.
21                 I was wondering if you could speak to how you                        21               We think even Ocoa Bay, even though it's in a
22   think we should evaluate the criteria of being on                                  22   flatter land, it's near the water.          But it's a Category 2
23   Category 2 National Park land as part of a relevant                                23   National Park.       It permitted, and it was permitted for
                                                                                        24   hotels and structures and houses and pools and everything
     6   English Audio Day 5 at 04:24:15                                                25   else.



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                                Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                                info@wwreporting.com
                                                                          Page | 1336                                                                      Page | 1337
                       Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 41 of 45
 1                 Now, the obvious--the more easier one then would                      1   also on the basis of Law 122 and the slopes that were
 2   be Rancho Guaraguao because in this case, it's ecotourism.                          2   mentioned there as well.
 3   The Ballantines' project is ecotourism.              They're both in                3               So, projects that aren't in national--because the
 4   National Parks.         Rancho Guaraguao is in a higher thing, but                  4   first three denials were on that basis.       So projects, you
 5   they're doing the same thing, they're selling houses.                   And         5   know, Quintas del Bosque and La Montaña and these other
 6   we've seen some of those houses at Rancho Guaraguao as part                         6   ones also are comparators but of a different legal
 7   of an overall development project.            So, to those, those                   7   framework.
 8   would be a competitor.                                                              8               So, those are comparators, essentially to the
 9                 But I think the process, Ms. Cheek, to answer your                    9   legal framework that's established under Article 122.            Then
10   question, would be, the relevant legal framework is                                10   when you're under that legal framework, you look at
11   Category 2, and then you would look at whether the                                 11   businesses that have similarities, and our comparators are
12   businesses have similarity in the type of activities that                          12   ones that would have those similarities.
13   they do.                                                                           13               ARBITRATOR CHEEK:   Thank you.
14                 My colleague wants me to mention that projects                       14               Did Respondent have any comment?
15   that aren't in parks are comparators.              I think, you know,              15               MS. SILBERMAN:    Yes, just to clarify that as
16   your question was about the parks.            Obviously, we have lots              16   Professor Martínez explains in his First Statement in
17   of other comparators that aren't in parks, but I understood                        17   Paragraph 44, the designation of Category 2 comes from the
18   your question just to be limited to the parks themselves.                          18   International Standards.       The International Union for the
19   Is that correct?                                                                   19   Conservation of Nature.
20                 ARBITRATOR CHEEK:       My particular question was                   20               There is an exhibit, Exhibit R-52, which states
21   about the parks.          And I do understand Claimants maintain                   21   that the purpose of a Category 2 or National Park is "to
22   their position that for like circumstances, we should look                         22   protect natural biodiversity, along with its underlying
23   at a broader range of comparators, not just those within                           23   ecological structure and supporting environmental processes
24   Category 2 Parks.                                                                  24   and to promote education and recreation."
25                 MR. BALDWIN:      Yes, because one of the denials was                25               And it's because of that that the difference



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                          Page | 1338                                                                      Page | 1339




 1   between Ocoa Bay, which is not a mountain project and, for                          1   because I want to be like Sammy Sosa or Manny Ramirez, and
 2   example, a project within Baiguate National Park wouldn't                           2   I want to be like Wilfredo Castro, and so I want to learn
 3   necessarily be the right comparators because there are                              3   how to dance and I want to learn how to play baseball at
 4   two different areas that are protected for two different                            4   this time in my life.
 5   reasons and have two different ecological structures behind                         5               So, I go there.    I leave everything behind.      I go
 6   them.                                                                               6   there to live.       I want to--let's say that in order to
 7                 ARBITRATOR CHEEK:       Thank you.    That's all the                  7   become or take classes in an instruction facility in the
 8   questions I have, Mr. President.                                                    8   Dominican Republic, I need to become--I need to be a
 9                 PRESIDENT RAMÍREZ HERNÁNDEZ:         Okay.   I have                   9   national of the Dominican Republic.       So, I mail the
10   three questions.          One for Claimants, one for Respondents,                  10   documents and become a national of the Dominican Republic
11   and one for both.                                                                  11   so that I can play--get this instruction from a very famous
12                 So, let me go first to the Claimants, and I will                     12   Dominican manager in baseball.
13   allow Respondent to make a comment, as well as Claimants to                        13               And throughout this process, I buy some land in
14   the questions I make to Respondent.                                                14   the Dominican Republic that at the end, sometimes--at some
15                 Let's assume, for the sake of my hypothetical,                       15   point, the Dominican Republic authorities say, "Well, your
16   that there's a Mexico Dominican Republic free              trade7                  16   land is in a National Park and you cannot build."
17   agreement which has the same provision about nationality                           17               How is that different, this hypothetical, to a
18   that we are discussing in this case.                                               18   scenario where I go and I state that, "My only reason is to
19                 I'm about to become 50, so let's say that I have a                   19   invest and that I will do it because I will not want to
20   middle age crisis.          And among the many things that I don't                 20   lose the entire investment"?
21   know how to do, many things in life, is I don't know how to                        21               The point is--and in one of your slides, the
22   dance merengue, and I don't know how to play baseball.                             22   Claimants say, "Economical consideration related solely to
23                 So, I decide to go to the Dominican Republic                         23   investment should not be a factor."
                                                                                        24               So--and you also mention in your presentation,
     7   English Audio Day 5 at 04:30:23                                                25   is--the idea of a chapter is to encourage foreign



     Realtime Stenographer                                  Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                                  info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                    Page | 1340                                                                      Page | 1341
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 42 of 45
 1   investment, not domestic investment.                                          1               But in CAFTA, dominant and effective nationality
 2               So, how come the fact that you became an investor                 2   arises differently than it does in Nottebohm and other
 3   or became a national to be an investor will not be a very                     3   instances where it arises as a matter of diplomatic
 4   relevant factor in determining whether you have a dominant                    4   protection.      And this is precisely--precisely because
 5   Dominican Republic nationality?                                               5   Nottebohm--I'm sorry, not Nottebohm.       Because CAFTA--when
 6               And I'm talking because we already talked about                   6   dominant and effective nationality is put in CAFTA, it's
 7   objective criteria.        But wouldn't this be different from                7   put in the context of an investment regime.       It presupposes
 8   the example where I took a nationality because I wanted to                    8   an investment in CAFTA.
 9   learn baseball and learn how to dance, as opposed to I did                    9               So, when you're looking at CAFTA--and you don't
10   everything to invest, I did everything related to                            10   look at CAFTA dominant and effective nationality the same
11   investment, so how come a chapter related to investment                      11   way even though the same factors that are pulled from
12   that talks about protection of investment not be relevant,                   12   customary international law are relevant.       When you look at
13   the fact that I acquired nationality because I wanted to                     13   how you assess the probative value of those factors, you
14   invest?                                                                      14   don't look at that.
15               MR. BALDWIN:    I think my first response,                       15               And the reason that's our position is, again, if
16   Mr. President, would be that under your hypothetical                         16   you separate a passive investor who just buys shares, never
17   scenario, you would definitely not be dominantly and                         17   goes into the company.     Let's do that.    Every managing
18   effectively Dominican.       So, let me say that.                            18   investor, every investor that's working some project or
19               I think there's a very basic reason for this, and                19   investment in that host country will have these economic
20   it goes precisely to Professor Vinuesa's, I think, first                     20   ties.
21   question.     And that is the--although the--we look for the                 21               So, we're not suggesting that, you know, they
22   analysis of the dominant and effective nationality issue                     22   shouldn't be discussed.      It's fine for Respondent to
23   under customary international law and some other sources of                  23   discuss it.      I understand why they're trying to make that
24   law, and that's where we get the factors that arise from                     24   seem like some big connection.
25   that test.                                                                   25               I think the point that was made this morning was



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                    Page | 1342                                                                      Page | 1343




 1   that the probative value of that are slim.          Because it is             1   to buy a house, but he has to live somewhere because he's
 2   precisely for the reasons that CAFTA presupposes, which is                    2   down there managing the project.
 3   an investment in the country, as to why those economic                        3               So, these sort of economic connections are a
 4   things are made.                                                              4   necessity tied to that.      So that's the framework that we
 5               And the thing I would ask the Tribunal is--and                    5   would put that in.
 6   this is where the Tribunal will decide how it views the                       6               PRESIDENT RAMÍREZ HERNÁNDEZ:    Respondent.
 7   positions put forward between the Parties.                                    7               MR. Di ROSA:   Mr. Chairman, when an investor such
 8               Because if--if--if the Tribunal views some                        8   as Mr. Ballantine goes to a different country, and amongst
 9   economic connection as something not necessary for the                        9   the many things that he does, he decides that he wants to
10   management of the investment, then I think the Tribunal                      10   be a Dominican investor, then it seems to us that's highly
11   would be right to consider--I think it would be a very                       11   relevant by definition, right?
12   minor consideration, but I think the Tribunal can say,                       12               He has testified extensively that they acquired
13   "Look, here's an economic connection, but one that's not                     13   the Dominican nationality for business and commercial
14   tied to the actual presupposition of the CAFTA investment.                   14   purposes.     That's been their main argument all week long.
15               Here I think the economic conditions that we--that               15   And certainly that would seem to be one of the factors that
16   I talked about earlier and that we've talked about in the                    16   has to be taken into account.
17   papers are things that necessarily arise only from the                       17               Under the DR-CAFTA nationality provisions, you
18   investment, and that's precisely what CAFTA talks about.                     18   have to be dominant and effective national of the other
19               So in the framework of CAFTA, differently than how               19   state at two critical times, when the claim arose, when the
20   you might do it in a diplomatic protection thing, this sort                  20   claim was filed.
21   of economic connections presuppose; therefore, it makes it,                  21               That means that as of 2011, they had to be
22   you know, I would say irrelevant.                                            22   dominant U.S. nationals, and they weren't.       At that time
23               But even if you don't agree with me, it certainly                23   they had--all their--you know, all their lives essentially
24   lessens the relevancy of it when Mr. Ballantine has to open                  24   centered in the Dominican Republic.
25   up a bank account to do it.       He has to buy--he may not have             25               They say they traveled a lot to the U.S., and



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                   Page | 1344                                                                       Page | 1345
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 43 of 45
 1   that's fine.      That happens fairly frequently with people                 1   less favorable treatment than its domestic.        And the third
 2   who are dual nationals.       But they were permanent residents              2   element is whether any preferential treatment that may have
 3   in the Dominican Republic, and there are objective criteria                  3   existed was justified on the basis of legitimate policy or
 4   that have to be assessed as of that point in time of the                     4   legal reasons.
 5   two critical dates.                                                          5               So that's the standard.
 6               And as of those two points in time, they had--they               6               Claimant argues that all of these projects are in
 7   had moved all their activities, so to speak.       You know,                 7   like circumstances, and based on that, they are arguing
 8   their finances were centered in the Dominican Republic.                      8   that the treatment was less favorable because all the
 9   Their lives were centered in the Dominican Republic, and                     9   projects were able to get the permit as opposed to
10   then they took other steps like acquiring permanent                         10   Claimants.
11   residency, and then, finally, acquiring the nationality                     11               Now, I go to your presentation today, Page 66,
12   voluntarily.                                                                12   where you say elements that differentiate the treatment
13               And if their reason was precisely to become                     13   before these.       And my question is:   Weren't you required,
14   Dominican investors, then surely that's relevant.                           14   in order to prove that these projects were not in like
15               PRESIDENT RAMÍREZ HERNÁNDEZ:   Okay.   Now I have a             15   circumstances, or the third element, which is that they
16   second question, but this goes to the national treatment                    16   were--any differential treatment was justified, and you
17   claim, and I go to Respondent.                                              17   have raised the environmental reasons as a reason to
18               Let me go to your Statement of Defense in                       18   justify a legitimate policy, the different treatment.
19   Paragraph 148.       And I think Claimant has--I think both                 19               Weren't you required to put evidence on why these
20   Parties agree--and correct me if I'm not being                              20   other projects were not in like circumstances, one; and,
21   truthful--agree with what is the standard to be applied on                  21   second, whether there was--these projects had a legitimate
22   the national treatment.                                                     22   policy reason, which you have reinstated throughout this
23               And the first element is whether the domestic                   23   hearing, which is the environment.
24   investor is an appropriate comparator.       The second element             24               MS. SILBERMAN:    So, Mr. Chairman, as the United
25   is whether the disputing investor was, in fact, accorded a                  25   States stated in its non-disputing party submission,



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com




                                                                   Page | 1346                                                                       Page | 1347




 1   because a Claimant bears the burden of proving its claims,                   1   environmental conditions in Jamaca were very different from
 2   that includes the burden of proof on national treatment.                     2   the other ones.
 3               And I can direct you toward the exact paragraph,                 3               And the other--the only environmental conditions
 4   if that would be helpful.                                                    4   that are similar or that are like are the Aloma.          So even
 5               PRESIDENT RAMÍREZ HERNÁNDEZ:   And I go to that,                 5   to--even to prove that Aloma had the same circumstances,
 6   because I thought that that was going to be your answer.                     6   wouldn't you have needed to supply evidence and say, "Well,
 7               So you--the Claimant comes forward--and I'm trying               7   this is because"--and talk about soil.       Wouldn't you need
 8   to understand how the burden of proof plays here, and                        8   also to have put evidence to say, "Well, the soil is the
 9   that's where the question is going.                                          9   same"?
10               The Claimant says, well, the reasons they gave me               10               So that's why--I mean, you are raising as a
11   was the slopes, the environmental fragility, the natural                    11   difference the comparators on the environmental elements.
12   risk.    They put forward and say, well, these are the                      12   So wouldn't you be required to prove that all these
13   projects that are within some radius.      And how can the                  13   environment elements are similar here and different in the
14   Claimant know that there were different conditions on the                   14   other projects?
15   other project?       They come forward with evidence, saying,               15               MS. SILBERMAN:    So as the United States explains,
16   "Well, this is how it plays."                                               16   the Claimant is required to establish that there is
17               So, in the sense, haven't they discharged the                   17   unjustified differential treatment between investors who
18   burden by saying, "Well, these are all these projects.            The       18   are in like circumstances.
19   stated reasons are the same.       Both of them--all the                    19               So the burden is not on the Respondent to provide
20   projects talk about environmental fragility, all of them                    20   justification.       The Claimant has to establish with evidence
21   talk about natural risk."                                                   21   that there was--that there were two investors in like
22               So the Claimants have said, "Well, all of them are              22   circumstances that were treated differently, and that the
23   in like circumstances."                                                     23   treatment--that the difference in treatment was
24               So wasn't your burden to say, "Well, they were                  24   unjustified.
25   not," for all the reasons you have stated, which was the                    25               Now, to the extent that there's a question about



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                            Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                            info@wwreporting.com
                                                                   Page | 1348                                                                      Page | 1349
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 44 of 45
 1   whether there's any evidence that the Dominican Republic                     1   the Claimant ultimately carries the burden of proof for its
 2   has put in, the big chart that Mr. Di Rosa showed on the                     2   claim, here the State is asserting that there was a
 3   first day, Appendix A, was an appendix that was provided                     3   justification.
 4   with the Dominican Republic's Rejoinder in its proceeding,                   4               That's different.   And when the State asserts that
 5   and it included documents that supported the items that                      5   justification, the State has to prove it.       Because in
 6   were in this very large table.       They were all of the                    6   addition to the fact that the Claimant ultimately carries
 7   A documents, and many of them were used in both Parties'                     7   the burden for its claim, a party offering up a position or
 8   cross-examinations and in some of the openings and closing                   8   a piece of evidence has the burden to prove that position
 9   statements.      So there is evidence supporting all of these                9   or that piece of evidence.
10   items in the chart.                                                         10               And so to the extent that the Respondent says,
11               What we've explained is that mere differential                  11   "Well, no, there were justifications for treating one
12   treatment isn't sufficient to establish that there has been                 12   different than the other," that's an allegation.         That's a
13   a violation of national treatment.       And the Ballantines, to            13   position taken by the Respondent.      And the burden for that
14   the extent that they have even identified differential                      14   position--not for the overall claim, but the burden for
15   treatment--it's not really clear because they sort of                       15   that position comes from them.
16   jumble everything together--they certainly haven't proven                   16               PRESIDENT RAMÍREZ HERNÁNDEZ:   Thank you.
17   unjustified treatment on the basis of nationality.                          17               And my last question--that one is easier--is more
18               MR. BALDWIN:    Of course, the ultimate burden of               18   out of trying to understand.
19   proof on the claim lies with the Claimant.       But, the--with             19               You talk about the fine that was put to the
20   regard to the particular national treatment issue, you                      20   Ballantines.      And I will start with the Claimants and then
21   know, the Claimant has to show the comparators, has to show                 21   the Respondent comment.
22   the differential treatment.                                                 22               Why was it reduced to 50 percent?    There's no
23               And at that point, to the extent that the State is              23   place I have found that there are reasons why you
24   going to argue that there's justified reasons for that,                     24   reduce--why the Government reduced 50 percent--why not 80?
25   that's where the State has to do it.       Because even though              25   Why not 70?--the fine.



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com




                                                                   Page | 1350                                                                      Page | 1351




 1               PRESIDENT RAMÍREZ HERNÁNDEZ:   Claimant, please.                 1   the fine.     So he paid it under protest, because he wanted
 2               MR. BALDWIN:    The issue you raised with regard to              2   the environmental permit considered.
 3   the fine, Mr. President, is something that sort of we do                     3               And we're not aware of another situation where an
 4   aegises.     We don't--we can't tell you why it's reduced                    4   environmental permit was held up based on the waiting for
 5   50 percent, why it's reduced sometimes a lot more.          There's          5   the payment of a fine.
 6   instances in the record of fines being reduced more than                     6               MS. SILBERMAN:   Just a couple of comments,
 7   50 percent for people, more in the neighborhood of the                       7   Mr. President.
 8   80 percent that you're talking about.                                        8               First of all, the fine was imposed in November of
 9               And as far as we know, there are no guidelines at                9   2009 and was paid, I believe, sometime in 2010, which would
10   all for when a fine is reduced, what the factors are for                    10   be before the three-year cutoff for purposes of
11   the fine being reduced, and how much the fine is reduced.                   11   Article 10.18.1 of DR-CAFTA.      So I haven't seen at least
12   And we understand that to be a purely discretionary thing.                  12   recently any claim by the Ballantines in respect to this
13               So the Ballantines requested that the fine be                   13   particular fine.
14   reduced.     They were reduced by 50.    We don't know why 50.              14               As Ms. Taveras mentioned the other day, the fine
15   We don't know why it was reduced.       We don't know why others            15   was calculated initially by reference to a statutory
16   are reduced more than 50.                                                   16   formula that took into account the amount of the investment
17               So, as far as we can tell, it's a pure                          17   that the Ballantines alleged to have made in this
18   discretionary issue.                                                        18   particular project.
19               PRESIDENT RAMÍREZ HERNÁNDEZ:   Just to be clear,                19               The Ballantines have made a big show of alleging
20   you did not contest the 50.       You pay, at the end, that                 20   that the Dominican Republic supposedly hasn't collected on
21   fine.                                                                       21   fines.    And it can be difficult to collect on fines.         I'm
22               MR. BALDWIN:    It was under--certainly under                   22   sure people have outstanding parking tickets.
23   protest, because we were told that the--or Mr. Ballantine.                  23               And what the Ministry did in this situation by
24   I wasn't told.       Mr. Ballantine was told that the--that his             24   saying "If you have an outstanding fine, we won't talk to
25   environmental permit would not be considered unless he paid                 25   you in respect to the permit" is similar to the way you



     Realtime Stenographer                           Worldwide Reporting, LLP         Realtime Stenographer                           Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                           info@wwreporting.com           Margie Dauster, RMR-CRR                           info@wwreporting.com
                                                                    Page | 1352                                                                                  Page | 1353
                     Case 1:19-cv-03598-TJK Document 1-13 Filed 12/03/19 Page 45 of 45
 1   can't get a driver's license in some places if you haven't                    1               PRESIDENT RAMÍREZ HERNÁNDEZ:           I would like to
 2   paid your parking tickets.                                                    2   thank everyone for being present here today.
 3               PRESIDENT RAMÍREZ HERNÁNDEZ:    Okay.   Any other                 3               Something else I don't know how to do is to put a
 4   questions?                                                                    4   PDF file on the screen, and both Parties have shown me how
 5               ARBITRATOR CHEEK:   No, nothing further.                          5   to do it.     That's one of the many abilities I do not have.
 6               ARBITRATOR VINUESA:    No.                                        6               I would like to thank everyone, the stenographers,
 7               PRESIDENT RAMÍREZ HERNÁNDEZ:    Any other comment by              7   the interpreters, and, of course, Julian.                   He has been very
 8   Claimants or Respondent, or anything that they want to                        8   helpful to the Tribunal.            And, of course, Marney, Raúl.               I
 9   raise?                                                                        9   would like to thank all of you.
10               MR. Di ROSA:   Just a procedural point, I guess,                 10               One always learns things in these cases, and
11   Mr. Chairman, to confirm that the Dominican Republic has                     11   oftentimes you learn things that you did not want to know;
12   wired the funds, that $150,000 that were required for                        12   for example, the difference between percentage and degree
13   purposes of this phase of the proceeding.                                    13   of a certain slope.
14               And I just wanted to thank the Tribunal and                      14               But I learned two things, and I leave here with
15   everyone present here for what has been a productive                         15   those things.         Of course, deliberations are going to start
16   session.                                                                     16   tomorrow for the Tribunal, and we're going to make a
17               Thank you.                                                       17   decision in connection with post-hearing briefs.
18               PRESIDENT RAMÍREZ HERNÁNDEZ:    Claimant.                        18               At any rate, I want both Parties to be assured
19               MR. ALLISON:   We join Mr. Di Rosa and his kind                  19   that we don't think that we're going to ask for long or
20   words to us back to him and thank the Tribunal as well.                      20   lengthy, rather, post-hearing briefs.              We're going to
21   And I'd also like to specifically thank our assistants here                  21   discuss this.
22   today, Larissa Díaz, who has worked tirelessly all week,                     22               So you take two things from these experiences, and
23   and also Leslie Gil, who is here from the Dominican                          23   I take two things out of this hearing.                 Michael and Lisa, a
24   Republic.                                                                    24   very nice couple, hard-working couple.                 And, also, I did
25               Thank you.                                                       25   not know that the Dominican Republic had such spectacular



     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                                       Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                                       info@wwreporting.com




                                                                    Page | 1354                                                                                  Page | 1355




 1   forests.
 2               So I would like to thank everyone.      And you're
 3   going to hear from us soon.        I don't know how soon, but you
                                                                                                                   CERTIFICATE OF REPORTER
 4   will hear from us.
 5               Thank you very much.
 6               (Whereupon, at 4:46 p.m., the Hearing was                                              I,        Margie    Dauster,      RMR-CRR,           Court

 7   concluded.)                                                                             Reporter,       do   hereby   certify     that    the       foregoing

                                                                                             proceedings were stenographically recorded by me

                                                                                             and   thereafter        reduced   to    typewritten          form   by

                                                                                             computer-assisted transcription under my direction

                                                                                             and supervision; and that the foregoing transcript

                                                                                             is a true and accurate record of the proceedings.



                                                                                                         I    further      certify   that      I    am     neither

                                                                                             counsel for, related to, nor employed by any of

                                                                                             the parties to this action in this proceeding, nor

                                                                                             financially or otherwise interested in the outcome

                                                                                             of this litigation.



                                                                                                                                     _________________________

                                                                                                                                          MARGIE R. DAUSTER




     Realtime Stenographer                            Worldwide Reporting, LLP         Realtime Stenographer                                       Worldwide Reporting, LLP
     Margie Dauster, RMR-CRR                            info@wwreporting.com           Margie Dauster, RMR-CRR                                       info@wwreporting.com
